Exhibit 10.1
H&E EQUIPMENT SERVICES, INC.,
GREAT NORTHERN EQUIPMENT, INC.,
and
H&E EQUIPMENT SERVICES (CALIFORNIA), LLC
as Borrowers,
THE OTHER CREDIT PARTIES SIGNATORY HERETO,
as Credit Parties,
THE LENDERS SIGNATORY HERETO
FROM TIME TO TIME,
as Lenders
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent,
BANK OF AMERICA, N.A.,
as Co-Syndication Agent, Documentation Agent, Joint Lead Arranger and Joint
Bookrunner
and
WELLS FARGO CAPITAL FINANCE, LLC,
as Co-Syndication Agent
 
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of July 29, 2010
•••
GE CAPITAL MARKETS, INC.,
as Joint Lead Arranger and Joint Bookrunner
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Clause   Page  
1 AMOUNT AND TERMS OF CREDIT
    2  
 
       
1.1 Credit Facilities
    2  
 
       
1.2 Letters of Credit
    7  
 
       
1.2A Swap Related Reimbursement Obligations
    7  
 
       
1.3 Prepayments
    8  
 
       
1.4 Use of Proceeds
    12  
 
       
1.5 Interest and Applicable Margins
    12  
 
       
1.6 Eligible Accounts
    16  
 
       
1.6A Eligible Rolling Stock
    19  
 
       
1.6B Eligible Rentals
    20  
 
       
1.7 Eligible Parts and Tools Inventory
    21  
 
       
1.7A Eligible Equipment Inventory
    23  
 
       
1.8 Cash Management Systems
    24  
 
       
1.9 Fees
    25  
 
       
1.10 Receipt of Payments
    26  
 
       
1.11 Application and Allocation of Payments
    26  
 
       
1.12 Loan Account and Accounting
    27  
 
       
1.13 Indemnity
    28  
 
       
1.14 Access
    29  
 
       
1.15 Taxes
    30  
 
       
1.16 Capital Adequacy; Increased Costs; Illegality
    32  
 
       
1.17 Single Loan
    34  
 
       
1.18 Increase of the Commitments
    34  
 
       
2 CONDITIONS PRECEDENT
    37  
 
       
2.1 Conditions to Amendment and Restatement and the Initial Loans
    37  

- i -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Clause   Page  
2.2 Further Conditions to Each Loan
    38  
 
       
2.3 Effect of Amendment and Restatement
    39  
 
       
3 REPRESENTATIONS AND WARRANTIES
    41  
 
       
3.1 Corporate or Limited Liability Company Existence; Compliance with Law
    41  
 
       
3.2 Executive Offices; Collateral Locations; FEIN
    41  
 
       
3.3 Corporate or Limited Liability Company Power, Authorization, Enforceable
Obligations
    41  
 
       
3.4 Financial Statements and Projections
    42  
 
       
3.5 Material Adverse Effect
    43  
 
       
3.6 Ownership of Property; Liens
    43  
 
       
3.7 Labor Matters
    44  
 
       
3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness
    44  
 
       
3.9 Government Regulation
    45  
 
       
3.10 Margin Regulations
    45  
 
       
3.11 Taxes
    45  
 
       
3.12 ERISA
    46  
 
       
3.13 No Litigation
    47  
 
       
3.14 Brokers
    47  
 
       
3.15 Intellectual Property
    47  
 
       
3.16 Full Disclosure
    48  
 
       
3.17 Environmental Matters
    48  
 
       
3.18 Insurance
    49  
 
       
3.19 Deposit and Disbursement Accounts
    49  
 
       
3.20 Government Contracts
    49  
 
       
3.21 Customer and Trade Relations
    49  

- ii -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Clause   Page  
3.22 Agreements and Other Documents
    50  
 
       
3.23 Solvency
    50  
 
       
3.24 Titled Vehicles
    50  
 
       
3.25 Senior Unsecured Note Indenture
    51  
 
       
4 FINANCIAL STATEMENTS AND INFORMATION
    51  
 
       
4.1 Reports and Notices
    51  
 
       
4.2 Communication with Accountants
    51  
 
       
5 AFFIRMATIVE COVENANTS
    51  
 
       
5.1 Maintenance of Existence and Conduct of Business
    51  
 
       
5.2 Payment of Charges
    52  
 
       
5.3 Books and Records
    52  
 
       
5.4 Insurance; Damage to or Destruction of Collateral
    53  
 
       
5.5 Compliance with Laws
    54  
 
       
5.6 Supplemental Disclosure
    54  
 
       
5.7 Intellectual Property
    55  
 
       
5.8 Environmental Matters
    55  
 
       
5.9 Landlords’ Agreements, Mortgagee Agreements, Bailee Letters, Real Estate
Purchases and Vendor Inter-Creditor Agreements
    56  
 
       
5.10 Government Accounts
    57  
 
       
5.11 Further Assurances
    57  
 
       
6 NEGATIVE COVENANTS
    58  
 
       
6.1 Acquisitions, Subsidiaries, Etc.
    58  
 
       
6.2 Investments; Loans and Advances
    62  
 
       
6.3 Indebtedness
    63  
 
       
6.4 Employee Loans and Affiliate Transactions
    65  

- iii -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Clause   Page  
6.5 Capital Structure and Business
    66  
 
       
6.6 Guaranteed Indebtedness
    66  
 
       
6.7 Liens
    66  
 
       
6.8 Disposition of Stock and Assets
    68  
 
       
6.9 ERISA
    69  
 
       
6.10 Financial Covenants
    69  
 
       
6.11 Hazardous Materials
    69  
 
       
6.12 Omitted
    69  
 
       
6.13 Cancellation of Indebtedness
    69  
 
       
6.14 Restricted Payments
    69  
 
       
6.15 Change of Name or Location; Change of Fiscal Year
    70  
 
       
6.16 No Impairment of Intercompany Transfers
    71  
 
       
6.17 No Speculative Transactions
    71  
 
       
6.18 Changes Relating to Senior Unsecured Notes; Subordinated Debt Designation
of Credit Facility
    71  
 
       
6.19 Changes in Depreciation Schedules
    71  
 
       
6.20 Credit Parties Other than Borrowers
    72  
 
       
6.21 Lock Box Remittances; Vendor Payments
    72  
 
       
7 TERM
    72  
 
       
7.1 Termination
    72  
 
       
7.2 Survival of Obligations Upon Termination of Financing Arrangements
    73  
 
       
8 EVENTS OF DEFAULT: RIGHTS AND REMEDIES
    73  
 
       
8.1 Events of Default
    73  
 
       
8.2 Remedies
    75  
 
       
8.3 Waivers by Credit Parties
    76  

- iv -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Clause   Page  
9 ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
    76  
 
       
9.1 Assignments and Participations; Binding Effect
    76  
 
       
9.2 Appointment of Agent
    80  
 
       
9.3 Agent’s Reliance, Etc.
    81  
 
       
9.4 GE Capital and Affiliates
    81  
 
       
9.5 Lender Credit Decision
    82  
 
       
9.6 Indemnification
    82  
 
       
9.7 Successor Agent
    83  
 
       
9.8 Co Agents
    84  
 
       
9.9 Setoff and Sharing of Payments
    84  
 
       
9.10 Advances; Payments; Non Funding Lenders; Information; Actions in Concert
    85  
 
       
9.11 Release of Collateral or Guarantors
    90  
 
       
10 SUCCESSORS AND ASSIGNS
    91  
 
       
10.1 Successors and Assigns
    91  
 
       
11 MISCELLANEOUS
    91  
 
       
11.1 Complete Agreement; Modification of Agreement
    91  
 
       
11.2 Amendments and Waivers
    91  
 
       
11.3 Fees and Expenses
    94  
 
       
11.4 No Waiver
    95  
 
       
11.5 Remedies
    96  
 
       
11.6 Severability
    96  
 
       
11.7 Conflict of Terms
    96  
 
       
11.8 Non-Public Information; Confidentiality
    96  
 
       
11.9 GOVERNING LAW
    98  

- v -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Clause   Page  
11.10 Notices
    99  
 
       
11.11 Electronic Transmissions
    100  
 
       
11.12 Section Titles
    102  
 
       
11.13 Counterparts
    102  
 
       
11.14 WAIVER OF JURY TRIAL
    102  
 
       
11.15 Omitted
    102  
 
       
11.16 Reinstatement
    102  
 
       
11.17 Advice of Counsel
    103  
 
       
11.18 No Strict Construction
    103  
 
       
11.19 Patriot Act
    103  

- vi -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Clause       Page
INDEX OF APPENDICES*
       
 
       
Exhibit 1.1(a)(i)
  -   Form of Notice of Revolving Credit Advance
 
       
Exhibit 1.1(a)(ii)
  -   Form of Revolving Note
 
       
Exhibit 1.1(b)(ii)
  -   Form of Swing Line Note
 
       
Exhibit 1.5(e)
  -   Form of Notice of Conversion/Continuation
 
       
Exhibit 4.1(b)
  -   Form of Borrowing Base Certificate
 
       
Exhibit 6.7(d)(iii)(A)
  -   Form of Intercreditor Agreement (Floor Plan Inventory)
 
       
Exhibit 6.7(d)(iii)(B)
  -   Form of Intercreditor Agreement (Off Balance Sheet Inventory)
 
       
Exhibit 9.1(a)
  -   Form of Assignment Agreement
 
       
Exhibit B-1(a)
  -   Form of Notice of Issuance of Letter of Credit
 
       
Exhibit D
  -   Form of Guaranty and Security Agreement
 
       
Schedule I
  -   Original Letters of Credit
 
       
Schedule 1.1
  -   Responsible Individual
 
       
Schedule 3.1
  -   Corporate or Limited Liability Company Existence
 
       
Schedule 3.2
  -   Executive Offices; Collateral Locations; FEIN
 
       
Schedule 3.6
  -   Ownership of Property; Liens
 
       
Schedule 3.7
  -   Labor Matters
 
       
Schedule 3.8
  -   Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness
 
       
Schedule 3.11
  -   Taxes
 
       
Schedule 3.12
  -   ERISA
 
       
Schedule 3.13
  -   Litigation
 
       
Schedule 3.15
  -   Intellectual Property
 
       
Schedule 3.17
  -   Environmental Matters

- vii -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Clause*       Page
Schedule 3.18
  -   Insurance
 
       
Schedule 3.19
  -   Deposit and Disbursement Accounts
 
       
Schedule 3.20
  -   Government Contracts
 
       
Schedule 3.22
  -   Agreements and Other Documents
 
       
Schedule 3.24
  -   Titled Vehicles
 
       
Schedule 5.1
  -   Maintenance of Existence and Conduct of Business
 
       
Schedule 6.2
  -   Investments; Loans and Advances
 
       
Schedule 6.3
  -   Indebtedness
 
       
Schedule 6.4(a)
  -   Affiliate Transactions
 
       
Schedule 6.4(b)
  -   Employee Loans
 
       
Schedule 6.6
  -   Guaranteed Indebtedness
 
       
Schedule 6.7
  -   Liens
 
       
Annex A (Recitals)
  -   Definitions
 
       
Annex B (Section 1.2)
  -   Letters of Credit
 
       
Annex C (Section 1.8)
  -   Cash Management Systems
 
       
Annex D (Section 2.2(a))
  -   Closing Checklist
 
       
Annex E (Section 4.1(a))
  -   Financial Statements and Projections — Reporting
 
       
Annex F (Section 4.1(b))
  -   Collateral Reports
 
       
Annex G (Section 6.10)
  -   Financial Covenants
 
       
Annex H (Section 9.10(a))
  -   Lenders’ Wire Transfer Information
 
       
Annex I (Section 11.10)
  -   Notice Addresses
 
       
Annex J (Commitments)
  -   Commitments

*   The exhibits, schedules and certain annexes have not been included in this
filing because they are not material. The Registrant will furnish supplementally
a copy of any omitted exhibit or schedule or similar attachment to the
Securities and Exchange Commission upon request.

- viii -



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 29, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, this “Agreement”), among H&E EQUIPMENT SERVICES, INC., a Delaware
corporation (“H&E Delaware”), GREAT NORTHERN EQUIPMENT, INC., a Montana
corporation (“Great Northern”), H&E EQUIPMENT SERVICES (CALIFORNIA), LLC, a
Delaware limited liability company (“H&E California”, and together with H&E
Delaware and Great Northern, each a “Borrower” and collectively and jointly and
severally, the “Borrowers”), the other Credit Parties signatory hereto, GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its individual
capacity, “GE Capital”), for itself as Lender, as Agent for the Lenders and the
other Lenders signatory hereto from time to time, BANK OF AMERICA, N.A., as
Co-Syndication Agent and Documentation Agent, and WELLS FARGO CAPITAL FINANCE,
LLC, as Co-Syndication Agent.
WHEREAS:
     (A) GE Capital (as successor in interest to General Electric Capital
Corporation), the other Lenders named therein (collectively, the “Original
Lenders”), Credit Parties and Agent are parties to a Second Amended and Restated
Credit Agreement, dated as of September 1, 2007 (as heretofore amended,
supplemented or modified, the “Original Credit Agreement”);
     (B) Borrowers have requested that Original Lenders amend and restate the
Original Credit Agreement to modify the Original Credit Agreement in certain
respects and, subject to the terms and conditions hereof, Lenders and Agent are
willing to do so;
     (C) Credit Parties have agreed to continue to secure all of their
Obligations under the Loan Documents with a security interest in and lien in
favor of Agent, for the benefit of Agent and Lenders, upon substantially all of
their existing and after-acquired personal and real property including a
continuing Lien or mortgage on and security interest in all Collateral in which
a Lien or mortgage on or security interest was granted pursuant to the Loan
Documents prior to the Closing Date;
     (D) Credit Parties are willing to continue to guaranty all of the
Obligations of Borrowers; and
     (E) Capitalized terms used in this Agreement have the meanings ascribed to
them in Annex A and, for purposes of this Agreement and the other Loan
Documents, the rules of construction set forth in Annex A shall govern. All
Annexes, Disclosures Schedules, Exhibits and other attachments (collectively,
“Appendices”) hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement. These Recitals shall be construed as part of
the Agreement.
NOW, THEREFORE, IN CONSIDERATION OF THE PREMISES AND THE MUTUAL COVENANTS
HEREINAFTER CONTAINED, AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE
PARTIES HERETO AGREE AS FOLLOWS:

 



--------------------------------------------------------------------------------



 



1 AMOUNT AND TERMS OF CREDIT

1.1   Credit Facilities

(a)   Revolving Credit Facility

  (i)   On the Closing Date, the Original Revolving Credit Advances (if any)
shall be continued as Revolving Credit Advances hereunder.

  (ii)   Subject to the terms and conditions hereof, each Revolving Lender
agrees to make available to Borrowers from time to time until the Commitment
Termination Date its Pro Rata Share of advances (each, a “Revolving Credit
Advance”). The Pro Rata Share of the Revolving Loan of any Revolving Lender
shall not at any time exceed its separate Revolving Loan Commitment. The
obligations of each Revolving Lender hereunder shall be several and not joint.
Until the Commitment Termination Date, each Borrower may borrow, repay and
reborrow under this Section 1.1(a); provided, that the amount of any Revolving
Credit Advance to be made to such Borrower at any time shall not exceed
Borrowing Availability of such Borrower at such time or cause the Borrowing
Availability of all Borrowers to be exceeded. Moreover, the sum of the Revolving
Loan and Swing Line Loan outstanding to any Borrower shall not exceed at any
time that Borrower’s separate Borrowing Base. Each Revolving Credit Advance
shall be made on notice by Borrower Representative on behalf of the applicable
Borrower to the representative of Agent identified in Schedule 1.1 at the
address specified therein. Any such notice must be given no later than (1) noon
(New York time) on the Business Day of the proposed Revolving Credit Advance, in
the case of an Index Rate Loan, or (2) noon (New York time) on the date which is
three (3) Business Days prior to the proposed Revolving Credit Advance, in the
case of a LIBOR Loan. Each such notice (a “Notice of Revolving Credit Advance”)
must be given in writing (by telecopy or overnight courier) substantially in the
form of Exhibit 1.1(a)(i), and shall include the information required in such
Exhibit and such other administrative information as may be reasonably required
by Agent. If any Borrower desires to have the Revolving Credit Advances bear
interest by reference to a LIBOR Rate, Borrower Representative must comply with
Section 1.5(e).

  (iii)   Upon the request of any Revolving Lender, each Borrower shall execute
and deliver to such Revolving Lender a note to evidence the Revolving Loan
Commitment of that Revolving Lender. Each such note shall be in the maximum
principal amount of the Revolving Loan Commitment of the applicable Revolving
Lender, dated the Closing Date and substantially in the form of
Exhibit 1.1(a)(ii) (each as amended or replaced from time to time, a “Revolving
Note” and, collectively, the “Revolving Notes”). Each Revolving Note shall

2



--------------------------------------------------------------------------------



 



      represent the obligation of the applicable Borrower to pay the amount of
the applicable Revolving Lender’s Revolving Loan Commitment or, if less, such
Revolving Lender’s Pro Rata Share of the aggregate unpaid principal amount of
all Revolving Credit Advances to such Borrower together with interest thereon as
prescribed in Section 1.5. The entire unpaid balance of the aggregate Revolving
Loan and all other noncontingent Obligations shall be immediately due and
payable in full in immediately available funds on the Commitment Termination
Date. Without limitation of the foregoing, in the event that any Original Lender
holds an Original Revolving Note and its Revolving Loan Commitment from and
after the Closing Date exceeds its Revolving Loan Commitment prior to the
Closing Date, upon request by such Original Lender, the applicable Borrower
shall execute and deliver a Revolving Note to evidence the increased Revolving
Loan Commitment and the Original Lender shall, upon receipt of such Revolving
Note, return to such Borrower the Original Revolving Note it so holds. Any
Original Revolving Note issued (and as such term was defined) prior to the
Closing Date shall in any event constitute a Revolving Note issued under this
Agreement and shall be entitled to all benefits hereof.

  (iv)   The Revolving Lenders, subject to the proviso set forth below, hereby
authorize Agent, for the account of the Revolving Lenders, to make or permit to
remain outstanding Revolving Loans to any Borrower in excess of its Borrowing
Base (any such excess Revolving Loan is herein referred to as an “Overadvance”)
to the extent that Agent, in its sole discretion, determines that any such
Overadvance is necessary or desirable (A) to preserve or protect the Collateral,
(B) to enhance the likelihood of repayment of the Obligations or (C) to pay any
other amount chargeable to the Borrowers pursuant to the terms of this
Agreement, including, without limitation, fees and expenses; provided, however,
that Agent may not cause Revolving Lenders to make, or permit to remain
outstanding, (A) aggregate Revolving Loans in excess of the aggregate Revolving
Loan Commitments of all Revolving Lenders less the sum of outstanding Swing Line
Loans plus the aggregate amount of Letter of Credit Obligations or (B) an
Overadvance in an aggregate amount in excess of 10% of the aggregate Revolving
Loan Commitments of all Revolving Lenders. If an Overadvance is made, or
permitted to remain outstanding, pursuant to the preceding sentence, then all
Revolving Lenders shall be bound to make, or permit to remain outstanding, such
Overadvance based upon their Pro Rata Shares in accordance with the terms of
this Agreement regardless of whether the conditions to lending set forth in
Section 2.2 have been met. Furthermore, Requisite Lenders may prospectively
revoke Agent’s ability to make or permit Overadvances by written notice to
Agent. All Overadvances shall constitute Index Rate Loans and shall bear
interest at the Index Rate plus the Applicable Revolver Index Margin and the
default rate under Section 1.5(d). Each

3



--------------------------------------------------------------------------------



 



      Overadvance shall be repaid in full within thirty (30) days after the date
on which such Overadvance is made.

     (b) Swing Line Facility

  (i)   On the Closing Date, all Original Swing Line Advances (if any) shall be
continued as Swing Line Advances hereunder. Agent shall notify the Swing Line
Lender upon Agent’s receipt of any Notice of Revolving Credit Advance. Subject
to the terms and conditions hereof, the Swing Line Lender may, in its
discretion, make available from time to time until the Commitment Termination
Date advances (each, a “Swing Line Advance”) in accordance with any such notice.
The provisions of this Section 1.1(b) shall not relieve Revolving Lenders of
their obligations to make Revolving Credit Advances under Section 1.1(a);
provided, that if the Swing Line Lender makes a Swing Line Advance pursuant to
any such notice, such Swing Line Advance shall be in lieu of any Revolving
Credit Advance that otherwise may be made by Revolving Credit Lenders pursuant
to such notice. The aggregate amount of Swing Line Advances outstanding shall
not exceed at any time the lesser of (A) the Swing Line Commitment and (B) the
lesser of (x) the Maximum Amount and (y) the Borrowing Base in each case, less
the outstanding balance of the Revolving Loan at such time (“Swing Line
Availability”). Moreover, the Swing Line Loan outstanding to any Borrower shall
not exceed at any time such Borrower’s separate Borrowing Base less the
Revolving Loan outstanding to such Borrower. Until the Commitment Termination
Date, each Borrower may from time to time borrow, repay and reborrow under this
Section 1.1(b). Each Swing Line Advance shall be made on the day requested
pursuant to a Notice of Revolving Credit Advance delivered to Agent by Borrower
Representative on behalf of the applicable Borrower requesting a Swing Line
Advance in accordance with Section 1.1(a). Any such notice must be given no
later than noon (New York time) on the Business Day of the proposed Swing Line
Advance. Unless the Swing Line Lender has received at least one Business Day’s
prior written notice from Requisite Lenders instructing it not to make a Swing
Line Advance, the Swing Line Lender shall, notwithstanding the failure of any
condition precedent set forth in Section 2.2, except in the case of a Prohibited
Swing Line Advance, be entitled to fund that Swing Line Advance, and to have
each Revolving Lender make Revolving Credit Advances in accordance with
Section 1.1(b)(iii) or purchase participating interests in accordance with
Section 1.1(b)(iv). Notwithstanding any other provision of this Agreement or the
other Loan Documents, the Swing Line Loan shall constitute an Index Rate Loan.
Each Borrower shall repay the aggregate outstanding principal amount of the
Swing Line Advances made to such Borrower upon demand therefor by Agent.

4



--------------------------------------------------------------------------------



 



  (ii)   Upon the request of the Swing Line Lender, each Borrower shall execute
and deliver to the Swing Line Lender a promissory note to evidence the Swing
Line Commitment. If a promissory note is requested, each such note shall be in
the principal amount of the Swing Line Commitment of the Swing Line Lender,
dated the Closing Date and substantially in the form of Exhibit 1.1(b)(ii) (each
as amended or replaced from time to time, a “Swing Line Note” and, collectively,
the “Swing Line Notes”). Each Swing Line Note shall represent the obligation of
such Borrower to pay the amount of the Swing Line Commitment or, if less, the
aggregate unpaid principal amount of all Swing Line Advances made to such
Borrower together with interest thereon as prescribed in Section 1.5. The entire
unpaid balance of the Swing Line Loan and all other non contingent Obligations
shall be immediately due and payable in full in immediately available funds on
the Commitment Termination Date if not sooner paid in full. Any Swing Line Note
issued (and as such term was defined) prior to the Closing Date shall in any
event constitute a Swing Line Note issued under this Agreement.

  (iii)   The Swing Line Lender shall at any time and from time to time in its
sole and absolute discretion, but not less frequently than on each Settlement
Date on behalf of any Borrower (and each Borrower hereby irrevocably authorizes
the Swing Line Lender to so act on its behalf), request each Revolving Lender
(including the Swing Line Lender) to make a Revolving Credit Advance to such
Borrower (which shall be an Index Rate Loan) in an amount equal to such
Revolving Lender’s Pro Rata Share of the principal amount of such Borrower’s
Swing Line Loan (the “Refunded Swing Line Loan”) outstanding on the date such
notice is given. Unless any of the events described in Sections 8.1(h) or
(i) has occurred (in which event the procedures of Section 1.1(b)(iv) shall
apply) and regardless of whether the conditions precedent set forth in this
Agreement to the making of a Revolving Credit Advance are then satisfied, each
Revolving Lender shall disburse directly to Agent, its Pro Rata Share of a
Revolving Credit Advance on behalf of the Swing Line Lender, prior to 3:00 p.m.
(New York time), in immediately available funds on the Business Day next
succeeding the date such notice is given. The proceeds of such Revolving Credit
Advances made to a Borrower shall be immediately paid to the Swing Line Lender
and applied to repay the Refunded Swing Line Loan of such Borrower.

  (iv)   If, prior to refunding a Swing Line Loan with a Revolving Credit
Advance pursuant to Section 1.1(b)(iii), one of the events described in
Sections 8.1(h) or (i) has occurred, then, subject to the provisions of Section
1.1(b)(v) below, each Revolving Lender shall, on the date such Revolving Credit
Advance was to have been made for the benefit of the applicable Borrower,
purchase from the Swing Line Lender an undivided participation interest in the
Swing Line Loan to such Borrower in an amount equal to its Pro Rata Share of
such Swing Line Loan.

5



--------------------------------------------------------------------------------



 



      Upon request, each Revolving Lender shall promptly transfer to the Swing
Line Lender, in immediately available funds, the amount of its participation
interest.

  (v)   Each Revolving Lender’s obligation to make Revolving Credit Advances in
accordance with Section 1.1(b)(iii) and to purchase participation interests in
accordance with Section 1.1(b)(iv) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Lender may have against
the Swing Line Lender, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of any Default or Event of
Default; (C) any inability of any Borrower to satisfy the conditions precedent
to borrowing set forth in this Agreement at any time; or (D) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If any Revolving Lender does not make available to Agent or the
Swing Line Lender, as applicable, the amount required pursuant to
Section 1.1(b)(iii) or 1.1(b)(iv), as the case may be, the Swing Line Lender
shall be entitled to recover such amount on demand from such Revolving Lender,
together with interest thereon for each day from the date of non-payment until
such amount is paid in full at the Federal Funds Rate for the first two (2)
Business Days and at the Index Rate thereafter.

     (c) Reliance on Notices; Appointment of Borrower Representative

      Agent shall be entitled to rely upon, and shall be fully protected in
relying upon, any Notice of Revolving Credit Advance, Notice of
Conversion/Continuation or similar notice believed by Agent to be genuine. Agent
may assume that each Person executing and delivering any such notice in
accordance herewith was duly authorized, unless the responsible individual
acting thereon for Agent has actual knowledge to the contrary. Each Borrower,
and to the extent applicable, each other Credit Party, hereby designates H&E
Delaware as its representative and agent on its behalf for the purposes of
issuing Notices of Revolving Credit Advances and Notices of
Conversion/Continuation, giving instructions with respect to the disbursement of
the proceeds of the Loans, selecting interest rate options, requesting Letters
of Credit, giving and receiving all other notices and consents hereunder or
under any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any Credit Party or Credit
Parties under the Loan Documents. Borrower Representative hereby accepts such
appointment. Agent and each Lender may regard any notice or other communication
pursuant to any Loan Document from Borrower Representative as a notice or
communication from all Credit Parties, and may give any notice or communication
required or permitted to be given to any Credit Party or Credit Parties
hereunder to Borrower Representative on behalf of such Credit Party or Credit
Parties. Each Credit Party agrees that each notice, election, representation and
warranty, covenant, agreement and undertaking made on its behalf by Borrower
Representative

6



--------------------------------------------------------------------------------



 



      shall be deemed for all purposes to have been made by such Credit Party
and shall be binding upon and enforceable against such Credit Party to the same
extent as if the same had been made directly by such Credit Party.

1.2   Letters of Credit

    Subject to and in accordance with the terms and conditions contained herein
and in Annex B, Borrower Representative, on behalf of any Borrower, shall have
the right to request, and Revolving Lenders agree to incur, or purchase
participations in, Letter of Credit Obligations in respect of such Borrower. The
parties hereto agree that all Original Letters of Credit and Original Letter of
Credit Obligations shall be deemed, respectively, Letters of Credit and Letter
of Credit Obligations issued or existing under and subject to and governed by
and entitled to the benefits of the terms of this Agreement.

    1.2A Swap Related Reimbursement Obligations

  (a)   Each Borrower agrees to reimburse GE Capital in immediately available
funds in the amount of any payment made by GE Capital under a Swap Related L/C
(such reimbursement obligation, whether contingent upon payment by GE Capital
under the Swap Related L/C or otherwise, being herein called a “Swap Related
Reimbursement Obligation”). No Swap Related Reimbursement Obligation for any
Swap Related L/C may exceed the amount of the payment obligations owed by any
Borrower under the interest rate protection or hedging agreement or transaction
supported by the Swap Related L/C. Any Swap Related L/C issued in connection
with (and as such term is defined in) the Original Credit Agreement shall
constitute a Swap Related L/C issued in connection with and subject to and
governed by and entitled to the benefits of the terms of this Agreement.

  (b)   A Swap Related Reimbursement Obligation shall be due and payable by any
applicable Borrower within one (1) Business Day after the date on which the
related payment is made by GE Capital under the Swap Related L/C.

  (c)   Any Swap Related Reimbursement Obligation shall, during the period in
which it is unpaid, bear interest at the rate per annum equal to the LIBOR Rate
plus one percent (1%), as if the unpaid amount of the Swap Related Reimbursement
Obligation were a LIBOR Loan, and not at any otherwise applicable Default Rate.
Such interest shall be payable upon demand. The following additional provisions
apply to the calculation and charging of interest on Swap Related Reimbursement
Obligations by reference to the LIBOR Rate:

     (i) The LIBOR Rate shall be determined for each successive one-month LIBOR
Period during which the Swap Related Reimbursement Obligation is unpaid,
notwithstanding the occurrence of any Event of Default and even if the LIBOR
Period were to extend beyond the Commitment Termination Date.

7



--------------------------------------------------------------------------------



 



     (ii) If a Swap Related Reimbursement Obligation is paid during a monthly
period for which the LIBOR Rate is determined, interest shall be pro-rated and
charged for the portion of the monthly period during which the Swap Related
Reimbursement Obligation was unpaid. Section 1.13(b) shall not apply to any
payment of a Swap Related Reimbursement Obligation during the monthly period.
     (iii) Notwithstanding the last sentence of the definition of “LIBOR Rate”,
if the LIBOR Rate is no longer available from Reuters Screen LIBOR01 Page, the
LIBOR Rate with respect to Swap Related Reimbursement Obligations shall be
determined by GE Capital from such financial reporting service or other
information available to GE Capital as in GE Capital’s reasonable discretion
indicates GE Capital’s cost of funds.

  (d)   Except as provided in the foregoing provisions of this Section 1.2A and
in Section 11.3 no Borrower shall be obligated to pay to GE Capital or any of
its Affiliates any Letter of Credit Fee, or any other fees, charges or expenses,
in respect of a Swap Related L/C or arranging for any interest rate protection
or hedging agreement or transaction supported by the Swap Related L/C. GE
Capital and its Affiliates shall look to the beneficiary of a Swap Related L/C
for payment of any such letter of credit fees or other fees, charges or expenses
and such beneficiary may factor such fees, charges, or expenses into the pricing
of any interest rate protection or hedging arrangement or transaction supported
by the Swap Related L/C.

  (e)   If any Swap Related L/C is revocable prior to its scheduled expiry date,
GE Capital agrees not to revoke the Swap Related L/C unless the Commitment
Termination Date or an Event of Default has occurred and is continuing.

  (f)   GE Capital or any of its Affiliates shall be permitted to (i) provide
confidential or other information furnished to it by any of the Credit Parties
(including, without limitation, copies of any documents and information in or
referred to in the Closing Checklist, Financial Statements and Compliance
Certificates) to a beneficiary or potential beneficiary of a Swap Related L/C
and (ii) receive confidential or other information from the beneficiary or
potential beneficiary relating to any agreement or transaction supported or to
be supported by the Swap Related L/C. However, no confidential information shall
be provided to any Person under this paragraph unless the Person has agreed to
comply with the covenant substantially as contained in Section 11.8 of this
Agreement.

1.3   Prepayments

  (a)   Voluntary Prepayments; Reductions in Revolving Loan Commitments

      Any Borrower may at any time voluntarily prepay all or part of the
Revolving Credit Advances made to such Borrower at any time or from time to time
without premium or penalty, subject to Section 1.13(b)(i). Borrowers may at any
time on at least ten (10)

8



--------------------------------------------------------------------------------



 



days’ prior written notice by Borrower Representative to Agent permanently
reduce (but not terminate) the Revolving Loan Commitment; provided, that (A) any
such reductions shall be in a minimum amount of $5,000,000 and integral
multiples of $250,000 in excess of such amount, (B) the Revolving Loan
Commitment shall not be reduced to an amount less than the amount of the
Revolving Loan plus the Swingline Loan then outstanding, and (C) after giving
effect to such reductions, Borrowers shall comply with Section 1.3(b)(i). In
addition, Borrowers may at any time on at least 10 days’ prior written notice by
Borrower Representative to Agent terminate the Revolving Loan Commitment;
provided, that upon such termination, all Loans and other Obligations shall be
immediately due and payable in full and all Letter of Credit Obligations shall
be cash collateralized or otherwise satisfied in accordance with Annex B. Any
such payment resulting from termination of the Revolving Loan Commitment must be
accompanied by payment of all accrued and unpaid interest on the Loans and other
Obligations and any LIBOR funding breakage costs in accordance with
Section 1.13(b). Upon any such reduction or termination of the Revolving Loan
Commitment, each Borrower’s right to request Revolving Credit Advances, or
request that Letter of Credit Obligations be incurred on its behalf, or request
Swing Line Advances, shall simultaneously be permanently reduced or terminated,
as the case may be; provided, that a permanent reduction of the Revolving Loan
Commitment shall not require a corresponding pro rata reduction in the L/C
Sublimit. Each notice of partial prepayment shall designate the Borrower whose
Revolving Credit Advances are to be repaid and identify the particular Revolving
Credit Advances to be repaid.

  (b)   Mandatory Prepayments

  (i)   Except as provided in Section 1.1(a)(iv), at any time the aggregate
outstanding balances of the Revolving Loan exceeds the lesser of (A) the Maximum
Amount less the aggregate outstanding Swing Line Loan at such time and (B) the
Aggregate Borrowing Base less the aggregate outstanding Swing Line Loan at such
time, Borrowers shall immediately repay the aggregate outstanding Revolving
Credit Advances to the extent required to eliminate such excess. If any such
excess remains after repayment in full of the aggregate outstanding Revolving
Credit Advances, Borrowers shall provide cash collateral for the Letter of
Credit Obligations in the manner set forth in Annex B to the extent required to
eliminate such excess. Furthermore, if, at any time, the outstanding balance of
the Revolving Loan to any Borrower exceeds such Borrower’s separate Borrowing
Base less the outstanding balance of the Swing Line Loan to such Borrower, the
applicable Borrower shall immediately repay its Revolving Credit Advances in the
amount of such excess (and, to the extent necessary, provide cash collateral for
its Letter of Credit Obligations as described above).

  (ii)   Immediately upon receipt by any Credit Party of proceeds of any asset
disposition (excluding proceeds of dispositions of Equipment Inventory and P&E

9



--------------------------------------------------------------------------------



 



      permitted by Section 6.8 having an aggregate Net Book Value in any one
Fiscal Year, not exceeding $500,000) or any sale of Stock of any Subsidiary of
such Credit Party, Borrowers shall prepay the Loans in an amount equal to all
such proceeds, net of (A) commissions and other reasonable and customary
transaction costs, fees and expenses properly attributable to such transaction
and payable by any Credit Party in connection therewith (in each case, paid to
non Affiliates), (B) amounts payable to holders of senior Liens (to the extent
such Liens constitute Permitted Encumbrances hereunder), if any, on the assets
so disposed, and (C) transfer taxes plus an appropriate reserve for income taxes
in accordance with GAAP in connection therewith (“Net Proceeds”). Any such
prepayment shall, subject to Section 1.3(b)(iv), be applied in accordance with
Section 1.3(c). Notwithstanding the foregoing and provided no Default or Event
of Default has occurred and is continuing, such prepayment shall not be required
to the extent such Credit Party reinvests the Net Proceeds of such disposition
in productive assets (other than Equipment Inventory and Parts and Tools
Inventory) of a kind then used or usable in the business of such Credit Party,
within one hundred eighty (180) days after the date of such disposition or
enters into a binding commitment thereof within said one hundred eighty
(180) day period and subsequently makes such reinvestment. Pending such
reinvestment, the Net Proceeds shall be delivered to the Agent and retained in a
cash collateral account established for that purpose and shall be available for
reinvestment so long as no Default or Event of Default is continuing.

  (iii)   If any Credit Party issues Stock or any Indebtedness (other than
Indebtedness permitted by Section 6.3) in excess of $1,000,000 in the aggregate
of such Stock and such Indebtedness, no later than the Business Day following
the date of receipt of the cash proceeds thereof, the issuing Credit Party shall
prepay the Loans in an amount equal to all such proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses paid or
payable to non Affiliates in connection therewith; provided, that no such
prepayment shall be required, so long as no Event of Default has occurred and is
continuing, from the proceeds of any issuance of Stock by a Credit Party (i) to
any director, officer or other employee of such Credit Party pursuant to the
stock incentive plan adopted by H&E Delaware prior to, and as in effect on, the
Closing Date, (ii) as consideration for any Person (other than any Affiliate of
a Credit Party) providing permitted Indebtedness under Section 6.3, (iii) to any
other Credit Party, (iv) as consideration to any Person (other than an
Affiliate) selling assets or Stock in any Permitted Acquisition or (v) if such
proceeds are used within ninety (90) days after receipt thereof to pay the
consideration for a Permitted Acquisition. Any such prepayment shall, subject to
Section 1.3(b)(iv), be applied in accordance with Section 1.3(c).

10



--------------------------------------------------------------------------------



 



  (iv)   In the event that Section 1.3(b)(i), (ii) or (iii) shall require any
prepayment to be made on a day other than an Interest Payment Date, then upon
receipt of such prepayment and to the extent requested by any Borrower, Agent
shall hold such amount as cash collateral (provided that the Borrower delivering
the same shall have executed and delivered such documents as Agent shall have
requested in connection with such cash collateral) and, so long as no Default or
Event of Default shall have occurred and be continuing, shall not apply such
cash collateral to the prepayment under the applicable paragraph of this
Section 1.3 until the next succeeding Interest Payment Date. Such cash
collateral shall be invested in Cash Equivalents as directed by such Borrower in
accordance with such documents. Interest earned on such cash collateral shall
accrue for the account of the Borrower providing the same, shall constitute
additional cash collateral and (assuming no Default or Event of Default shall be
continuing) shall be, to the extent remaining, applied to such prepayment on
such next succeeding Interest Payment Date.

  (c)   Application of Certain Mandatory Prepayments         Any prepayments
made by any Borrower or Credit Party pursuant to Section 1.3(b)(ii) or
(iii) shall be applied as follows: first, to Fees and reimbursable expenses of
Agent then due and payable pursuant to any of the Loan Documents; second, to
Fees and any other fees and reimbursable expenses of Lenders then due and
payable pursuant to any of the Loan Documents; third, to interest then due and
payable on the Swing Line Loan; fourth, to the principal balance of the Swing
Line Loan until the same has been repaid in full; fifth, to interest then due
and payable on the Revolving Credit Advances; sixth, to the outstanding
principal balance of the Revolving Credit Advances until the same has been paid
in full; seventh, to any Letter of Credit Obligations, to provide cash
collateral therefor in the manner set forth in Annex B and last to any other
Obligations. So long as no Event of Default is outstanding, the Borrowers may
direct that any such prepayments be applied to Index Rate Loans to the extent
outstanding, rather than LIBOR Loans. Neither the Revolving Loan Commitment nor
the Swing Line Commitment shall be permanently reduced by the amount of any such
prepayments; provided, that any prepayment made by any Borrower pursuant to
Section 1.3(b)(iii) in connection with the issuance of Indebtedness shall also
permanently reduce the Revolving Loan Commitment by the amount of such
prepayment.

  (d)   Application of Prepayments from Insurance and Condemnation Proceeds    
    Prepayments from insurance or condemnation proceeds in accordance with
Section 5.4 shall be applied first to the Swing Line Loans and second to the
Revolving Credit Advances of the applicable Borrower. Neither the Revolving Loan
Commitment nor the Swing Line Loan Commitment shall be permanently reduced by
the amount of any such prepayments. So long as no Event of Default is
outstanding, Borrower Representative

11



--------------------------------------------------------------------------------



 



      may direct that any such prepayments be applied to Index Rate Loans to the
extent outstanding, rather than LIBOR Loans. Notwithstanding the foregoing and
provided no Default or Event of Default has occurred and is continuing, such
prepayment shall not be required to the extent such Credit Party reinvests such
insurance or condemnation proceeds in productive assets (other than Equipment
Inventory) of a kind then used or usable in the business of such Credit Party,
within one hundred eighty (180) days after the date of such disposition or
enters into a binding commitment thereof within said one hundred eighty
(180) day period and subsequently makes such reinvestment. Pending such
reinvestment, such proceeds shall be delivered to the Agent and retained in a
cash collateral account established for that purpose and shall be available for
reinvestment so long as no Default or Event of Default is continuing.

  (e)   No Implied Consent         Nothing in this Section 1.3 shall be
construed to constitute Agent’s or any Lender’s consent to any transaction
referred to in Sections 1.3(b)(ii) and 1.3(b)(iii) which is not permitted by
other provisions of this Agreement or the other Loan Documents.

1.4   Use of Proceeds

Borrowers shall utilize the proceeds of the Revolving Loan and the Swing Line
Loan solely for the financing of Borrowers’ ordinary working capital and general
corporate needs and for such purposes as permitted herein.

1.5   Interest and Applicable Margins

  (a)   (i) Interest         Borrowers shall pay interest to Agent, for the
ratable benefit of Lenders in accordance with the various Revolving Credit
Advances and Swing Line Loans being made by each Lender, and in respect of all
unreimbursed Letters of Credit Obligations, in arrears on each applicable
Interest Payment Date, at the following rates: (A) with respect to the Revolving
Credit Advances and unreimbursed Letter of Credit Obligations and all other
Obligations (other than LIBOR Loans and Swing Line Loans), the Index Rate plus
the Applicable Revolver Index Margin per annum or, at the election of Borrower
Representative, the applicable LIBOR Rate plus the Applicable Revolver LIBOR
Margin; and (B) with respect to the Swing Line Loan, the Index Rate plus the
Applicable Revolver Index Margin per annum.

  (ii)   Applicable Margins

  (A)   The Applicable Margins on a per annum basis shall, until (and excluding)
the Closing Date, be the respective rates provided in the Original Credit
Agreement.

12



--------------------------------------------------------------------------------



 



  (B)   The Applicable Margins on a per annum basis for the period beginning on
the Closing Date and ending on the date Financial Statements in respect of the
Fiscal Quarter ending September 30, 2010 are required to be delivered hereunder,
or are actually delivered hereunder, whichever is earlier, are as follows:

         
Applicable Revolver Index Margin
    1.75 %
 
       
Applicable Revolver LIBOR Margin
    2.75 %
 
       
Applicable L/C Margin
    2.75 %
 
       
Applicable Unused Line Fee Margin
    0.50 %

  (C)   From and after the date the Financial Statements in respect of the
Fiscal Quarter ending September 30, 2010 are required to be delivered hereunder,
or are actually delivered hereunder, whichever is earlier, the Applicable
Margins (other than the Applicable Unused Line Fee Margin, which shall remain at
0.50% for the term of this Agreement and shall not be adjusted) shall be
adjusted (up or down) on a quarterly basis based on the Leverage Ratio of H&E
Delaware and its Subsidiaries as of the last day of the most recent Fiscal
Quarter then ended (as reflected in the quarterly unaudited Financial Statements
required to be delivered hereunder). Each such adjustment in the Applicable
Margins shall be effective as of the first day of the Fiscal Quarter next
succeeding the date of delivery to Agent and Lenders of the quarterly unaudited
Financial Statements truthfully and accurately evidencing the need for an
adjustment (the Agent reserving the right to challenge any such Financial
Statements or certificate provided below and make any prospective or retroactive
claim for any interest that would have accrued but for any inaccuracy of any
such evidence or certificate, and Borrowers shall be liable for any such claim).
Concurrently with the delivery of those Financial Statements, Borrower
Representative shall deliver to Agent and Lenders a certificate, signed by its
chief financial officer, setting forth in reasonable detail the basis for the
continuance of, or any change in, the Applicable Margins (other than the
Applicable Unused Line Fee Margin). Failure to timely deliver such Financial
Statements shall, in addition to any other remedy provided for in this
Agreement, result in an increase in the Applicable Margins (other than the
Applicable Unused Line Fee Margin) to the highest levels set forth in the grid
appearing below, until the first day of the first Fiscal Quarter following the
delivery of those Financial Statements demonstrating that such an increase is
not required. If any Default or an Event of Default has occurred and is

13



--------------------------------------------------------------------------------



 



      continuing at the time any reduction in the Applicable Margins (other than
the Applicable Unused Line Fee Margin) is to be implemented, that reduction
shall be deferred until the first day of the first Fiscal Quarter following the
date on which all Defaults or Events of Default are waived or cured.

Adjustments in the Applicable Margins (other than the Applicable Unused Line Fee
Margin) will be determined by reference to the following grid:

      If Leverage Ratio is:   Level of Applicable Margins:
<2.50 to 1.00
  Level I
 
   
<3.50 to 1.00 but ≥ 2.50 to 1.00
  Level II
 
   
<4.50 to 1.00 but ≥ 3.50 to 1.00
  Level III
 
   
≥ 4.50 to 1.00
  Level IV

                                      Applicable Margins       Level I     Level
II     Level III     Level IV  
Applicable Revolver Index Margin
    1.50 %     1.75 %     2.00 %     2.25 %
 
                               
Applicable Revolver LIBOR Margin
    2.50 %     2.75 %     3.00 %     3.25 %
 
                               
Applicable L/C Margin
    2.50 %     2.75 %     3.00 %     3.25 %

  (b)   If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except

14



--------------------------------------------------------------------------------



 



      as set forth in the definition of LIBOR Period) and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension.

  (c)   All computations of Fees calculated on a per annum basis and interest
shall be made by Agent on the basis of a three hundred sixty (360) day year, in
each case for the actual number of days occurring in the period for which such
interest and Fees are payable. The Index Rate is a floating rate determined for
each day. Each determination by Agent of an interest rate and Fees hereunder
shall be final, binding and conclusive on Borrowers, absent manifest error.    
(d)   So long as an Event of Default has occurred and is continuing, and at the
election of Agent (or upon the written request of Requisite Lenders) confirmed
by written notice from Agent to Borrower Representative, the interest rates
applicable to the Loans and the Letter of Credit Fees shall be increased by two
percentage points (2%) per annum above the rates of interest or the rate of such
Fees otherwise applicable hereunder (“Default Rate”), and all outstanding
Obligations shall bear interest at the Default Rate applicable to such
Obligations. Interest and Letter of Credit Fees at the Default Rate shall accrue
from the initial date of such Event of Default until that Event of Default is
cured or waived and shall be payable upon demand.     (e)   So long as no Event
of Default has occurred and is continuing, Borrower Representative shall have
the option to (i) request that any Revolving Credit Advance be made as a LIBOR
Loan, (ii) convert at any time all or any part of outstanding Loans (other than
the Swing Line Loan) from Index Rate Loans to LIBOR Loans, (iii) convert any
LIBOR Loan to an Index Rate Loan, subject to payment of LIBOR breakage costs in
accordance with Section 1.13(b) if such conversion is made prior to the
expiration of the LIBOR Period applicable thereto, or (iv) continue all or any
portion of any Loan (other than the Swing Line Loan) as a LIBOR Loan upon the
expiration of the applicable LIBOR Period and the succeeding LIBOR Period of
that continued Loan shall commence on the first day after the last day of the
LIBOR Period of the Loan to be continued. Any Loan or group of Loans having the
same proposed LIBOR Period to be made or continued as, or converted into, a
LIBOR Loan must be in a minimum amount of $1,000,000 and integral multiples of
$100,000 in excess of such amount. Any such election must be made by noon (New
York time) on the third (3rd) Business Day prior to (1) the date of any proposed
Advance which is to bear interest at the LIBOR Rate, (2) the end of each LIBOR
Period with respect to any LIBOR Loans to be continued as such, or (3) the date
on which the applicable Borrower wishes to convert any Index Rate Loan to a
LIBOR Loan for a LIBOR Period designated by Borrower Representative in such
election. If no election is received with respect to a LIBOR Loan by noon (New
York time) on the third (3rd) Business Day prior to the end of the LIBOR Period
with respect thereto (or if an Event of Default has occurred and is continuing),
that LIBOR Loan shall be converted to an Index Rate Loan at the end of its LIBOR
Period.

15



--------------------------------------------------------------------------------



 



      Borrower Representative must make such election by notice to Agent in
writing, by telecopy or overnight courier. In the case of any conversion or
continuation, such election must be made pursuant to a written notice (a “Notice
of Conversion/Continuation”) in the form of Exhibit 1.5(e).

  (f)   Notwithstanding anything to the contrary set forth in this Section 1.5,
if a court of competent jurisdiction determines in a final order that the rate
of interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, that if at any time thereafter the rate of
interest payable hereunder is less than the Maximum Lawful Rate, Borrowers shall
continue to pay interest hereunder at the Maximum Lawful Rate until such time as
the total interest received by Agent, on behalf of Lenders, is equal to the
total interest that would have been received had the interest rate payable
hereunder been (but for the operation of this paragraph) the interest rate
payable since the Closing Date as otherwise provided in this Agreement.
Thereafter, interest hereunder shall be paid at the rate(s) of interest and in
the manner provided in Sections 1.5(a) through (d) above, unless and until the
rate of interest again exceeds the Maximum Lawful Rate, and at that time this
paragraph shall again apply. In no event shall the total interest received by
any Lender pursuant to the terms hereof exceed the amount that such Lender could
lawfully have received had the interest due hereunder been calculated for the
full term hereof at the Maximum Lawful Rate. If the Maximum Lawful Rate is
calculated pursuant to this paragraph, such interest shall be calculated at a
daily rate equal to the Maximum Lawful Rate divided by the number of days in the
year in which such calculation is made. If, notwithstanding the provisions of
this Section 1.5(f), a court of competent jurisdiction shall finally determine
that a Lender has received interest hereunder in excess of the Maximum Lawful
Rate, Agent shall, to the extent permitted by applicable law, promptly apply
such excess in the order specified in Section 1.11 and thereafter shall refund
any excess to Borrowers or as a court of competent jurisdiction may otherwise
order.

1.6   Eligible Accounts       All of the Accounts owned by any Borrower and
reflected in the most recent Borrowing Base Certificate delivered by such
Borrower to Agent shall be “Eligible Accounts” for purposes of this Agreement,
except any Account to which any of the exclusionary criteria set forth below
applies. In addition, Agent reserves the right, at any time and from time to
time after the Closing Date, to adjust any of the criteria set forth below, to
establish new criteria and to adjust advance rates with respect to Eligible
Accounts, in its reasonable credit judgment exercised in good faith; provided,
that (i) any increase of any advance rate above its Original Advance Rate is
subject to the approval of all Lenders and (ii) any adjustment by Agent to any
criterion set forth below that results in such criterion being less restrictive
than as in effect on the Closing Date shall be subject

16



--------------------------------------------------------------------------------



 



    to approval of Requisite Lenders. Eligible Accounts shall not include any
Account of any Borrower:

  (a)   which does not arise from the sale of goods or the performance of
services by such Borrower in the ordinary course of its business;     (b)   upon
which (i) such Borrower’s right to receive payment is contingent upon the
fulfillment of any condition by such Borrower or (ii) such Borrower is not able
to bring suit or otherwise enforce its remedies against the Account Debtor
through judicial process;     (c)   to the extent that any defense,
counterclaim, setoff or dispute is asserted as to such Account;     (d)   if the
Account represents a progress billing consisting of an invoice for goods sold or
used or services rendered pursuant to a contract under which the Account
Debtor’s obligation to pay that invoice is subject to such Borrower’s completion
of further performance under such contract;     (e)   that is not a true and
correct statement of bona fide indebtedness incurred in the amount of the
Account for merchandise sold to or services rendered and accepted by the
applicable Account Debtor;     (f)   with respect to which an invoice, that is
not unacceptable to Agent (in its reasonable judgment) in form and substance,
has not been sent to the applicable Account Debtor;     (g)   (i) that is not
owned by such Borrower or (ii) to the extent it is subject to any right, claim,
security interest or other interest of any other Person, other than Liens in
favor of Agent, on behalf of itself and Lenders, and other than Permitted Liens;
    (h)   that arises from a sale to any director, officer, other employee or
Affiliate of any Credit Party, or to any entity that has any common officer or
director with any Credit Party;     (i)   that is the obligation of an Account
Debtor that is the United States or Canadian government or a political
subdivision thereof, or any state, county, province or municipality or
department, agency or instrumentality thereof unless Agent, in its sole
discretion, has agreed to the contrary in writing and such Borrower, if
necessary or desirable, has complied with the Federal Assignment of Claims Act
of 1940, any Canadian equivalent thereof, or any applicable state, county or
municipal law restricting assignment thereof, with respect to such obligation;
provided, so long as no Default or Event of Default shall have occurred and be
continuing, Accounts described in this Section 1.6(i) and identified to the
Agent pursuant to Section 5.10 shall be deemed Eligible Accounts to the extent
such Accounts in the aggregate outstanding at any time do not exceed $1,500,000
and otherwise meet the eligibility criteria set forth in this Section 1.6;

17



--------------------------------------------------------------------------------



 



  (j)   that is the obligation of an Account Debtor located in a foreign country
other than Canada (excluding the provinces of Newfoundland, the Northwest
Territories and the Territory of Nunavut), unless payment thereof is assured by
a letter of credit assigned and delivered to Agent, reasonably satisfactory to
Agent as to form, amount and issuer;     (k)   to the extent such Borrower or
any Subsidiary thereof is liable for goods sold or services rendered by the
applicable Account Debtor to such Borrower or any Subsidiary thereof but only to
the extent of the potential offset;     (l)   that arises with respect to goods
that are delivered on a bill-and-hold, cash-on-delivery basis or placed on
consignment, guaranteed sale or other terms by reason of which the payment by
the Account Debtor is or may be conditional;     (m)   that is in default;
provided, that, without limiting the generality of the foregoing, an Account
shall be deemed in default upon the occurrence of any of the following:

  (i)   the Account is not paid within the earlier of: sixty (60) days following
its due date or ninety (90) days following its original invoice date;     (ii)  
the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or     (iii)   a petition is filed by or against any
Account Debtor obligated upon such Account under any bankruptcy law or any other
federal, state or foreign (including any provincial) receivership, insolvency
relief or other law or laws for the relief of debtors;

  (n)   that is the obligation of an Account Debtor if fifty percent (50%) or
more of the Dollar amount of all Accounts owing by that Account Debtor are
ineligible under the other criteria set forth in paragraph (m) of this
Section 1.6;     (o)   that is not subject to a first priority perfected Lien in
favor of Agent, on behalf of itself and Lenders;     (p)   as to which any of
the representations or warranties in the Loan Documents are untrue in any
material respect (provided that no immaterial breach of any such representation
or warranty shall override any of the eligibility criteria set forth in other
clauses in this Section 1.6);     (q)   to the extent such Account is evidenced
by a judgment;     (r)   to the extent such Account exceeds any credit limit
established by Agent, in its reasonable credit judgment;     (s)   that is
payable in any currency other than Dollars; or

18



--------------------------------------------------------------------------------



 



  (t)   that is otherwise unacceptable to Agent in its reasonable credit
judgment.

1.6A   Eligible Rolling Stock       All of the P&E owned by such Borrower and
reflected in the most recent Borrowing Base Certificate delivered by such
Borrower to Agent shall be “Eligible Rolling Stock” for purposes of this
Agreement, except any P&E to which any of the exclusionary criteria set forth
below applies. In addition, Agent reserves the right, at any time and from time
to time after the Closing Date, to adjust any of the criteria set forth below,
to establish new criteria and to adjust advance rates with respect to Eligible
Rolling Stock in its reasonable credit judgment; provided, that (i) any increase
of any advance rate above its Original Advance Rate is subject to the approval
of all Lenders and (ii) any adjustment by Agent to any criterion set forth below
that results in such criterion being less restrictive than as in effect on the
Closing Date shall be subject to approval of Requisite Lenders. Eligible Rolling
Stock shall not include any P&E of any Borrower:

  (a)   that is not owned by such Borrower free and clear of all Liens and
rights of any other person, except the Liens in favor of Agent, on behalf of
itself and Lenders, and the rights of a lessee pursuant to any permitted lease
of such P&E or Permitted Liens;     (b)   if such P&E (i) (except to the extent
in use and not then being stored) is not stored on premises owned, leased or
rented by such Borrower and set forth in Disclosure Schedule (3.2), or (ii) is
stored at a leased location in respect of which Agent has requested a landlord
waiver, unless a reasonably satisfactory landlord waiver has been delivered to
Agent, provided that Agent may, treat any such P&E at any such location as
Eligible Rolling Stock and, in lieu of imposing the exclusionary criterion in
this paragraph (b) to such P&E, impose a Reserve (without duplicating any
Reserve established for other eligible collateral at such location as a
consequence of the failure to obtain such landlord’s waiver) in an amount not
less than six month’s rent for all such P&E stored at such location in respect
of which such a landlord waiver has not been delivered, or (iii) is stored with
a bailee or warehouseman unless a reasonably satisfactory, acknowledged bailee
letter has been received by Agent and Reserves reasonably satisfactory to Agent
have been established with respect thereto, (iv) is stored at an owned location
subject to a mortgage in favor of a lender other than Agent unless a reasonably
satisfactory mortgagee waiver requested by Agent has been delivered to Agent or
(v) is anything other than automotive equipment, a trailer, a truck, a forklift,
a motor vehicle or other rolling stock;     (c)   that is covered by a
certificate of title unless the interest of Agent in the P&E has been noted on
such certificate of title in accordance with applicable law;     (d)   that is
excess, obsolete or damaged;     (e)   that is held for sale or lease in the
ordinary course of such Borrower’s business;

19



--------------------------------------------------------------------------------



 



  (f)   that is not subject to a first priority perfected Lien in favor of Agent
on behalf of itself and Lenders;     (g)   as to which any of the
representations or warranties pertaining to P&E set forth in the Loan Documents
are untrue in any material respect (provided that no immaterial breach of any
such representation or warranty shall override any of the eligibility criteria
set forth in other clauses in this Section 1.6A);     (h)   that is not covered
by casualty insurance as to which Agent is listed as loss payee in accordance
with Section 5.4(c); or     (i)   that is otherwise unacceptable to Agent in its
reasonable credit judgment.

1.6B   Eligible Rentals       All of the Rentals of each Borrower and reflected
in the most recent Borrowing Base Certificate delivered by such Borrower to
Agent shall be “Eligible Rentals” for purposes of this Agreement, except any
Rental to which any of the exclusionary criteria set forth below applies. In
addition, Agent reserves the right, at any time and from time to time after the
Closing Date to adjust any such criteria and to establish new criteria with
respect to Eligible Rentals in its reasonable credit judgment, provided, that
(i) any increase of any advance rate above its Original Advance Rate is subject
to the approval of all Lenders and (ii) any adjustment by Agent of any criteria
set forth below that results in such criteria being less restrictive than as in
effect on the Closing Date shall be subject to the approval of Requisite
Lenders. Eligible Rentals shall not include any Rental of any Borrower:

  (a)   that is not subject to a written lease agreement in form and substance
reasonably acceptable to Agent;     (b)   that is not subject to a first
priority perfected security interest of Agent on behalf of itself and Lenders,
perfected by possession of all Chattel Paper related to such Rental by
possession or by the stamping of notice of Agent’s security interest thereon;  
  (c)   that is not due within ninety (90) days of the applicable date of
determination;     (d)   upon which such Borrower is not able to bring suit or
otherwise enforce its remedies against the relevant lessee through judicial
process;     (e)   (i) that is not owned by such Borrower, (ii) that is subject
to any right, claim, security interest or other interest of any other Person,
other than Liens in favor of Agent, on behalf of itself and Lenders, except
Permitted Liens, or (iii) to the extent that any counterclaim, dispute, offset
or defense is asserted as to such Rental;     (f)   that is the obligation of a
lessee that is the United States or Canadian government or a political
subdivision thereof, or any state, county, province or municipality or

20



--------------------------------------------------------------------------------



 



      department, agency or instrumentality thereof unless Agent, in its sole
discretion, has agreed to the contrary in writing and such Borrower, if
necessary or desirable, has complied with the Federal Assignment of Claims Act
of 1940, and any amendments thereto, its Canadian equivalent or any applicable
state, county or municipal law restricting assignment thereof, with respect to
such obligation;

  (g)   that is the obligation of a lessee located in a foreign country other
than Canada (excluding the province of Newfoundland, the Northwest Territories
and the Territory of Nunavut), unless payment thereof is assured by a letter of
credit, reasonably satisfactory to Agent as to form, amount and issuer;     (h)
  that is in default, or is due under a lease which is in default;     (i)   if
any lessee obligated upon such Rental suspends business, makes a general
assignment for the benefit of creditors or fails to pay its debts generally as
they come due;     (j)   if any petition is filed by or against any lessee
obligated upon such Rental under any bankruptcy law or any other federal, state
or foreign (including any provincial) receivership, insolvency relief or other
law or laws for the relief of debtors;     (k)   that is the obligation of a
lessee if fifty percent (50%) or more of the Dollar amount of all Rentals owing
by that lessee are ineligible under the other criteria set forth in this
Section 1.6B;     (l)   as to which any of the representations or warranties in
the Loan Documents are untrue in any material respect (provided that no
immaterial breach of any such representation or warranty shall override any of
the eligibility criteria set forth in other clauses in this Section 1.6B);    
(m)   to the extent such Rental exceeds any credit limit established by Agent,
in its reasonable credit judgment;     (n)   that is payable in any currency
other than Dollars; or     (o)   that is otherwise unacceptable to Agent in its
reasonable credit judgment.

1.7   Eligible Parts and Tools Inventory       All of the Parts and Tools
Inventory owned by any Borrower and reflected in the most recent Borrowing Base
Certificate delivered by such Borrower to Agent shall be “Eligible Parts and
Tools Inventory” for purposes of this Agreement, except any Parts and Tools
Inventory to which any of the exclusionary criteria set forth below applies. In
addition, Agent reserves the right, at any time and from time to time after the
Closing Date, to adjust any of the criteria set forth below, to establish new
criteria and to adjust advance rates with respect to Eligible Parts and Tools
Inventory in its reasonable credit judgment; provided, that (i) any increase of
any advance rate

21



--------------------------------------------------------------------------------



 



    above its Original Advance Rate is subject to the approval of all Lenders
and (ii) any adjustment by Agent to any criterion set forth below that results
in such criterion being less restrictive than as in effect on the Closing Date
shall be subject to approval of Requisite Lenders. Eligible Parts and Tools
Inventory shall not include any Parts and Tools Inventory of any Borrower:

  (a)   that (i) is not owned by such Borrower free and clear of all Liens and
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such Borrower’s performance with respect to that Parts and Tools Inventory),
except the Liens in favor of Agent, on behalf of itself and Lenders, and
Permitted Liens in favor of landlords and bailees to the extent permitted in
Section 5.9 hereof (subject to Reserves established by Agent in accordance with
Section 5.9 hereof);     (b)   (i) that is not located on premises owned, leased
or rented by such Borrower and set forth in Disclosure Schedule (3.2), or
(ii) is stored at a leased location in respect of which Agent has requested a
landlord waiver, unless a reasonably satisfactory landlord waiver has been
delivered to Agent, provided that Agent may, treat any such Parts and Tools
Inventory at any such location as Eligible Parts and Tools Inventory and, in
lieu of imposing the exclusionary criterion in this paragraph (b) to such Parts
and Tools Inventory, impose a Reserve (without duplicating any Reserve
established for other eligible collateral at such location as a consequence of
the failure to obtain such landlord’s waiver) in an amount not less than six
month’s rent for all Parts and Tools Inventory stored at such location in
respect of which such a landlord waiver has not been delivered, or (iii) is
stored with a bailee or warehouseman unless a reasonably satisfactory,
acknowledged bailee letter has been received by Agent and Reserves reasonably
satisfactory to Agent have been established with respect thereto, or (iv) is
located at an owned location subject to a mortgage in favor of a lender other
than Agent unless a reasonably satisfactory mortgagee waiver requested by Agent
has been delivered to Agent, or (v) is located at any site if the aggregate book
value of Parts and Tools Inventory at any such location is less than $100,000;  
  (c)   that is placed on consignment or is in transit;     (d)   that is
covered by a negotiable document of title, unless such document has been
delivered to Agent with all necessary endorsements, free and clear of all Liens
except those in favor of Agent and Lenders;     (e)   that is excess, obsolete,
unsalable or damaged;     (f)   that consists of display items or packing or
shipping materials, manufacturing supplies or work-in-process Inventory;     (g)
  that is not held for sale in the ordinary course of such Borrower’s business;

22



--------------------------------------------------------------------------------



 



  (h)   that is not subject to a first priority perfected Lien in favor of Agent
on behalf of itself and Lenders;     (i)   as to which any of the
representations or warranties pertaining to Parts and Tools Inventory set forth
in the Loan Documents are untrue in any material respect (provided that no
immaterial breach of any such representation or warranty shall override any of
the eligibility criteria set forth in other clauses in this Section 1.7);    
(j)   that consists of Hazardous Materials or goods that can be transported or
sold only with licenses that are not readily available;     (k)   that is not
covered by casualty insurance as to which Agent is listed as loss payee in
accordance with Section 5.4(c); or     (l)   that is otherwise unacceptable to
Agent in its reasonable credit judgment.

1.7A   Eligible Equipment Inventory       All of the Equipment Inventory owned
by any Borrower and reflected in the most recent Borrowing Base Certificate
delivered by such Borrower to Agent shall be “Eligible Equipment Inventory” for
purposes of this Agreement, except any Equipment Inventory to which any of the
exclusionary criteria set forth below applies. In addition, Agent reserves the
right, at any time and from time to time after the Closing Date, to adjust any
of the criteria set forth below, to establish new criteria and to adjust advance
rates with respect to Eligible Equipment Inventory in its reasonable credit
judgment; provided, that (i) any increase of any advance rate above its Original
Advance Rate is subject to the approval of all Lenders and (ii) any adjustment
by Agent to any criterion set forth below that results in such criterion being
less restrictive than as in effect on the Closing Date shall be subject to
approval of Requisite Lenders. Eligible Equipment Inventory shall not include
any Equipment Inventory of any Borrower:

  (a)   that is not owned by such Borrower free and clear of all Liens and
rights of any other person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such Borrower’s performance with respect to that Equipment Inventory), except
the Liens in favor of Agent, on behalf of itself and Lenders, and the rights of
a lessee pursuant to any permitted lease of such Equipment Inventory or
Permitted Liens;     (b)   that (i) except to the extent in the possession of a
lessee or being transported to or from a lessee) is not located on premises
owned, leased or rented by such Borrower and set forth in Disclosure Schedule
(3.2), or (ii) is stored at a leased location in respect of which Agent has
requested a landlord waiver, unless a reasonably satisfactory landlord waiver
has been delivered to Agent, provided that Agent may, treat any such Equipment
Inventory stored at any such location as Eligible Equipment Inventory and, in
lieu of imposing the exclusionary criterion in this paragraph (b) to such
Equipment Inventory,

23



--------------------------------------------------------------------------------



 



      impose a Reserve (without duplicating any Reserve established for other
eligible collateral at such location as a consequence of the failure to obtain
such landlord’s waiver) in an amount not less than six month’s rent for all
Equipment Inventory stored at such location in respect of which such a landlord
waiver has not been delivered, or (iii) is stored with a bailee or warehouseman
unless a reasonably satisfactory, acknowledged bailee letter has been received
by Agent and Reserves reasonably satisfactory to Agent have been established
with respect thereto, or (iv) is located at an owned location subject to a
mortgage in favor of a lender other than Agent unless a reasonably satisfactory
mortgagee waiver requested by Agent has been delivered to Agent, or (v) is
leased to a lessee other than pursuant to a lease of such Equipment Inventory
entered into in the ordinary course of business or is not located in the United
States or Canada (excluding. the provinces of Newfoundland, the Northwest
Territories and the Territory of Nunavut);     (c)   that is placed on
consignment;     (d)   that is covered by a negotiable document of title or a
certificate of title unless such negotiable document has been delivered to Agent
with all necessary endorsements free and clear of all Liens except those in
favor of Agent and Lenders, or where it is required to perfect the security
interest of Agent in the Equipment Inventory such certificate of title has been
noted in such certificate of title in accordance with applicable law;     (e)  
that is obsolete, unsalable or damaged beyond repair;     (f)   that is not held
for sale or lease in the ordinary course of such Borrower’s business;     (g)  
that is not subject to a first priority perfected Lien in favor of Agent on
behalf of itself and Lenders;     (h)   as to which any of the representations
or warranties pertaining to Equipment Inventory set forth in the Loan Documents
are untrue in any material respect (provided that no immaterial breach of any
such representation or warranty shall override any of the eligibility criteria
set forth in other clauses in this Section 1.7A);     (i)   that is not covered
by casualty insurance as to which Agent is listed as loss payee in accordance
with Section 5.4(c); or     (j)   that is otherwise unacceptable to Agent in its
reasonable credit judgment.

1.8   Cash Management Systems       On or prior to the Closing Date, Borrowers
will establish and will maintain until the Termination Date, the cash management
systems described in Annex C (the “Cash Management Systems”).

24



--------------------------------------------------------------------------------



 



1.9   Fees

  (a)   Borrowers shall pay to GE Capital, individually, the Fees specified in
that certain fee letter dated July 29, 2010 between H&E Delaware and GE Capital
(the “GE Capital Fee Letter”), at the times specified for payment therein which
shall include the annual Administrative Agent’s fee, which will be due and
payable on the Closing Date (but only to the extent provided in the GE Capital
Fee Letter) and on each anniversary thereof.     (b)   On the Closing Date, the
Borrowers shall pay to Agent, for the pro rata benefit of each Lender without
offset, deduction or withholding of any kind, a fee in an amount equal to
seventy-five (75) basis points of such Lender’s Commitment as of the Closing
Date.     (c)   As additional compensation for the Revolving Lenders, Borrowers
agree to pay to Agent, for the ratable benefit of such Lenders, in arrears, on
the first Business Day of each month prior to the Commitment Termination Date
and on the Commitment Termination Date, a Fee for Borrowers’ non use of
available funds in an amount equal to the Applicable Unused Line Fee Margin per
annum (calculated on the basis of a 360 day year for actual days elapsed)
multiplied by the difference between (x) the Maximum Amount (as it may be
reduced from time to time) and (y) the average for the period of the daily
closing balances of the aggregate Revolving Loan and the Swing Line Loan
outstanding during the period for which such Fee is due.     (d)   As additional
compensation for the Agent, Borrowers agree to pay to the L/C Issuer with
respect to any Letter of Credit, at the time such Letter of Credit is issued or
extended, a fronting fee in an amount equal twelve and one half (12.5) basis
points of the face amount of such Letter of Credit (which fronting fee shall be
in addition to any other fees, charges and expenses of the L/C Issuer in effect
from time to time in respect of the issuance, negotiation, acceptance,
amendment, transfer and payment of such Letter of Credit or otherwise payable
pursuant to the application and related documentation under which such Letter of
Credit is issued and are in addition to the Letter of Credit Fee payable as
provided in Annex B).     (e)   Borrowers shall pay to Agent, for the ratable
benefit of Revolving Lenders, the Letter of Credit Fee as provided in Annex B.  
  (f)   In addition, and in addition to the costs of Equipment Inventory
Appraisals, P&E Appraisals and Inspections, Borrowers agree to pay to Agent,
which are due and payable as incurred, all out of pocket costs (including
reasonable fees and expenses) paid by Agent to third party auditors, or a fee of
$900 per audit day per in-house auditor, plus out of pocket expenses; provided,
that Borrowers shall not be required to pay such costs and expenses (unless an
Event of Default or an Audit and Appraisal Liquidity Event has occurred and is
continuing) in relation to more than two (2) audits

25



--------------------------------------------------------------------------------



 



      in any year (such audit to be conducted, while no Event of Default or
Audit and Appraisal Liquidity Event is continuing, during an Inspection).

1.10   Receipt of Payments       Each Borrower shall make each payment under
this Agreement not later than 2:00 p.m. (New York time) on the day when due in
immediately available funds in Dollars to the Collection Account. For purposes
of computing interest and Fees and determining Borrowing Availability as of any
date, all payments shall be deemed received on the Business Day on which
immediately available funds therefor are received in the Collection Account
prior to 2:00 p.m. New York time. Payments received after 2:00 p.m. New York
time on any Business Day or on a day that is not a Business Day shall be deemed
to have been received on the following Business Day.   1.11   Application and
Allocation of Payments

  (a)   So long as no Event of Default has occurred and is continuing,
(i) payments consisting of proceeds of Accounts received in the ordinary course
of business shall be applied, first, to the Swing Line Loan and, second, to the
Revolving Loan; (ii) payments matching specific scheduled payments then due
shall be applied to those scheduled payments; (iii) voluntary prepayments shall
be applied in accordance with the provisions of Section 1.3(a); and
(iv) mandatory prepayments shall be applied as set forth in Sections 1.3(c) and
1.3(d). All payments and prepayments applied to a particular Loan shall be
applied ratably to the portion thereof held by each Lender as determined by its
Pro Rata Share. As to any other payment, and as to all payments made when an
Event of Default has occurred and is continuing or following the Commitment
Termination Date, payments shall be applied to amounts then due and payable in
the following order: (1) to Fees and Agent’s expenses reimbursable hereunder and
expenses of Lenders to the extent reimbursable under Section 11.3; (2) to
interest on the Swing Line Loan; (3) to principal payments of the Swing Line
Loan; (4) to interest on the other Loans; (5) to principal payments of the other
Loans and to provide cash collateral for Letter of Credit Obligations in the
manner described in Annex B, ratably to the aggregate, combined principal
balance of the other Loans and outstanding Letter of Credit Obligations; (6) to
interest on unpaid Swap Related Reimbursement Obligations and unpaid swap
obligations owing to Lenders other than GE Capital or their Affiliates, ratably
in proportion to the interest accrued as to each unpaid Swap Related
Reimbursement Obligation and unpaid swap obligation; (7) to principal payments
of unpaid Swap Related Reimbursement Obligations and unpaid swap obligations
owing to Lenders other than GE Capital or their Affiliates, ratably to the
aggregate principal balance of the unpaid Swap Related Reimbursement Obligations
and other unpaid swap obligations; and (8) to all other Obligations.     (b)  
Agent is authorized to, and at its sole election may, charge to the Revolving
Loan balance on behalf of each Borrower and cause to be paid all Fees, expenses,
Charges,

26



--------------------------------------------------------------------------------



 



      costs (including insurance premiums in accordance with Section 5.4(a)) and
interest and principal, other than principal of the Revolving Credit Advances,
due and owing by Borrowers under this Agreement or any of the other Loan
Documents if and to the extent Borrowers fail to pay promptly any such amounts
as and when due, even if the amount of such charges would exceed Borrowing
Availability at such time or would cause the aggregate balance of the Revolving
Loan and the Swing Line Loan of any Borrower to exceed such Borrower’s separate
Borrowing Base after giving effect to such charges or if such charges would
cause the aggregate balance of the Revolving Loan and Swing Line Loan to exceed
the Aggregate Borrowing Base after giving effect to such charges. At Agent’s
option and to the extent permitted by law, any charges so made shall constitute
part of the Revolving Loan hereunder.

1.12   Loan Account and Accounting

  (a)   Agent, on behalf of the Lenders, shall record on its books and records
the amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. Agent shall deliver to the Borrower Representative on a
monthly basis a loan statement setting forth such record for the immediately
preceding calendar month. Such record shall, absent manifest error, be
conclusive evidence of the amount of the Loans made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so, or any failure to deliver such loan statement shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder
(and under any Note) to pay any amount owing with respect to the Loans or
provide the basis for any claim against Agent.     (b)   Agent, acting as a
non-fiduciary agent of the Borrowers solely for tax purposes and solely with
respect to the actions described in this Section 1.12(b), shall establish and
maintain at its address referred to in Annex I (or at such other address as
Agent may notify the Borrower Representative) (A) a record of ownership (the
“Register”) in which Agent agrees to register by book entry the interests
(including any rights to receive payment hereunder) of Agent, each Lender and
each L/C Issuer in the Revolving Loans, Swing Loans and Letter of Credit
Obligations, each of their obligations under this Agreement to participate in
each Loan, Letter of Credit and Letter of Credit Obligations, and any assignment
of any such interest, obligation or right and (B) accounts in the Register in
accordance with its usual practice in which it shall record (1) the names and
addresses of the Lenders and the L/C Issuers (and each change thereto pursuant
to Sections 9.1 and 9.10(d)), (2) the Commitments of each Lender, (3) the amount
of each Loan and each funding of any participation described in clause
(A) above, and for LIBOR Loans, the LIBOR Period applicable thereto, (4) the
amount of any principal or interest due and payable or paid, (5) the amount of
the reimbursement obligations owed to each L/C Issuer in respect of Letters of
Credit and (6) any other payment received by Agent from any Borrower and its
application to the Obligations.

27



--------------------------------------------------------------------------------



 



  (c)   Notwithstanding anything to the contrary contained in this Agreement,
the Loans (including any Notes evidencing such Loans and, in the case of
Revolving Loans, the corresponding obligations to participate in Letter of
Credit Obligations and Swing Loans) and the reimbursement obligations in respect
of Letters of Credit are registered obligations, the right, title and interest
of the Lenders and the L/C Issuers and their assignees in and to such Loans or
reimbursement obligations, as the case may be, shall be transferable only upon
notation of such transfer in the Register and no assignment thereof shall be
effective until recorded therein. This Section 1.12 and Section 9.1 shall be
construed so that the Loans and reimbursement obligations in respect of Letters
of Credit are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.     (d)   The Credit
Parties, Agent, the Lenders and the L/C Issuers shall treat each Person whose
name is recorded in the Register as a Lender or L/C Issuer, as applicable, for
all purposes of this Agreement. Information contained in the Register with
respect to any Lender or any L/C Issuer shall be available for access by the
Borrower Representative, Agent, such Lender or such L/C Issuer during normal
business hours and from time to time upon at least one Business Day’s prior
notice. No Lender or L/C Issuer shall, in such capacity, have access to or be
otherwise permitted to review any information in the Register other than
information with respect to such Lender or L/C Issuer unless otherwise agreed by
the Agent.

1.13   Indemnity

  (a)   Each Credit Party shall jointly and severally indemnify and hold
harmless each of Agent, Arranger, Lenders and their respective Affiliates, and
each such Person’s respective officers, directors, employees, attorneys, agents
and representatives (each, an “Indemnified Person”), from and against any and
all suits, actions, proceedings, claims, damages, losses, liabilities and
expenses (including reasonable attorneys’ fees and disbursements and other costs
of investigation or defense, including those incurred upon any appeal) that may
be instituted or asserted against or incurred by any such Indemnified Person as
the result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents and the administration of such credit,
and in connection with or arising out of the transactions contemplated hereunder
and thereunder and any actions or failures to act in connection therewith,
including any and all Environmental Liabilities and legal costs and expenses
arising out of or incurred in connection with disputes between or among any
parties to any of the Loan Documents and including any contractual obligation
entered into in connection with any E-Systems or Electronic Transmissions
(collectively, “Indemnified Liabilities”); provided, that no Credit Party shall
be liable for any indemnification to an Indemnified Person to the extent that
any such suit, action, proceeding, claim, damage, loss, liability or expense
results solely from that Indemnified Person’s gross negligence or willful
misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR

28



--------------------------------------------------------------------------------



 



      LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR
THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS
DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY
OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.     (b)   To induce
Lenders to provide the LIBOR Rate option on the terms provided herein, if
(i) any LIBOR Loans are repaid in whole or in part prior to the last day of any
applicable LIBOR Period (whether that repayment is made pursuant to any
provision of this Agreement or any other Loan Document or occurs as a the result
of acceleration, by operation of law or otherwise), subject to
Section 1.3(b)(iv); (ii) any Borrower shall default in payment when due of the
principal amount of or interest on any LIBOR Loan; (iii) any Borrower shall
refuse to accept any borrowing of, or shall request a termination of, any
borrowing of, conversion into or continuation of, LIBOR Loans after such
Borrower has given notice requesting the same in accordance herewith; or
(iv) any Borrower shall fail to make any prepayment of a LIBOR Loan after such
Borrower has given a notice thereof in accordance herewith, then Borrowers shall
jointly and severally indemnify and hold harmless each Lender from and against
all losses, costs and expenses resulting from or arising from any of the
foregoing. Such indemnification shall include any loss (including loss of
margin) or expense arising from the reemployment of funds obtained by it or from
fees payable to terminate deposits from which such funds were obtained. For the
purpose of calculating amounts payable to a Lender under this subsection, each
Lender shall be deemed to have actually funded its relevant LIBOR Loan through
the purchase of a deposit bearing interest at the LIBOR Rate in an amount equal
to the amount of that LIBOR Loan and having a maturity comparable to the
relevant LIBOR Period; provided, that each Lender may fund each of its LIBOR
Loans in any manner it sees fit, and the foregoing assumption shall be utilized
only for the calculation of amounts payable under this subsection. This covenant
shall survive the termination of this Agreement and the payment of the Notes and
all other amounts payable hereunder. As promptly as practicable under the
circumstances, each Lender shall provide Borrowers with its written calculation
of all amounts payable pursuant to this Section 1.13(b), and such calculation
shall be binding on the parties hereto unless Borrower Representative shall
object in writing within ten (10) Business Days of receipt thereof, specifying
the basis for such objection in detail.

1.14   Access       Each Credit Party shall, during normal business hours, from
time to time upon reasonable advance notice as frequently as Agent reasonably
determines to be appropriate: (a) provide Agent and any of its officers,
employees and agents access to its properties, facilities, advisors

29



--------------------------------------------------------------------------------



 



    and employees (including officers) of such Credit Party and to the
Collateral, (b) permit Agent, and any of its officers, employees and agents, to
inspect, audit and make extracts from such Credit Party’s books and records, and
(c) permit Agent, and its officers, employees and agents, to inspect, review,
evaluate and make test verifications and counts of the Accounts, Inventory and
other Collateral of such Credit Party (clauses (a), (b) and (c) collectively,
“Inspections”). Borrowers agree to pay to Agent, which are due and payable as
incurred, all out of pocket costs (including fees and expenses) incurred by
Agent in relation to any Inspections, to the extent provided in Section 1.9
(with respect to any Inspections performed in connection with audits) and the
definitions of “Equipment Inventory Appraisal” and “P&E Appraisal” (with respect
to Inspections performed in connection with Equipment Inventory Appraisals and
P&E Appraisals, respectively). Borrowers’ obligation to pay for Inspections is
in addition to their obligation to pay for Equipment Inventory Appraisals and
P&E Appraisals. If an Event of Default has occurred and is continuing or if
action is necessary to preserve or protect the Collateral as determined by
Agent, each Credit Party shall provide such access to Agent and to each Lender
at all times and without advance notice. Furthermore, so long as any Event of
Default has occurred and is continuing, each Borrower shall provide Agent and
each Lender with access to its suppliers and customers. Each Credit Party shall
make available to Agent and its counsel, as quickly as is possible under the
circumstances, originals or copies of all books and records that Agent may
reasonably request. Each Credit Party shall deliver any document or instrument
necessary for Agent, as it may from time to time reasonably request, to obtain
records from any service bureau or other Person that maintains records for such
Credit Party, and shall maintain duplicate records or supporting documentation
on media consistent with reasonable commercial standards, including computer
tapes and discs owned by such Credit Party. Agent will give Lenders at least
five (5) days’ prior written notice of regularly scheduled Inspections.
Representatives of other Lenders may accompany Agent’s representatives on
regularly scheduled Inspections at no charge to any Credit Party.   1.15   Taxes

  (a)   Any and all payments by each Credit Party hereunder or under the Notes
shall be made, in accordance with this Section 1.15, free and clear of and
without deduction for any and all present or future Non-Excluded Taxes, unless
required by law. If any Credit Party shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder or under the Notes, (i) in
the case of Non-Excluded Taxes, the sum payable shall be increased as much as
shall be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 1.15) Agent
or Lenders, as applicable, receive an amount equal to the sum they would have
received had no such deductions been made, (ii) such Credit Party shall make
such deductions, and (iii) such Credit Party shall pay the full amount deducted
to the relevant taxing or other authority in accordance with applicable law.
Within thirty (30) days after the date of any payment of Taxes, Borrower
Representative shall furnish to Agent the original or a certified copy of a
receipt evidencing payment

30



--------------------------------------------------------------------------------



 



    thereof. Agent and Lenders shall not be obligated to return or refund any
amounts received pursuant to this Section, except that in the event a Lender or
Agent receives a refund of, or credit with respect to any Taxes that it
determines in its reasonable discretion were paid (directly or indirectly) by a
Credit Party pursuant to Section 1.15(a) or Section 1.15(b), such Lender or
Agent, as applicable, shall pay the amount of such refund or credit to such
Credit Party within thirty (30) days of receipt of such refund or application of
such credit; provided that (i) the calculation of such refund or credit shall be
determined solely by such Lender or Agent, as applicable, (ii) such Credit
Party, upon the request of such Lender or Agent, shall repay the amount paid to
such Credit Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Lender or Agent in the event a
Governmental Authority subsequently determines that such Lender or Agent was not
entitled to receive such refund or credit, and (iii) no provision contained in
this Section 1.15(a) shall be construed to require either Agent or any Lender to
make available its tax returns (or any other information relating to its taxes
which it deems confidential) to any Credit Party or any other Person. In
addition, the Borrowers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.     (b)   Each Credit
Party shall jointly and severally indemnify and, within ten (10) days of demand
therefor, pay Agent and each Lender for the full amount of Non-Excluded and
Other Taxes (including any Taxes imposed by any jurisdiction on amounts payable
under this Section 1.15) paid by Agent or such Lender, as appropriate, and any
liability (including penalties and interest, neither of which are the result of
gross negligence by Agent or such Lender, and reasonable expenses) arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally asserted.     (c)   Each Lender created or organized under the laws of a
jurisdiction outside the United States (a “Foreign Lender”) that, at any of the
following times, is entitled to an exemption from United States withholding tax
or is subject to such withholding tax at a reduced rate under an applicable tax
treaty, shall (w) on or prior to the date such Foreign Lender becomes a “Foreign
Lender” hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it under this paragraph and (z) from time to time if requested by Borrower
Representative or Agent (or, in the case of a participant or SPV, the relevant
Lender), provide Agent and Borrower Representative (or, in the case of a
participant or SPV, the relevant Lender) with two completed originals of each of
the following, as applicable (together with any required schedules and
attachments): (A) Forms W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN (claiming exemption from, or a reduction of, U.S. withholding tax under
an income tax treaty) and/or W-8IMY or any successor forms, (B) in the case of a
Foreign Lender claiming exemption under IRC Sections 871(h) or

31



--------------------------------------------------------------------------------



 



      881(c), Form W-8BEN (claiming exemption from U.S. withholding tax under
the portfolio interest exemption) or any successor form and a certificate in
form and substance acceptable to Borrower Representative and Agent that such
Foreign Lender is not (1) a “bank” within the meaning of IRC
Section 881(c)(3)(A), (2) a “10 percent shareholder” of the Borrower within the
meaning of IRC Section 881(c)(3)(B) or (3) a “controlled foreign corporation”
described in IRC Section 881(c)(3)(C) or (C) any other applicable document
prescribed by the IRS certifying as to the entitlement of such Foreign Lender to
such exemption from United States withholding tax or reduced rate with respect
to all payments to be made to such Foreign Lender under the Loan Documents. In
addition, if a payment made to a Foreign Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Foreign Lender
fails to comply with the applicable reporting requirements of FATCA including
those contained in IRC Section 1471(b) or 1472(b), as applicable), such Foreign
Lender shall deliver to Agent and Borrower Representative documentation
reasonably requested by Agent or Borrower Representative sufficient for Agent
and the Credit Parties to comply with their obligations under FATCA and to
determine that such Foreign Lender has complied with such applicable reporting
requirements. Unless Borrower Representative and Agent have received forms or
other documents satisfactory to them indicating that payments under any Loan
Document to or for a Foreign Lender are not subject to United States withholding
tax or are subject to such tax at a rate reduced by an applicable tax treaty,
the Credit Parties and Agent shall withhold amounts required to be withheld by
applicable requirements of law from such payments at the applicable statutory
rate. Notwithstanding any other provision of this Section 1.15 to the contrary,
a Lender shall not be required to deliver any form pursuant to this paragraph
that such Lender is not legally able to deliver, provided that failure to
deliver any such form shall not in itself cause Taxes to be treated as
Non-Excluded Taxes.

1.16   Capital Adequacy; Increased Costs; Illegality

  (a)   If any Lender shall have determined in good faith that any law, treaty,
governmental (or quasi-governmental) rule, regulation, guideline or order
regarding capital adequacy, reserve requirements or similar requirements or
compliance by any Lender with any request or directive regarding capital
adequacy, reserve requirements or similar requirements (whether or not having
the force of law), in each case adopted after the Closing Date, from any central
bank or other Governmental Authority increases or would have the effect of
increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return on such
Lender’s capital as a consequence of its obligations hereunder, then Borrowers
shall from time to time upon written demand by such Lender (with a copy of such
demand to Agent) pay to Agent, for the account of such Lender, additional
amounts sufficient to compensate such Lender for such reduction. A certificate
as to the amount

32



--------------------------------------------------------------------------------



 



    of that reduction and showing the basis of the computation thereof submitted
by such Lender to Borrower Representative and to Agent shall, absent manifest
error, be final, conclusive and binding for all purposes.     (b)   If, due to
either (i) the introduction of or any change in any law or regulation (or any
change in the interpretation thereof) or (ii) the compliance with any guideline
or request from any central bank or other Governmental Authority (whether or not
having the force of law), in each case adopted after the Closing Date, there
shall be any increase in the cost to any Lender of agreeing to make or making,
funding or maintaining any Loan (excluding for purposes of this Section 1.16(b)
Non-Excluded Taxes, as to which Section 1.15 shall govern), then Borrowers shall
from time to time, upon written demand by such Lender (with a copy of such
demand to Agent), pay to Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost. A certificate as
to the amount of such increased cost, submitted to Borrower Representative and
to Agent by such Lender, shall be conclusive and binding on Borrowers for all
purposes, absent manifest error. Each Lender agrees that, as promptly as
practicable after it becomes aware of any circumstances referred to above which
would result in any such increased cost, the affected Lender shall, to the
extent not inconsistent with such Lender’s internal policies of general
application, use reasonable commercial efforts to minimize costs and expenses
incurred by it and payable to it by Borrowers pursuant to this Section 1.16(b).
    (c)   Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender’s
good faith opinion, adversely affecting it or its Loans or the income obtained
therefrom, on written notice thereof and written demand therefor by such Lender
to Borrower Representative through Agent, (i) the obligation of such Lender to
agree to make or to make or to continue to fund or maintain LIBOR Loans shall
terminate and (ii) each Borrower shall forthwith prepay in full all outstanding
LIBOR Loans owing by such Borrower to such Lender, together with interest
accrued thereon, unless such Borrower, within five (5) Business Days after the
delivery of such notice and demand, converts all LIBOR Loans into Index Rate
Loans.     (d)   Within fifteen (15) days after receipt by Borrower
Representative of written notice and demand from any Lender (an “Affected
Lender”) for payment of additional amounts, increased costs or reserve costs as
provided in Section 1.15(a), 1.15(b), 1.16(a), 1.16(b) or 1.16(c), Borrower
Representative may, at its option, notify Agent and such Affected Lender of its
intention to replace the Affected Lender. So long as no Default or Event of
Default has occurred and is continuing, Borrower Representative, with the
consent of

33



--------------------------------------------------------------------------------



 



      Agent not to be unreasonably withheld, may obtain, at Borrowers’ expense,
a replacement Lender (“Replacement Lender”) for the Affected Lender, which
Replacement Lender must be reasonably satisfactory to Agent. If Borrower
Representative obtains a Replacement Lender within ninety (90) days following
notice of its intention to do so, the Affected Lender must sell and assign (in
accordance with the requirements for assignments in Section 9.1) its Loans and
Commitments to such Replacement Lender for an amount equal to the principal
balance of all Loans held by the Affected Lender and all accrued interest and
Fees with respect thereto through the date of such sale and the Replacement
Lender shall assume all Commitments of the Affected Lender (and the Affected
Lender shall be released from its Commitments), provided, that Borrowers shall
have reimbursed such Affected Lender for the additional amounts or increased
costs that it is entitled to receive under this Agreement through the date of
such sale and assignment. Notwithstanding the foregoing, Borrowers shall not
have the right to obtain a Replacement Lender if the Affected Lender rescinds
its demand for increased costs or additional amounts within fifteen (15) days
following its receipt of Borrower Representative’s notice of intention to
replace such Affected Lender. Furthermore, if Borrower Representative gives a
notice of intention to replace and does not so replace such Affected Lender
within ninety (90) days thereafter, Borrowers’ rights under this Section 1.16(d)
shall terminate and Borrowers shall promptly pay all increased costs or
additional amounts demanded by such Affected Lender pursuant to
Sections 1.15(a), 1.15(b), 1.16(a), 1.16(b) and 1.16(c).     (e)  
Notwithstanding the provisions of Section 1.16(a) and (b), if any Lender fails
to notify Borrower Representative of any event or circumstance which will
entitle such Lender to compensation pursuant to Section 1.16(a) or (b) within
one hundred eighty (180) days after such Lender becomes aware of such event or
occurrence, then such Lender shall not be entitled to compensation from
Borrowers for any amount arising prior to the date which is one hundred eighty
(180) days before the date of such notice to Borrower Representative.

1.17   Single Loan

All Loans to each Borrower and all of the other Obligations of each Borrower
arising under this Agreement and the other Loan Documents shall constitute one
general obligation of that Borrower secured, until the Termination Date, by all
of the Collateral and shall be a joint and several obligation of such Borrower
with the obligations of the other Borrowers for all Loans and other Obligations
arising under this Agreement and the Loan Documents of the other Borrowers.

1.18   Increase of the Commitments

  (a)   Borrower Representative may from time to time after the Closing Date,
with the consent of Agent and upon at least thirty (30) days’ prior written
notice to the Agent (who shall promptly provide a copy of such notice to each
Lender), propose to increase the

34



--------------------------------------------------------------------------------



 



      Revolving Loan Commitments by up to an aggregate of $130,000,000; such
additional Revolving Loan Commitments (the “Incremental Revolving Loan
Commitments”) as determined by and with the approval of the Agent; provided,
that the terms and conditions of the Incremental Revolving Loan Commitment shall
be the same as those applicable to the Revolving Loan Commitments theretofore in
effect except that to the extent that the Applicable Margins for Revolving Loans
or Letters of Credit to be issued under the Incremental Revolving Loan
Commitments are higher than the Applicable Revolver Margins and/or Applicable
L/C Margin set forth herein, the Applicable Revolver Margins and Applicable L/C
Margin shall automatically be adjusted to the Applicable Margins for the
Revolving Loans and Letters of Credit to be issued under the Incremental
Revolving Loan Commitments. Each Lender shall have the right for a period of
fifteen (15) days following receipt of such notice, to elect by written notice
to the Borrower Representative and the Agent, to commit to make all or a portion
of such Incremental Revolving Loan Commitments. Final allocations of the
Incremental Revolving Loan Commitments are to be determined by the Agent after
consultation with Borrower Representative. No Lender (or any successor thereto)
shall have any obligation to provide all or any portion of such Incremental
Revolving Loan Commitments or to increase any other obligations under this
Agreement and the other Loan Documents, and any decision by a Lender to provide
any such Incremental Revolving Loan Commitment shall be made in its sole
discretion independently from any other Lender.     (b)   If the Lenders do not
commit to make the entire Incremental Revolving Loan Commitments pursuant to
Section 1.18(a), the Borrower Representative may designate a Qualified Assignee
(which may be, but need not be, one or more of the existing Lenders), provided,
however, that if such Person is not an existing Lender, such Person must join
this Agreement as a Lender (an “Additional Revolving Lender”).     (c)   In the
event that the Borrower Representative desires to obtain Incremental Revolving
Loan Commitments, the Agent, the Credit Parties and the Additional Revolving
Lenders shall enter into an amendment to this Agreement to provide for such
Incremental Revolving Loan Commitments (and an amendment to Annex J to reflect
the resulting Revolving Loan Commitments of the Lenders), which amendment shall
provide for the issuance of promissory notes to evidence the Revolving Credit
Advances made pursuant to the Incremental Revolving Loan Commitments if
requested by such Lenders (which notes shall constitute Notes for purposes of
this Agreement), such amendment to be in form and substance reasonably
acceptable to Agent and consistent with the terms of this Section 1.18 and of
the other provisions of this Agreement. No consent of any Lender not providing
Incremental Revolving Loan Commitments is required to permit the Incremental
Revolving Loan Commitments contemplated by and otherwise complying with this
Section 1.18 or the aforesaid amendment to effectuate the Incremental

35



--------------------------------------------------------------------------------



 



      Revolving Loan Commitments. This clause (c) shall supersede any provisions
contained in this Agreement, including, without limitation, Section 11.2.    
(d)   The increase of the Incremental Revolving Loan Commitments will be subject
to the satisfaction of the following conditions precedent: (i) after giving pro
forma effect to all Revolving Loans that could be incurred under Incremental
Revolving Loan Commitments, no Default or Event of Default shall have occurred
and be continuing and Borrower would be in compliance with the Financial
Covenants, (ii) execution of the amendment hereto referenced in clause (c) above
by Agent, the Lenders providing the Incremental Revolving Loan Commitments and
the Credit Parties, (iii) delivery to Agent of a certificate of the Secretary or
an Assistant Secretary of each Credit Party, in form and substance satisfactory
to Agent, certifying the resolutions of such Person’s board of directors (or
equivalent governing body) approving and authorizing the Incremental Revolving
Loan Commitments (if not previously delivered to Agent), and certifying that
none of the organizational documents of such Credit Party delivered to the Agent
prior thereto have been modified or altered in any way (or if modifications have
occurred, certifying new copies of such organizational documents), (iv) delivery
to Agent of an opinion of counsel to the Credit Parties in form and substance
and from counsel reasonably satisfactory to the Agent, addressed to Agent and
Lenders providing the Incremental Revolving Loan Commitments and covering such
matters as the Agent may reasonably request, (v) the payment in full by the
Credit Parties of all Revolving Credit Advances to the Lenders holding same in
accordance with the Revolving Loan Commitments in effect immediately prior to
the increase contemplated by this Section 1.18 and the re-borrowing of such
Revolving Credit Advances by the Lenders in accordance with their Revolving Loan
Commitments giving effect to the increase contemplated by this Section 1.18,
(vi) each Lender shall acknowledge that its Pro Rata Share of participations in
Letters of Credit that are outstanding as of the time of the increase in the
Revolving Loan Commitments pursuant to this Section 1.18 shall be in accordance
with Revolving Loan Commitments giving effect to the increase to the Revolving
Loan Commitments under this Section 1.18 and (vii) receipt by Agent of such new
Notes, reaffirmations of guaranties, security agreements and pledge agreements
as Agent may reasonably request, together with amendments to all mortgages
reflecting that the Revolving Loans and Letters of Credit extended pursuant to
the Incremental Revolving Loan Commitments are secured pari passu with the
Revolving Loan and such endorsements to title policies or additional title
searches as the Agent may reasonably request.     (e)   Notwithstanding any
provision contained herein to the contrary, from and after the date of any
Commitment increase contemplated by this Section 1.18, and the repayment and
making of Revolving Credit Advances on such date pursuant to clause (d)(v)
above, all calculations and payments of fees and of interest on the Revolving
Credit Advances shall take into account the actual Revolving Loan Commitment of
each Lender and the

36



--------------------------------------------------------------------------------



 



      principal amount outstanding of each Revolving Credit Advance made by such
Lender during the relevant period of time.

2 CONDITIONS PRECEDENT

2.1   Conditions to Amendment and Restatement and the Initial Loans       The
amendment and restatement of the Original Credit Agreement provided for herein
shall not be effective, and no Lender shall be obligated to make any Loan to, or
incur any Letter of Credit Obligations on the Closing Date, or to take, fulfill
or perform any other action hereunder, until the following conditions have been
satisfied or provided for in a manner satisfactory to Agent, or waived in
writing by Agent and Lenders:

  (a)   Amended and Restated Credit Agreement; Loan Documents         This
Agreement or counterparts hereof shall have been duly executed by, and delivered
to, each Credit Party, Agent and Lenders (which Lenders shall include either
(i) all Original Lenders or (ii) Requisite Lenders (as defined in the Original
Credit Agreement), provided that Agent shall have received an executed
Assignment Agreement from each Non-Consenting Lender (as defined in
Section 11.2(d) of the Original Credit Agreement) in accordance with
Section 11.2(d) of the Original Credit Agreement, pursuant to which the assignee
thereunder shall have irrevocably consented to the amendment and restatement
provided for herein, each such Assignment Agreement to be effective upon the
effectiveness of this Agreement); and Agent shall have received such documents,
instruments, agreements and legal opinions as Agent shall reasonably request in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, including all those listed in the Closing Checklist attached
hereto as Annex D, each in form and substance reasonably satisfactory to Agent.
    (b)   Approvals         Agent shall have received (i) reasonably
satisfactory evidence that each Credit Party has obtained all required consents
and approvals of all Persons including all requisite Governmental Authorities,
to the execution, delivery and performance of this Agreement and the other Loan
Documents or (ii) a certificate of an Authorized Officer in form and substance
reasonably satisfactory to Agent affirming that no such consents or approvals
are required.     (c)   Opening Availability; Initial Revolving Credit Advance  
      The Eligible Accounts, Eligible Rentals, Eligible Parts and Tools
Inventory, Eligible Rolling Stock and Eligible Equipment Inventory supporting
the Original Revolving Credit Advances, the Original Letter of Credit
Obligations, the Original Swing Line Advances, the Revolving Credit Advance and
the Letter of Credit Obligations incurred on the Closing Date and the amount of
the Reserves to be established or continued on the

37



--------------------------------------------------------------------------------



 



      Closing Date shall be sufficient in value, as determined by Agent, to
provide Borrowers, collectively, with Borrowing Availability of at least
$250,000,000.     (d)   Payment of Fees         Borrowers shall have paid the
Fees required to be paid on the Closing Date in the respective amounts specified
in Section 1.9 (including the Fees specified in the GE Capital Fee Letter), and
shall have reimbursed Agent for all fees, costs and expenses of closing
presented as of the Closing Date in accordance with Section 11.3.     (e)  
Capital Structure; Other Indebtedness         The organizational documents,
terms of equity interests, ownership, capital, corporate, tax and legal
structure of each Credit Party and the terms and conditions of all Indebtedness
of each Credit Party shall be reasonably acceptable to Agent with no material
change from that reported in Borrowers’ May 31, 2010 Financial Statements.    
(f)   Due Diligence         Agent shall have completed its legal due diligence
with results reasonably satisfactory to Agent.     (g)   Omitted     (h)  
Omitted     (i)   Omitted     (j)   Payment of Interest and Fees        
Borrowers shall have paid in cash all interest and fees accrued through the
Closing Date.

2.2   Further Conditions to Each Loan       Except as otherwise expressly
provided herein, no Lender shall be obligated to fund any Advance, convert or
continue any Loan as a LIBOR Loan or incur any Letter of Credit Obligation, if,
as of the date thereof:

  (a)   (i) any representation or warranty by any Credit Party contained herein
or in any other Loan Document is untrue or incorrect as of such date in any
material respect, except to the extent that such representation or warranty
expressly relates to an earlier date and except for changes therein expressly
permitted or expressly contemplated by this Agreement and (ii) Agent or
Requisite Lenders have determined not to make such Advance, convert or continue
any Loan as a LIBOR Loan or incur such Letter of Credit

38



--------------------------------------------------------------------------------



 



      Obligation as a result of the fact that such warranty or representation is
untrue or incorrect; or     (b)   (i) any event or circumstance having a
Material Adverse Effect has occurred since the date hereof as determined by the
Requisite Lenders and (ii) Agent or Requisite Lenders have determined not to
make such Advance, convert or continue any Loan as a LIBOR Loan or incur such
Letter of Credit Obligation as a result of the fact that such event or
circumstance has occurred; or     (c)   (i) any Default or Event of Default has
occurred and is continuing or would reasonably be expected to result after
giving effect to any Advance (or the incurrence of any Letter of Credit
Obligation), and (ii) Agent or Requisite Lenders shall have determined not to
make any Advance, convert or continue any Loan as a LIBOR Loan or incur any
Letter of Credit Obligation as a result of such Default or Event of Default; or
    (d)   except as provided in Section 1.1(a)(iv), after giving effect to any
Advance (or the incurrence of any Letter of Credit Obligations), (i) the
outstanding principal amount of the aggregate Revolving Loan would exceed the
lesser of the Aggregate Borrowing Base and the Maximum Amount, in each case,
less the aggregate outstanding Swing Line Loan at such time or (ii) the
outstanding principal amount of the Revolving Loan to the applicable Borrower
would exceed such Borrower’s separate Borrowing Base less the aggregate
outstanding Swing Line Loan at such time, to that Borrower; or     (e)   after
giving effect to any Swing Line Advance, the outstanding principal amount of the
Swing Line Loan would exceed Swing Line Availability.

    The request and acceptance by any Borrower of the proceeds of any Advance,
the incurrence of any Letter of Credit Obligations or the conversion or
continuation of any Loan into, or as, a LIBOR Loan, shall be deemed to
constitute, as of the date thereof, (i) a representation and warranty by such
Borrower that the conditions in this Section 2.2 have been satisfied and (ii) a
reaffirmation by such Borrower of the cross-guaranty provisions set forth in the
Guaranty and Security Agreement and of the granting and continuance of Agent’s
Liens, on behalf of itself and Lenders, pursuant to the Collateral Documents.  
2.3   Effect of Amendment and Restatement       Upon this Agreement becoming
effective pursuant to Section 2.1, from and after the Closing Date: (a) the
Revolving Loan Commitments shall be restated as set forth in Annex J (which
restatement shall include any Revolving Loan Commitments of assignees referred
to in Section 2.1(a)(ii)); (b) all terms and conditions of the Original Credit
Agreement and any other “Loan Document” as defined therein, as amended and
restated by this Agreement and the other Loan Documents being executed and
delivered on or as of the Closing Date, shall be and remain in full force and
effect, as so amended and restated, and shall constitute the legal, valid,
binding and enforceable obligations of the Credit Parties party thereto, except
as enforceability thereof may be

39



--------------------------------------------------------------------------------



 



    limited by applicable bankruptcy, insolvency, moratorium and other laws
relating to the enforcement of creditors’ rights and by general principles of
equity (whether considered at law or in equity); (c) the terms and conditions of
the Original Credit Agreement shall be amended as set forth herein and, as so
amended, shall be restated in their entirety; provided that any rights, duties
and obligations among Borrowers, Lenders and Agent accruing before the Closing
Date under the Original Credit Agreement and any other Loan Documents shall
survive in their entirety unless specifically amended hereunder; (d) this
Agreement shall not in any way release or impair the rights, duties, Obligations
or Liens created pursuant to the Original Credit Agreement or any other Loan
Document or affect the relative priorities thereof, in each case to the extent
in force and effect thereunder as of the Closing Date, except as amended hereby
or by documents, instruments and agreements executed and delivered in connection
herewith, and all of such rights, duties, Obligations and Liens are assumed,
ratified and affirmed by Borrowers; (e) all indemnification obligations of the
Credit Parties under the Original Credit Agreement and any other Loan Documents
shall survive the execution and delivery of this Agreement and shall continue in
full force and effect for the benefit of Lenders, Agent, and any other Person
indemnified under the Original Credit Agreement or any other Loan Document at
any time prior to the Closing Date; (f) the Obligations incurred under the
Original Credit Agreement, including, without limitation, in respect of
principal, interest, reimbursement obligations for Letters of Credit, expenses
and fees, shall, to the extent outstanding on the Closing Date, continue
outstanding under this Agreement and shall not be deemed to be paid, released,
discharged or otherwise satisfied by the execution of this Agreement, and this
Agreement shall not constitute a refinancing, substitution or novation of such
Obligations or any of the other rights, duties and obligations of the parties
hereunder; (g) the execution, delivery and effectiveness of this Agreement shall
not operate as a waiver of any right, power or remedy of Lenders or Agent under
the Original Credit Agreement, nor constitute a waiver of any covenant,
agreement or obligation under the Original Credit Agreement, except to the
extent that any such covenant, agreement or obligation is no longer set forth
herein or is amended hereby; (h) any and all references in the Loan Documents to
the Original Credit Agreement shall, without further action of the parties, be
deemed a reference to the Original Credit Agreement, as amended and restated by
this Agreement, and as this Agreement shall be further amended or amended and
restated from time to time hereafter; (i) any and all references in the Loan
Documents that were executed or delivered on or after the Original Closing Date
but prior to the First Restatement Date to the “Closing Date” shall, without
further action of the parties, be deemed a reference to the Original Closing
Date, and any and all references in the Loan Documents that were executed and
delivered on or after First Restatement Date but prior to the Second Restatement
Date to the “Closing Date” shall, without further action of the parties, be
deemed a reference to the First Restatement Date, and any and all references in
the Loan Documents that were executed and delivered on or after the Second
Restatement Date but prior to the date hereof to the “Closing Date” shall,
without further action of the parties, be deemed a reference to the Second
Restatement Date, and (j) all security interests created under the Original
Credit Agreement and the other Loan Documents executed prior to the date hereof
continue to be in full force and effect after giving effect to the consummation
of this Agreement.

40



--------------------------------------------------------------------------------



 



3   REPRESENTATIONS AND WARRANTIES       To induce Lenders to make the Loans and
to incur Letter of Credit Obligations, each Credit Party, jointly and severally,
makes the following representations and warranties to Agent and each Lender,
with respect to all Credit Parties, each and all of which shall survive the
execution and delivery of this Agreement.   3.1   Corporate or Limited Liability
Company Existence; Compliance with Law       Each Credit Party (a) is a limited
liability company or corporation, as applicable, duly organized, validly
existing and in good standing under the laws of its respective jurisdiction of
organization or incorporation set forth in Disclosure Schedule (3.1); (b) is
duly qualified to conduct business and is in good standing in each other
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified would not result in exposure to losses, damages or liabilities in
excess of $50,000; (c) has the requisite corporate or limited liability company,
as applicable, power and authority and the legal right to own, pledge, mortgage
or otherwise encumber and operate its properties, to lease the property it
operates under lease and to conduct its business as is now, heretofore and is
proposed to be conducted; (d) has all material licenses, permits, consents or
approvals from or by, and has made all material filings with, and has given all
material notices to, all Governmental Authorities having jurisdiction, to the
extent required for such ownership, operation and conduct; (e) is in compliance
with its charter and bylaws or certificate of formation and operating agreement,
as applicable; and (f) subject to specific representations set forth herein
regarding ERISA, Environmental Laws, tax and other laws, is in compliance with
all applicable provisions of law; except in the case of clauses (b), (d) and
(f) of this Section 3.1, where the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.  
3.2   Executive Offices; Collateral Locations; FEIN       As of the Closing
Date, the current location of each Credit Party’s chief executive office and the
warehouses and premises at which any Collateral is located are set forth in
Disclosure Schedule (3.2). In addition, Disclosure Schedule (3.2) lists the
jurisdiction of organization, organizational identification number, if any, and
federal employer identification number of each Credit Party. Each Credit Party
is a “registered organization” within the meaning of Article 9 of the Code.  
3.3   Corporate or Limited Liability Company Power, Authorization, Enforceable
Obligations       The execution, delivery and performance by each Credit Party
of the Loan Documents to which it is a party and the creation of all Liens
provided for therein: (a) are within such Credit Party’s corporate or limited
liability company, as applicable, power; (b) have been duly authorized by all
necessary corporate, limited liability company, shareholder and member action,
as applicable; (c) do not contravene any provision of such Credit Party’s
certificate of formation, operating agreement, charter or by laws, as
applicable; (d) do not violate any law or regulation, or any order

41



--------------------------------------------------------------------------------



 



  or decree of any court or Governmental Authority where such violations
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect; (e) do not conflict with or result in the breach or termination
of, constitute a default under or accelerate or permit the acceleration of any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which such Credit Party is a party or by which
such Credit Party or any of its property is bound that alone or in the aggregate
could reasonably be expected to have a Material Adverse Effect; (f) do not
result in the creation or imposition of any Lien upon any of the property of
such Credit Party other than Permitted Liens or those in favor of Agent, on
behalf of itself and Lenders, pursuant to the Loan Documents; and (g) do not
require the consent or approval of any Governmental Authority or any other
Person, except those referred to in Section 2.1(b), all of which will have been
duly obtained, made or complied with prior to the Closing Date, except where
failure to obtain such consent or approval would not reasonably be expected to
have a Material Adverse Effect. Each of the Loan Documents shall be duly
executed and delivered by each Credit Party that is a party thereto and each
such Loan Document shall constitute a legal, valid and binding obligation of
such Credit Party enforceable against it in accordance with its terms, subject
to any applicable bankruptcy, insolvency, moratorium or similar laws affecting
creditors’ rights generally and to general principles of equity.   3.4  
Financial Statements and Projections

  (a)   The audited consolidated financial statements of H&E Delaware and its
Subsidiaries included in the Annual Report on Form 10-K for the year ended
December 31, 2009 filed by H&E Delaware with the SEC, and the unaudited
financial statements of H&E Delaware and its Subsidiaries for each Fiscal Month
from January 2010 through May 31, 2010 have been prepared in accordance with
GAAP consistently applied throughout the periods covered (except as disclosed
therein and except, with respect to unaudited Financial Statements, for the
absence of footnotes and normal year end audit adjustments) and present fairly
in all material respects the financial position of the Persons covered thereby
as at the dates thereof and the results of their operations and cash flows for
the periods then ended.     (b)   Omitted     (c)   Projections         The
Projections delivered on or prior to the Closing Date have been prepared by
Borrowers in light of the past operations of their businesses (including the
actual results of past operations during the twelve month period prior to the
Closing Date), and reflect annual profit and loss projections for the Fiscal
Year ending December 31, 2010. The Projections are based upon estimates and
assumptions stated therein, all of which Borrowers believe to be reasonable and
fair in light of current conditions and current facts known to Borrowers and, as
of the Closing Date, reflect Borrowers’ good faith and

42



--------------------------------------------------------------------------------



 



      reasonable estimates of the future financial performance of Borrowers and
of the other information projected therein for the period set forth therein.

3.5   Material Adverse Effect       Since December 31, 2009: (a) none of the
Credit Parties has incurred any obligations, contingent or noncontingent
liabilities, liabilities for Charges, long-term leases or unusual forward or
long-term commitments that, alone or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, (b) no contract, lease or other
agreement or instrument has been entered into by any Credit Party or has become
binding upon any Credit Party’s assets and no law or regulation applicable to
any Credit Party has been adopted that has had or could reasonably be expected
to have a Material Adverse Effect, and (c) no Credit Party is in default and to
the best of any Credit Party’s knowledge no third party is in default under any
material contract, lease or other agreement or instrument, that alone or in the
aggregate could reasonably be expected to have a Material Adverse Effect. Since
December 31, 2009, no event has occurred, that alone or together with other
events, has had or could reasonably be expected to have a Material Adverse
Effect.

3.6   Ownership of Property; Liens

  (a)   As of the Closing Date, the real estate (together with any real property
acquired by any Borrower or Guarantor after the Closing Date, “Real Estate”)
designated as such and listed in Disclosure Schedule (3.6) constitutes all of
the material real property owned, leased, subleased, or operated by any Credit
Party. Except as disclosed in Disclosure Schedule (3.6), each Credit Party owns
good and marketable fee simple title to all of such owned Real Estate, and valid
leasehold interests in all of such leased Real Estate, all as more particularly
described on such schedule, and copies of all such leases or a summary of terms
thereof reasonably satisfactory to Agent have been delivered to Agent.
Disclosure Schedule (3.6) further describes any material Real Estate with
respect to which any Credit Party is a lessor, sublessor or assignor as of the
Closing Date. Each Credit Party also has good and marketable title to, or valid
leasehold interests in, all of its material personal properties and assets that
are necessary in connection with the operation of such Credit Party’s business,
including, without limitation, those Titled Vehicles described in Disclosure
Schedule (3.6). As of the Closing Date, none of such material properties and
assets of any Credit Party are subject to any Liens other than Permitted
Encumbrances, and there are no facts, circumstances or conditions known to any
Credit Party that may reasonably be expected to result in any Liens (including
Liens arising under Environmental Laws) other than Permitted Encumbrances.
Except as described in Disclosure Schedule (3.6), each Credit Party has received
all deeds, certificates of title, assignments, waivers, consents, nondisturbance
and attornment or similar agreements, bills of sale and other documents, and has
duly effected all recordings, filings and other actions necessary to establish,
protect and perfect such Credit Party’s right, title and interest in and to all
such Real Estate and

43



--------------------------------------------------------------------------------



 



      other properties and assets including, without limitation, the Titled
Vehicles. Disclosure Schedule (3.6) also describes any purchase options, rights
of first refusal or other similar contractual rights pertaining to any such Real
Estate. No portion of any Credit Party’s material Real Estate has suffered any
material damage by fire or other casualty loss that has not heretofore been
repaired and restored in all material respects to its original condition or
otherwise remedied. All material permits required to have been issued or
appropriate to enable such Real Estate to be lawfully occupied and used for all
of the purposes for which it is currently occupied and used have been lawfully
issued and are in full force and effect.

3.7   Labor Matters       As of the Closing Date (a) no strikes or other
material labor disputes against any Credit Party are pending or, to any Credit
Party’s knowledge, threatened that could reasonably be expected to have a
Material Adverse Effect; (b) hours worked by and payment made to employees of
each Credit Party comply in all material respects with the Fair Labor Standards
Act and each other federal, state, local or foreign law applicable to such
matters; (c) all material payments due from any Credit Party for employee health
and welfare insurance have been paid or accrued as a liability on the books of
such Credit Party; (d) except as set forth in Disclosure Schedule (3.7), no
Credit Party is a party to or bound by any collective bargaining agreement,
management agreement, consulting agreement, employment agreement, bonus,
restricted stock, stock option, stock appreciation plan or agreement or any
similar plan, agreement or arrangement (and true and complete copies of any
agreements described in Disclosure Schedule (3.7) have been delivered to Agent);
(e) except as set forth in Disclosure Schedule (3.7), there is no organizing
activity involving any Credit Party pending or, to any Credit Party’s knowledge,
threatened by any labor union or group of employees; (f) except as set forth in
Disclosure Schedule (3.7), there are no representation proceedings pending or,
to any Credit Party’s knowledge, threatened with the National Labor Relations
Board, and no labor organization or group of employees of any Credit Party has
made a pending demand for recognition; and (g) except as set forth in Disclosure
Schedule (3.7), there are no complaints or charges against any Credit Party
pending or, to the knowledge of any Credit Party, threatened to be filed with
any Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment by
any Credit Party of any individual that could reasonably be expected to have a
Material Adverse Effect.   3.8   Ventures, Subsidiaries and Affiliates;
Outstanding Stock and Indebtedness       Except as set forth in Disclosure
Schedule (3.8), as of the Closing Date, no Credit Party has any Subsidiaries, is
engaged in any joint venture or partnership with any other Person, or is an
Affiliate of any other Person. All of the issued and outstanding Stock of each
Credit Party is owned by each of the members or Stockholders, as applicable, and
in the amounts set forth in Disclosure Schedule (3.8). Except as set forth in
Disclosure Schedule (3.8), there are no outstanding rights to purchase, options,
warrants or similar rights or agreements pursuant to

44



--------------------------------------------------------------------------------



 



    which any Credit Party may be required to issue, sell, repurchase or redeem
any of its Stock or other equity securities or any Stock or other equity
securities of its Subsidiaries. All outstanding Indebtedness and Guaranteed
Indebtedness of each Credit Party as of the Closing Date is described in Section
6.3 (including Disclosure Schedule (6.3)). None of the Credit Parties other than
Borrowers and H&E Mid-Atlantic has any material assets (except Stock of their
Subsidiaries) or any Indebtedness or Guaranteed Indebtedness other than (i) the
Obligations and (ii) guarantees of the Senior Unsecured Notes as provided for in
the Senior Unsecured Note Indenture. No Credit Party has any outstanding
Indebtedness or true lease obligations secured by a Lien described in
Section 6.7(c) or Section 6.7(d) except as described in Disclosure Schedule
(6.3) under the heading “Vendor Financings.”   3.9   Government Regulation      
No Credit Party is an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940. No Credit Party is
subject to regulation under the Federal Power Act or any other federal or state
statute that restricts or limits its ability to incur Indebtedness or to perform
its obligations hereunder. The making of the Loans by Lenders to Borrowers, the
incurrence of the Letter of Credit Obligations on behalf of Borrowers and the
application of the proceeds thereof and repayment thereof will not violate any
provision of any such statute or any rule, regulation or order issued by the
Securities and Exchange Commission.   3.10   Margin Regulations       No Credit
Party is engaged, nor will it engage, principally or as one of its important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin stock” as such terms are defined in Regulation U of
the Federal Reserve Board as now and from time to time hereafter in effect (such
securities being referred to herein as “Margin Stock”). No Credit Party owns any
Margin Stock, and none of the proceeds of the Loans or other extensions of
credit under this Agreement will be used, directly or indirectly, for the
purpose of purchasing or carrying any Margin Stock, for the purpose of reducing
or retiring any Indebtedness that was originally incurred to purchase or carry
any Margin Stock or for any other purpose that might cause any of the Loans or
other extensions of credit under this Agreement to be considered a “purpose
credit” within the meaning of Regulations T, U or X of the Federal Reserve
Board. No Credit Party will take or permit any Subsidiary to take any action
that might cause any Loan Document to violate any regulation of the Federal
Reserve Board.   3.11   Taxes       All tax returns, reports and statements,
including information returns, required by any Governmental Authority to be
filed by any Credit Party have been filed with the appropriate Governmental
Authority and all Taxes owed by any Credit Party have been paid prior to the
date on which any fine, penalty, interest or late charge may be added thereto
for nonpayment thereof

45



--------------------------------------------------------------------------------



 



    (or any such fine, penalty, interest, late charge or loss has been paid),
except (a) Taxes or other amounts being contested in accordance with
Section 5.2(b) or (b) to the extent that the failure to file or pay could not
reasonably be expected to result in a Material Adverse Effect. Proper and
accurate amounts have been withheld by each Credit Party from its respective
employees for all periods in full and complete compliance with all applicable
federal, state, local and foreign laws and such withholdings have been timely
paid to the respective Governmental Authorities, except to the extent failure to
so withhold, together with any failure described in the preceding sentence,
could not reasonably be expected to result in a Material Adverse Effect.
Disclosure Schedule (3.11) sets forth as of the Closing Date those taxable years
for which any Credit Party’s tax returns are currently being audited by the IRS
or any other applicable Governmental Authority and any assessments or threatened
assessments in connection with such audit, or otherwise currently outstanding.
Except as described in Disclosure Schedule (3.11), no Credit Party has executed
or filed with the IRS or any other Governmental Authority any agreement or other
document extending, or having the effect of extending, the period for assessment
or collection of any Charges. None of the Credit Parties or their respective
predecessors are liable for any Taxes: (a) under any agreement (including any
tax sharing agreements), (b) to any Credit Party’s knowledge, as a transferee or
(c) under Treasury Regulation Section 1.1502-6(a) or any analogous or similar
state, local or foreign law or regulation. As of the Closing Date, no Credit
Party has agreed or been requested to make any adjustment under IRC
Section 481(a), by reason of a change in accounting method or otherwise, which
would have a Material Adverse Effect. As of the Closing Date, no Credit Party
has participated in a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b).   3.12   ERISA

  (a)   Disclosure Schedule (3.12) lists all material Plans and separately
identifies all Pension Plans, Title IV Plans, Multiemployer Plans, and Welfare
Plans, including all Retiree Welfare Plans. Copies of all Title IV Plans,
together with a copy of the latest IRS/DOL 5500-series form for each such Title
IV Plan, have been made available to Agent. Except as would not reasonably be
expected to have a Material Adverse Effect (i) except with respect to
Multiemployer Plans, each Qualified Plan has received a favorable determination
letter from the IRS, and nothing has occurred that would cause the loss of such
Qualified Plans qualification; (ii) each Plan is in compliance in all material
respects with the applicable provisions of ERISA and the IRC, including the
timely filing of all reports required under the IRC or ERISA; (iii) neither any
Credit Party nor any ERISA Affiliate has failed to make any contribution or pay
any amount due as required by either Section 412 of the IRC or Section 302 of
ERISA or the terms of any Title IV Plan; and (iv) no Credit Party or any ERISA
Affiliate has engaged in a “prohibited transaction”, as defined in Section 406
of ERISA and Section 4975 of the IRC, that will subject any Credit Party to a
material tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the IRC.

46



--------------------------------------------------------------------------------



 



(b)   Except as set forth in Disclosure Schedule (3.12): (i) no Title IV Plan
has any material Unfunded Pension Liability; (ii) no ERISA Event or event
described in Section 4062(e) of ERISA with respect to any Title IV Plan has
occurred or is reasonably expected to occur that in all cases could reasonably
be expected a Material Adverse Effect; (iii) there are no pending, or to the
knowledge of any Credit Party, threatened claims (other than claims for benefits
in the normal course), sanctions, actions or lawsuits, asserted or instituted
against any Plan or any Person as fiduciary or sponsor of any Plan that could
reasonably be expected to have a Material Adverse Effect; (iv) no Credit Party
or ERISA Affiliate has incurred or reasonably expects to incur any liability as
a result of a complete or partial withdrawal from a Multiemployer Plan that
could reasonably be expected to have a Material Adverse Effect; (v) within the
last five years no Title IV Plan of any Credit Party or ERISA Affiliate has been
terminated, whether or not in a “standard termination” as that term is used in
Section 4041(b)(1) of ERISA, nor has any Title IV Plan of any Credit Party or
any ERISA Affiliate (determined at any time within the last five years) with
Unfunded Pension Liabilities been transferred outside of the “controlled group”
(within the meaning of Section 4001(a)(14) of ERISA) of any Credit Party or
ERISA Affiliate (determined at the time of any such transfer).

3.13   No Litigation       No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of any Credit Party, threatened
against any Credit Party or before any Governmental Authority or before any
arbitrator or panel of arbitrators (collectively, “Litigation”), (a) that
challenges any Credit Party’s, right or power to enter into or perform any of
its obligations under any Loan Document to which it is a party, or the validity
or enforceability of any Loan Document or any action taken thereunder, or
(b) that has a reasonable risk of being determined adversely to any Credit
Party, and which, if so determined, could reasonably be expected to have a
Material Adverse Effect. Except as set forth in Disclosure Schedule (3.13), as
of the Closing Date there is no Litigation pending or to any Credit Party’s
knowledge threatened against any Credit Party that seeks damages in excess of
$500,000 or injunctive relief against, or alleges criminal misconduct of, any
Credit Party.   3.14   Brokers       No broker or finder brought about the
obtaining, making or closing of the Loans, and no Credit Party or Affiliate
thereof has any obligation to any Person in respect of any finder’s or brokerage
fees in connection therewith.   3.15   Intellectual Property       As of the
Closing Date, each Credit Party owns or has rights to use all Intellectual
Property material to the continuance of the conduct of its business as now or
heretofore conducted by it or proposed to be conducted by it, and each Patent,
each registration or each application for

47



--------------------------------------------------------------------------------



 



    registration of each Trademark, each Copyright and each License is listed,
together with application or registration numbers, as applicable, in Disclosure
Schedule (3.15). Each Credit Party conducts its business and affairs without
material infringement of or material interference with any Intellectual Property
of any other Person. Except as set forth in Disclosure Schedule (3.15), no
Credit Party is aware of any infringement claim by any other Person with respect
to any Intellectual Property.   3.16   Full Disclosure       No information
contained in this Agreement, any of the other Loan Documents, any Projections,
Financial Statements or Collateral Reports or other written reports, taken as a
whole, from time to time delivered hereunder or any written statement furnished
by or on behalf of any Credit Party to Agent or any Lender pursuant to the terms
of this Agreement contained as of its date or will contain any untrue statement
of a material fact or omitted or will omit to state a material fact necessary to
make the statements, taken as a whole, contained herein or therein not
misleading in light of the circumstances under which they were made. The Liens
granted to Agent, on behalf of itself and Lenders, pursuant to the Collateral
Documents will at all times be fully perfected first priority Liens in and to
the Collateral described therein, subject, as to priority, only to Permitted
Encumbrances.   3.17   Environmental Matters

  (a)   Except as set forth in Disclosure Schedule (3.17), as of the Closing
Date: (i) the Real Estate is free of contamination from any Hazardous Material
except for such contamination that would not adversely impact the value or
marketability of such Real Estate and that would not result in Environmental
Liabilities that could reasonably be expected to exceed $500,000; (ii) no Credit
Party has caused or suffered to occur any Release of Hazardous Materials on, at,
in, under, above, to, from or about any of its Real Estate that would result in
Environmental Liabilities that could reasonably be expected to exceed $500,000;
(iii) each Credit Party is and has been in compliance with all Environmental
Laws, except for such noncompliance that would not result in Environmental
Liabilities which could reasonably be expected to exceed $500,000; (iv) each
Credit Party has obtained, and is in compliance with, all Environmental Permits
required by Environmental Laws for the operations of its businesses as presently
conducted or as proposed to be conducted, except where the failure to so obtain
or comply with such Environmental Permits would not result in Environmental
Liabilities that could reasonably be expected to exceed $500,000, and all such
Environmental Permits are valid, uncontested and in good standing; (v) no Credit
Party is involved in operations or knows of any facts, circumstances or
conditions, including any Releases of Hazardous Materials, that are likely to
result in any Environmental Liabilities of Borrowers that could reasonably be
expected to exceed $500,000, and no Credit Party has permitted any current or
former tenant or occupant of the Real Estate to engage in any such operations;
(vi) there is no Litigation arising under or related to any

48



--------------------------------------------------------------------------------



 



      Environmental Laws, Environmental Permits or Hazardous Material that seeks
damages, penalties, fines, costs or expenses in excess of $500,000 or injunctive
relief, or which alleges criminal misconduct by any Credit Party, (vii) no
notice has been received by any Credit Party identifying it as a “potentially
responsible party” or requesting information under CERCLA or analogous state
statutes, and to the knowledge of any Credit Party, there are no facts,
circumstances or conditions that may result in any Credit Party being identified
as a “potentially responsible party” under CERCLA or analogous state statutes;
and (viii) the Credit Parties have provided to Agent copies of all material
existing environmental reports, reviews and audits and all material written
information in their possession pertaining to actual or potential Environmental
Liabilities, in each case relating to the Credit Parties.     (b)   Each Credit
Party hereby acknowledges and agrees that Agent (i) is not now, and has not ever
been in control of any of the Real Estate or any Credit Party’s affairs, and
(ii) does not have the capacity through the provisions of the Loan Documents or
otherwise to influence any Credit Party’s conduct with respect to the ownership,
operation or management of any of its Real Estate or compliance with
Environmental Laws or Environmental Permits.

3.18   Insurance       Disclosure Schedule (3.18) lists all insurance policies
of any nature maintained, as of the Closing Date, for current occurrences by
each Credit Party, as well as a summary of the terms of each such policy.   3.19
  Deposit and Disbursement Accounts       Disclosure Schedule (3.19) lists all
banks and other financial institutions at which each Credit Party maintains
deposit or other accounts as of the Closing Date, including any Disbursement
Accounts, and such Schedule correctly identifies the name, address and telephone
number of each depository, the name in which the account is held, a description
of the purpose of the account, and the complete account number therefor.   3.20
  Government Contracts       Except as set forth in Disclosure Schedule (3.20),
as of the Closing Date, no Credit Party is a party to any contract or agreement
with any Governmental Authority the value of which exceeds $500,000 and no
Credit Party’s Accounts are subject to the Federal Assignment of Claims Act, as
amended (31 U.S.C. Section 3727) or any similar foreign, state or local law.  
3.21   Customer and Trade Relations       As of the Closing Date, there exists
no actual or, to the knowledge of any Credit Party, threatened termination or
cancellation of, or any material adverse modification or change in: (a) the
business

49



--------------------------------------------------------------------------------



 



    relationship of any Credit Party with any customer or group of customers
whose purchases during the preceding twelve (12) months caused it or them, as
applicable, to be ranked among the ten largest customers of such Credit Party,
considered as a whole; or (b) the business relationship of any Credit Party with
any supplier or group of suppliers whose sales during the preceding twelve
(12) months caused it or them, as applicable, to be ranked among the ten largest
suppliers of such Credit Party.   3.22   Agreements and Other Documents      
Disclosure Schedule (3.22) lists, as of the Closing Date, all of the following
agreements or documents to which each Credit Party is subject, and the Credit
Parties have provided to Agent or its counsel, on behalf of Lenders, accurate
and complete copies (or summaries) of each of such documents as requested by
Agent: (a) supply agreements and purchase agreements not terminable by such
Credit Party within sixty (60) days following written notice issued by such
Credit Party and involving transactions in excess of $1,000,000 per annum (other
than purchase orders); (b) licenses and permits held by such Credit Party, the
absence of which could be reasonably likely to have a Material Adverse Effect
(other than business or operating licenses or permits in obtained by such Credit
Party in the ordinary course of business); (c) instruments and documents
evidencing any Indebtedness, Floor Plan Financing or Guaranteed Indebtedness of
such Credit Party and any Lien (other than Permitted Liens) granted by such
Credit Party with respect thereto; and (d) instruments and agreements evidencing
the issuance of any equity securities, warrants, rights or options to purchase
equity securities of such Credit Party. As of the Closing Date, each Borrower
has provided to Agent the forms of lease under which such Borrower leases
Equipment Inventory to third Persons.   3.23   Solvency       Both before and
immediately after giving effect to (a) the Loans and Letter of Credit
Obligations to be made or incurred on the Closing Date or such other date as
Loans and Letter of Credit Obligations requested hereunder are made or incurred,
(b) the disbursement of the proceeds of such Loans pursuant to the instructions
of Borrower Representative, and (c) the payment and accrual of all transaction
costs in connection with the foregoing, the Credit Parties, taken as a whole,
are and will be Solvent.   3.24   Titled Vehicles       Each Borrower and H&E
Mid-Atlantic is in the business of selling (as such phrase is used in section
9-311(d) of the Code) all Equipment Inventory constituting Titled Vehicles now
or hereafter owned by such Borrower, other than those types of Titled Vehicles
set forth on Disclosure Schedule (3.24).

50



--------------------------------------------------------------------------------



 



3.25   Senior Unsecured Note Indenture       The amount of Permitted Debt that
may be incurred under Credit Facilities pursuant to Section 4.09(b)(1) of the
Senior Unsecured Note Indenture is $350,000,000. No Net Proceeds of any Asset
Sales have been applied to repay any term Indebtedness or revolving credit
Indebtedness under a Credit Facility (and in the case of revolving credit
Indebtedness, effecting a corresponding commitment reduction thereunder). As
used in this Section 3.25, the defined terms “Permitted Debt”, “Credit
Facility”, “Net Proceeds”, “Asset Sale” and “Indebtedness” shall have the
meanings provided in the Senior Unsecured Note Indenture.

4   FINANCIAL STATEMENTS AND INFORMATION

4.1   Reports and Notices

  (a)   Each Credit Party hereby agrees that from and after the Closing Date and
until the Termination Date, it shall deliver to Agent or to Agent and Lenders,
as required, the Financial Statements, notices, Projections and other
information at the times, to the Persons and in the manner set forth in Annex E.
    (b)   Each Credit Party hereby agrees that from and after the Closing Date
and until the Termination Date, it shall deliver to Agent or to Agent and
Lenders, as required, the various Collateral Reports (including Borrowing Base
Certificates in the form of Exhibit 4.1(b)) at the times, to the Persons and in
the manner set forth in Annex F.

4.2   Communication with Accountants       Each Credit Party authorizes
(a) Agent and (b) so long as an Event of Default has occurred and is continuing,
each Lender, to communicate directly with its independent certified public
accountants and authorizes and, at Agent’s request, shall instruct those
accountants and advisors to disclose and make available to Agent and each Lender
any and all Financial Statements and other supporting financial documents,
schedules and information relating to any Credit Party (including copies of any
issued management letters) with respect to the business, financial condition and
other affairs of any Credit Party.

5   AFFIRMATIVE COVENANTS     Each Credit Party jointly and severally agrees as
to all Credit Parties that from and after the date hereof and until the
Termination Date:

5.1   Maintenance of Existence and Conduct of Business       Each Credit Party
shall: (a) do or cause to be done all things necessary to preserve and keep in
full force and effect its existence as a limited liability company or a
corporation, as the case may be, and its rights and franchises; (b) continue to
conduct its business substantially as now conducted or as otherwise permitted
hereunder; (c) at all times maintain, preserve and protect all

51



--------------------------------------------------------------------------------



 



    of its assets and properties used or useful in the conduct of its business,
and keep the same in good repair, working order and condition in all material
respects (taking into consideration ordinary wear and tear) and from time to
time make, or cause to be made, all necessary or appropriate repairs,
replacements and improvements thereto consistent with industry practices; and
(d) transact business only in such limited liability company, corporate and
trade names as are set forth in Disclosure Schedule (5.1) except, in each case,
where failure to do so would not reasonably be expected to have a Material
Adverse Effect.

5.2   Payment of Charges

  (a)   Subject to Section 5.2(b), each Credit Party shall pay and discharge or
cause to be paid and discharged when due all material Charges payable by it,
including (i) Charges imposed upon it, its income and profits, or any of its
property (real, personal or mixed) and all Charges with respect to tax, social
security and unemployment withholding with respect to its employees, and
(ii) lawful claims for labor, materials, supplies and services or otherwise, and
(iii) all storage or rental charges payable to warehousemen or bailees, in each
case, before any thereof shall become past due.     (b)   Each Credit Party may
in good faith contest, by appropriate proceedings, the validity or amount of any
Charges, Taxes or claims described in Section 5.2(a); provided, that
(i) adequate reserves with respect to such contest are maintained on the books
of such Credit Party, in accordance with GAAP; (ii) no Lien shall be imposed to
secure payment of such Charges (other than payments to warehousemen and/or
bailees and Permitted Liens) that is superior to any of the Liens securing the
Obligations and such contest is maintained and prosecuted continuously and with
diligence and operates to suspend collection or enforcement of such Charges;
(iii) none of the Collateral becomes subject to forfeiture or loss as a result
of such contest; (iv) such Credit Party shall promptly pay or discharge such
contested Charges, Taxes or claims and all additional charges, interest,
penalties and expenses, if any, and shall deliver to Agent evidence reasonably
acceptable to Agent of such compliance, payment or discharge, if such contest is
terminated or discontinued adversely to such Credit Party or the conditions set
forth in this Section 5.2(b) are no longer met, and (v) Agent has not advised
such Credit Party in writing that Agent reasonably believes that nonpayment or
nondischarge thereof could have or result in a Material Adverse Effect.

5.3   Books and Records       Each Credit Party shall keep adequate books and
records (which may be in electronic form) with respect to its business
activities in which proper entries, reflecting all financial transactions, are
made in accordance with GAAP in all material respects and on a basis materially
consistent with the Financial Statements.

52



--------------------------------------------------------------------------------



 



5.4   Insurance; Damage to or Destruction of Collateral

  (a)   Each Credit Party shall at its sole cost and expense, maintain the
policies of insurance described in Disclosure Schedule (3.18) as in effect on
the date hereof or policies providing reasonably comparable coverage, or
otherwise in form and amounts and with insurers reasonably acceptable to Agent.
Such policies of insurance (or the loss payable and additional insured
endorsements delivered to Agent) shall contain provisions pursuant to which the
insurer agrees to provide thirty (30) days prior written notice to Agent in the
event of any non-renewal, cancellation or amendment of any such insurance
policy. If any Credit Party at any time or times hereafter shall fail to obtain
or maintain any of the policies of insurance required above or to pay all
premiums relating thereto, Agent may at any time or times thereafter obtain and
maintain such policies of insurance and pay such premiums and take any other
action with respect thereto that Agent reasonably deems advisable. Agent shall
have no obligation to obtain insurance for any Credit Party or pay any premiums
therefor. By doing so, Agent shall not be deemed to have waived any Default or
Event of Default arising from any Credit Party’s failure to maintain such
insurance or pay any premiums therefor. All sums so disbursed, including
reasonable attorneys’ fees, court costs and other charges related thereto, shall
be payable on demand by Borrowers to Agent and shall be additional Obligations
hereunder secured by the Collateral.     (b)   Agent reserves the right at any
time upon any change in any Credit Party’s risk profile (including any change in
the product mix maintained by any Credit Party or any laws affecting the
potential liability of such Credit Party) to require additional forms and limits
of insurance to, in Agent’s reasonable opinion, adequately protect both Agent’s
and Lender’s interests in all or any portion of the Collateral and to ensure
that each Credit Party is protected by insurance in amounts and with coverage
reasonably customary for its industry. If reasonably requested by Agent, each
Credit Party shall deliver to Agent from time to time a report of the Credit
Parties’ insurance broker, reasonably satisfactory to Agent, with respect to its
insurance policies.     (c)   Each Credit Party shall deliver to Agent, in form
and substance reasonably satisfactory to Agent, endorsements to (i) any “All
Risk,” keyman life insurance and business interruption insurance naming Agent,
on behalf of itself and Lenders, as loss payee, and (ii) all general liability
and other liability policies naming Agent, on behalf of itself and Lenders, as
additional insured. Each Credit Party irrevocably makes, constitutes and
appoints Agent (and all officers, employees or agents designated by Agent), so
long as any Event of Default has occurred and is continuing or the anticipated
insurance proceeds exceed $5,000,000, as such Credit Party’s true and lawful
agent and attorney-in-fact for the purpose of making, settling and adjusting
claims under any such “All Risk” policies of insurance, endorsing the name of
such Credit Party on any check or other item of payment for the proceeds of any
such “All Risk” policies of insurance and for making all determinations and
decisions with respect to any such “All Risk” policies

53



--------------------------------------------------------------------------------



 



      of insurance. Agent shall have no duty to exercise any rights or powers
granted to it pursuant to the foregoing power-of-attorney. Borrower
Representative shall promptly notify Agent of any loss, damage, or destruction
to the Collateral in the amount of $1,000,000 or more, whether or not covered by
insurance. After deducting from such proceeds the expenses, if any, incurred by
Agent in the collection or handling thereof, such proceeds shall be applied to
the Obligations except as otherwise provided by Section 1.3(d).

  (d)   Borrower Representative shall, immediately upon learning of the
institution of any proceeding for the condemnation or other taking of any
property of any Credit Party in excess of $1,000,000 in the aggregate for all
such condemnations or takings, notify the Agent of the pendency of such
proceeding, and agree that the Agent may participate in any such proceeding, and
Borrower Representative from time to time will deliver to the Agent all
instruments reasonably requested by the Agent to permit such participation. The
Agent is authorized to collect the proceeds of any such condemnation claim or
award and such proceeds shall be applied to the Obligations, except as otherwise
provided in Section 1.3(d).

5.5   Compliance with Laws       Each Credit Party shall comply with all
federal, state, local and foreign laws and regulations applicable to it,
including those relating to licensing, ERISA and labor matters and Environmental
Laws and Environmental Permits, except to the extent that the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

5.6   Supplemental Disclosure       From time to time as may be reasonably
requested by Agent (which request will not be made more frequently than once
each year absent the occurrence and continuance of a Default or an Event of
Default), Credit Parties shall supplement each Disclosure Schedule hereto, or
any representation herein or in any other Loan Document, with respect to any
matter hereafter arising that, if existing or occurring at the date of this
Agreement, would have been required to be set forth or described in such
Disclosure Schedule or as an exception to such representation or that is
necessary to correct any information in such Disclosure Schedule or
representation which has been rendered inaccurate thereby (and, in the case of
any supplements to any Disclosure Schedule, such Disclosure Schedule shall be
appropriately marked to show the changes made therein); provided, that (a) no
such supplement to any such Disclosure Schedule or representation shall amend,
supplement or otherwise modify any Disclosure Schedule or representation, or be
or be deemed a waiver of any Default or Event of Default resulting from the
matters disclosed therein, except as consented to by Agent and Requisite Lenders
in writing; and (b) no supplement shall be required or permitted as to
representations and warranties that relate solely to the Closing Date.

54



--------------------------------------------------------------------------------



 



5.7   Intellectual Property       Each Credit Party will conduct its business
and affairs without material infringement of or material interference with any
Intellectual Property of any other Person; provided, that to the extent any
Credit Party learns of any such material infringement or interference and such
Credit Party promptly takes steps to eliminate such infringement or interference
(by procuring a license or otherwise) such Credit Party shall not be deemed to
be in violation of this Section 5.7 so long as such Credit Party is entitled to
continue to use such Intellectual Property.

5.8   Environmental Matters       Each Credit Party shall and shall cause each
Person within its reasonable control to: (a) conduct its operations and keep and
maintain its Real Estate in compliance with all Environmental Laws and
Environmental Permits other than noncompliance that could not reasonably be
expected to have a Material Adverse Effect; (b) implement any and all
commercially reasonable investigation, remediation, removal and response actions
that are appropriate or necessary to comply in all material respects with
Environmental Laws and Environmental Permits pertaining to the presence,
generation, treatment, storage, use, disposal, transportation or Release of any
Hazardous Material on, at, in, under, above, to, from or about any of its Real
Estate; (c) notify Agent promptly after such Credit Party becomes aware of any
violation of Environmental Laws or Environmental Permits or any Release on, at,
in, under, above, to, from or about any Real Estate which could reasonably be
expected to result in Environmental Liabilities in excess of $500,000; and
(d) promptly forward to Agent a copy of any order, notice, request for
information or any written communication or report received by such Credit Party
in connection with any such violation or Release or any other matter relating to
any Environmental Laws or Environmental Permits that could reasonably be
expected to result in Environmental Liabilities in excess of $500,000, in each
case whether or not the Environmental Protection Agency or any Governmental
Authority has taken or threatened any action in connection with any such
violation, Release or other matter. If Agent at any time has a reasonable basis
to believe that there may be a violation of any Environmental Laws or
Environmental Permits by any Credit Party or any Environmental Liability arising
thereunder, or a Release of Hazardous Materials on, at, in, under, above, to,
from or about any of its Real Estate, which, in each case, could reasonably be
expected to have a Material Adverse Effect, then Credit Parties shall, upon
Agent’s written request (i) cause the performance of an environmental audit,
which may include subsurface sampling of soil and groundwater, and preparation
of an environmental report with respect to the subject matter of such breach, at
Credit Parties’ expense, as Agent may from time to time reasonably request,
which shall be conducted by reputable environmental consulting firms reasonably
acceptable to Agent and shall be in form and substance reasonably acceptable to
Agent, and (ii) permit Agent or its representatives to have access to all Real
Estate for the purpose of conducting environmental audits and testing with
respect to the subject matter of such breach, as Agent deems appropriate,
including subsurface sampling of soil and groundwater, provided, that Agent
provides Borrower Representative with reasonable prior notice and conducts, or
causes its representatives to conduct, all such audits and tests in a manner
reasonably directed to minimize

55



--------------------------------------------------------------------------------



 



    interference with the applicable Credit Party’s business. Borrowers shall
reimburse Agent for the reasonable costs of such audits and tests and the same
will constitute a part of the Obligations secured hereunder.

5.9   Landlords’ Agreements, Mortgagee Agreements, Bailee Letters, Real Estate
Purchases and Vendor Inter-Creditor Agreements

  (a)   If requested by Agent, Credit Party shall use its commercially
reasonable best efforts to obtain a landlord’s agreement, mortgagee agreement or
bailee letter, as applicable, from the lessor of each leased property, mortgagee
of owned property or bailee with respect to any warehouse, processor or
converter facility or other location where Collateral is stored or located
(other than with respect to Equipment Inventory which is being leased by a
Borrower to others in the ordinary course of such Borrower’s business), which
agreement or letter shall contain a waiver or subordination of all Liens or
claims that the landlord, mortgagee or bailee may assert against the Collateral
at that location, and shall otherwise be reasonably satisfactory in form and
substance to Agent. If Agent has not received a landlord or mortgagee agreement
or bailee letter at any such location within thirty (30) days following the
first placement of Collateral at such location, the applicable Borrower’s
Eligible Parts and Tools Inventory, Eligible Rolling Stock or Eligible Equipment
Inventory at that location shall, in Agent’s discretion, be excluded from the
applicable Borrower’s Borrowing Base or be subject to such Reserves as may be
established in good faith by Agent in its reasonable credit judgment and as set
forth in Sections 1.6A, 1.7 and 1.7A. Borrower Representative shall notify Agent
within fifteen (15) days after any Credit Party enters into any lease of real
property or warehouse space or ships any Parts and Tools Inventory or Equipment
Inventory to a processor or converter under arrangements established after the
Closing Date. Each Credit Party shall timely and fully pay and perform its
obligations in all material respects under all leases and other agreements with
respect to each leased location or public warehouse where any Collateral is or
may be located. To the extent otherwise permitted hereunder, if any Credit Party
proposes to acquire a fee ownership or leasehold interest in Real Estate after
the Closing Date, it shall first provide to Agent written notice thereof and (at
the reasonable request of Agent) a mortgage or deed of trust granting Agent a
first priority Lien on such Real Estate, together with, to the extent reasonably
requested by Agent, a FIRREA compliant appraisal, environmental audits, mortgage
title insurance commitment, real property survey, local counsel opinions,
supplemental casualty insurance and flood insurance, and such other documents,
instruments or agreements reasonably requested by Agent, in each case, in form
and substance reasonably satisfactory to Agent.     (b)   At the request of
Agent, each applicable Borrower shall execute and deliver or cause to be
executed and delivered to Agent a mortgage or deed of trust granting to Agent a
first priority Lien on any Real Estate at any time owned by such Borrower (or,
if such Real Estate is subject to any prior Liens as of the Closing Date or, if
acquired after the

56



--------------------------------------------------------------------------------



 



      Closing Date, as of the date such Real Estate was acquired by the
Borrower, a Lien subject only to such prior Liens), together with, to the extent
reasonably requested by Agent, a FIRREA compliant appraisal, environmental
audit, mortgage title insurance commitment, real property survey, local counsel
opinion and supplemental casualty insurance, and such other documents,
instruments or agreements reasonably requested by Agent, in each case, in form
and substance satisfactory to Agent.     (c)   Within fifteen (15) days after
entering into any financing arrangement described in Section 6.7(c) or
Section 6.7(d), a Borrower shall notify Agent. In the event that a Borrower
obtains knowledge of the assignment by any holder of any such Lien referred to
in Section 6.7(c) or Section 6.7(d), or the owner of any equipment leased by
such Borrower has transferred or sold such Lien or Equipment to another Person,
such Borrower shall notify Agent and use reasonable efforts to cause such Person
to enter into an applicable Vendor Inter-Creditor Agreement with such Person.

5.10   Government Accounts       Each Borrower shall at any time upon reasonable
request by the Agent prepare and deliver to the Agent a report setting forth all
of its Accounts on which the Account Debtor is the United States or Canadian
Government or a political subdivision thereof, or any state, province or
municipality or department, agency or instrumentality thereof, which such report
shall disclose the name of the Account Debtor, the amount of such Account and
any other information the Agent shall reasonably request.

5.11   Further Assurances

  (a)   Each Credit Party shall ensure that all written information, exhibits
and reports, taken as a whole, furnished to the Agent or the Lenders do not and
will not contain any untrue statement of a material fact and do not and will not
as of the date such information, exhibits or reports are furnished, omit to
state any material fact or any fact necessary to make the statements, taken as a
whole, contained therein not misleading in light of the circumstances in which
made, and will promptly disclose to the Agent and the Lenders and correct any
material defect or error that may be discovered therein or in any Loan Document
or in the execution, acknowledgement or recordation thereof.     (b)   Promptly
upon request by the Agent, the Credit Parties shall (and, subject to the
limitations hereinafter set forth, shall cause each of their Subsidiaries to)
take such additional actions as the Agent may reasonably require from time to
time in order (i) to carry out more effectively the purposes of this Agreement
or any other Loan Document, (ii) to subject to the Liens created by any of the
Collateral Documents any of the properties, rights or interests covered by any
of the Collateral Documents, (iii) to perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and the Liens
intended to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Agent and Lenders the
rights

57



--------------------------------------------------------------------------------



 



      granted or now or hereafter intended to be granted to the Agent and the
Lenders under any Loan Document or under any other document executed in
connection therewith. Without limiting the generality of the foregoing and
except as otherwise approved in writing by Requisite Lenders, the Credit Parties
shall cause each of their Domestic Subsidiaries to guaranty the Obligations and
to cause each such Subsidiary to grant to the Agent, for the benefit of the
Agent and Lenders, a security interest in, subject to the limitations
hereinafter set forth, all of such Subsidiary’s property to secure such
guaranty. Furthermore and except as otherwise approved in writing by Requisite
Lenders, each Credit Party shall, and shall cause each of its Domestic
Subsidiaries to, pledge all of the Stock and Stock equivalents of each of its
Domestic Subsidiaries, in each instance, to the Agent, for the benefit of the
Agent and Lenders, to secure the Obligations. In connection with each pledge of
Stock and Stock equivalents, the Credit Parties shall deliver, or cause to be
delivered, to the Agent, irrevocable proxies and stock powers and/or
assignments, as applicable, duly executed in blank. In the event any Credit
Party or any Domestic Subsidiary of any Credit Party acquires any real property,
simultaneously with such acquisition, such Person shall execute and/or deliver,
or cause to be executed and/or delivered, to the Agent, (x) a fully executed
mortgage, in form and substance reasonably satisfactory to the Agent together
with an A.L.T.A. lender’s title insurance policy issued by a title insurer
reasonably satisfactory to the Agent, in form and substance and in an amount
reasonably satisfactory to the Agent insuring that the mortgage is a valid and
enforceable first priority Lien on the respective property, free and clear of
all defects, encumbrances and Liens, (y) then current A.L.T.A. surveys,
certified to the Agent and the Lenders by a licensed surveyor sufficient to
allow the issuer of the lender’s title insurance policy to issue such policy
without a survey exception and (z) an environmental site assessment prepared by
a qualified firm reasonably acceptable to the Agent, in form and substance
satisfactory to the Agent.

6   NEGATIVE COVENANTS       Each Credit Party agrees jointly and severally as
to all parties that from and after the date hereof until the Termination Date:

6.1   Acquisitions, Subsidiaries, Etc.       No Credit Party shall directly or
indirectly, by operation of law or otherwise, (a) form or acquire any Subsidiary
or (b) merge with, consolidate with, acquire all or substantially all of the
assets or Stock of, or otherwise combine with or acquire, any Person; provided,
that any Credit Party may merge with another Credit Party, so long as
(i) Borrower Representative shall be the survivor of any such merger to which it
is a party and (ii) a Borrower shall be the survivor of any such merger to which
one or more Borrowers is a party.

58



--------------------------------------------------------------------------------



 



  Notwithstanding the foregoing, any Borrower may acquire all or any substantial
portion of the assets or all of the Stock (other than assets consisting of
Stock) of any Person (the “Target”) (a“Permitted Acquisition”) subject to the
satisfaction of each of the following conditions; provided that to the extent
that the consideration payable in connection with any Permitted Acquisition does
not exceed $10,000,000 and the aggregate consideration payable in connection
with all Permitted Acquisitions consummated by the Borrowers does not exceed
$25,000,000, each such Permitted Acquisition (each, an “Immaterial Permitted
Acquisition”) shall be subject only to the satisfaction of the conditions set
forth in clauses (i), (ii), (iii), (v), (vi), (vii), (ix), (xii) and
(xiii) below:

  (i)   with respect to any proposed Permitted Acquisition that is not an
Immaterial Permitted Acquisition, Agent shall receive at least forty-five
(45) days prior written notice of such proposed Permitted Acquisition, which
notice shall include a detailed description of such proposed Permitted
Acquisition including, without limitation, financial statements of Target and
any other due diligence items requested by Lenders, and with respect to any
Immaterial Permitted Acquisition, Agent shall receive written notice of such
Permitted Acquisition promptly after consummation thereof;     (ii)   such
Permitted Acquisition shall only involve a Target that upon acquisition would
constitute a Domestic Subsidiary and 75% or more of whose assets are located in
the United States and comprising or conducting a business, or those assets of a
business, of the type engaged in by such Borrower as of the Closing Date or a
business reasonably related thereto or a logical extension thereof, and which
business would not subject Agent or any Lender to regulatory or third party
approvals in connection with the exercise of its rights and remedies under this
Agreement or any other Loan Documents other than approvals applicable to the
exercise of such rights and remedies with respect to such Borrower prior to such
Permitted Acquisition;     (iii)   no additional Indebtedness or Guaranteed
Indebtedness, contingent obligations or other liabilities shall be incurred,
assumed or otherwise be reflected on a consolidated balance sheet of any Credit
Party and Target after giving effect to such Permitted Acquisition, except (A)
Indebtedness permitted under clause (v) and (B) ordinary course trade payables,
accrued expenses and unsecured Indebtedness and other liabilities and contingent
obligations of the Target to the extent no Default or Event of Default has
occurred and is continuing or would result after giving effect to such Permitted
Acquisition;     (iv)   such Permitted Acquisition shall not be hostile and
shall have been approved by all requisite corporate or limited liability company
action, as the case may be, of the Target;

59



--------------------------------------------------------------------------------



 



  (v)   no Indebtedness for borrowed money to finance such acquisitions shall be
incurred, guaranteed, assumed or consolidated in connection with such Permitted
Acquisitions other than Revolving Credit Advances subject to the terms hereof;  
  (vi)   the business and assets acquired in such Permitted Acquisition shall be
free and clear of all Liens (other than Permitted Encumbrances);     (vii)   at
or prior to the closing of any Permitted Acquisition, (x) to the extent such
Permitted Acquisition consists of the acquisition of assets from Target, Agent
will be granted a first priority perfected Lien (subject to Permitted
Encumbrances) in all assets acquired pursuant thereto and H&E Delaware and its
Subsidiaries shall have taken such actions and executed and delivered such
documents as Agent may have reasonably requested in connection therewith and in
addition, H&E Delaware and its Subsidiaries shall have complied with the
requirements of Section 5.9(a) in respect of any real property acquired in such
Permitted Acquisition and (y) to the extent such Permitted Acquisition consists
of the acquisition of the Stock of Target, (1) Target shall have become a party
to this Agreement pursuant to a joinder agreement in form and substance
satisfactory to Agent, (2) Target shall have become a party to the Guaranty and
Security Agreement pursuant to a Joinder Agreement (as defined in the Guaranty
and Security Agreement) in accordance with Section 8.6 of the Guaranty and
Security Agreement, (3) the Credit Parties shall have executed and delivered a
Pledge Amendment (as defined in the Guaranty and Security Agreement) in
accordance with Section 8.6 of the Guaranty and Security Agreement providing to
Agent a first priority perfected security interest in all Stock of Target,
together with certificates evidencing such Stock and blank undated stock powers
therewith, (5) Target shall have executed and delivered such other Collateral
Documents as Agent shall have required in order to provide to Agent a first
priority security interest (subject to Permitted Encumbrances) in all then owned
or thereafter acquired assets of Target, in each case, together with such legal
opinions, certificates and other documents as Agent shall have reasonably
requested, and (6) H&E Delaware and its Subsidiaries shall comply and cause the
Target to comply with all other requirements of Section 5.11(b) as to such
Target.     (viii)   Concurrently with delivery of the notice referred to in
clause (i) above, the Borrower Representative shall have delivered to Agent, in
form and substance satisfactory to Agent:

  (A)   (x) a pro forma consolidated and consolidating, if applicable, balance
sheet of H&E Delaware and its Subsidiaries (the “Acquisition Pro Forma”), based
on recent financial data, which shall be complete and shall accurately and
fairly represent the assets, liabilities, financial

60



--------------------------------------------------------------------------------



 



      condition and results of operations of H&E Delaware and its Subsidiaries
in accordance with GAAP consistently applied, but taking into account such
Permitted Acquisition and the funding of all Loans in connection therewith, and
such Acquisition Pro Forma shall reflect that on a pro forma basis, no Event of
Default has occurred and is continuing or would result after giving effect to
such Permitted Acquisition and H&E Delaware and its Subsidiaries would have had
a Fixed Charge Coverage Ratio for the twelve month period reflected in the
Compliance Certificate most recently delivered to Agent pursuant to Annex E
prior to the consummation of such Permitted Acquisition (after giving effect to
such Permitted Acquisition and all Loans funded in connection therewith as if
made on the first day of such period) of at least 1.10:1.00;     (B)   updated
versions of the most recently delivered operating plan in form reasonably
satisfactory to the Agent taking into account such Permitted Acquisition (the
“Acquisition Projections”); and     (C)   a certificate of an Authorized Officer
of the Borrower Representative to the effect that: (w) such Borrower will be
Solvent upon the consummation of the Permitted Acquisition; (x) the Acquisition
Pro Forma fairly presents in all material respects the financial condition of
such Borrower and its Subsidiaries (on a consolidated and consolidating basis,
if applicable) as of the date thereof after giving effect to the Permitted
Acquisition; and (y) the Acquisition Projections are based on assumptions
believed by such Borrower to be fair and reasonable in light of current market
conditions (it being acknowledged and agreed by Agent and Lenders that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by such projections may
differ from the projected results);

  (ix)   Agent shall have received copies of the acquisition agreement and
related agreements and instruments, and all opinions, certificates, lien search
results and other documents reasonably requested by Agent, which acquisition
agreement, related agreements and other documents shall (x) in the case of
Permitted Acquisitions that are not Immaterial Permitted Acquisitions, be
delivered to Agent on or prior to the date of such Permitted Acquisition and
shall be in form and substance reasonably satisfactory to Agent and (y) in the
case of Immaterial Permitted Acquisitions, be delivered to Agent within ten
(10) days after the consummation of such Permitted Acquisition;     (x)   Agent
and Lenders shall have received results of an appraisal and audit of the Target,
its assets, and its books and records, in form and substance reasonably
satisfactory to the Agent;

61



--------------------------------------------------------------------------------



 



  (xi)   the structure and terms of the Permitted Acquisition shall be
satisfactory to the Agent and no Credit Party shall acquire any liabilities in
such transaction other than those approved by the Agent or described in clause
(iii)(B);     (xii)   at the time of such Permitted Acquisition and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing; and     (xiii)   at the time of such Permitted Acquisition and after
giving effect thereto and the making of any Loans in connection therewith,
Borrowing Availability shall exceed $40,000,000.

6.2   Investments; Loans and Advances       Except as otherwise expressly
permitted by this Section 6.2 and except as expressly permitted by
Section 6.3(b) and Section 6.14, no Credit Party shall make or permit to exist
any investment in, or make, accrue or permit to exist loans or advances of money
to, any Person (other than any other Credit Party), through the direct or
indirect lending of money, holding of securities or otherwise, except that (a) a
Borrower may hold investments comprised of notes payable, or stock or other
securities issued by Account Debtors to such Borrower pursuant to a bankruptcy
proceeding of such Account Debtor or negotiated agreements with respect to
settlement of such Account Debtor’s Accounts, as applicable, in the ordinary
course of business, so long as the aggregate amount of such Accounts so settled
by Borrowers does not exceed $1,000,000; (b) a Borrower may acquire Intercompany
Notes permitted to be incurred under Section 6.3, (c) a Borrower may invest in
P&E Capital Expenditures, (d) a Credit Party may hold investments received
pursuant to a sale of assets permitted under Section 6.8, (e) a Credit Party may
hold investments held in the ordinary course of business in any Deposit Account
subject to a Lien in favor of Agent, (f) a Credit Party may hold investments in
existence on the Closing Date and summarized in Disclosure Schedule (6.2),
(g) the Borrowers may make Permitted Acquisitions in accordance with
Section 6.1, and (h) so long as no Default or Event of Default or Cash Dominion
Event has occurred and is continuing, (A) Borrowers may make investments,
subject to Control Letters or otherwise subject to a perfected security interest
in favor of Agent for the benefit of Lenders, in (i) marketable direct
obligations issued, unconditionally guaranteed or insured by the United States
of America or any agency thereof maturing within one year from the date of
acquisition thereof, (ii) commercial paper maturing no more than one year from
the date of creation thereof and currently having a minimum rating of A-1 from
Standard & Poor’s Ratings Group or P-1 from Moody’s Investors Service, Inc.,
(iii) checking and/or savings accounts with commercial banks incorporated under
the laws of the United States of America, that (A) has Tier 1 Capital (as
defined in such regulations) of not less than $1,000,000,000, (B) is “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulators) and (C) has a senior secured rating of “A” or better by a nationally
recognized rating agency (an “A Rated Bank”), (iv) certificates of deposit,
maturing no more than one year from the date of creation thereof, issued by an A
Rated Bank, (v) time deposits (excluding deposits described in clause
(iii) above), maturing no more than thirty (30) days from the date of creation
thereof with A Rated

62



--------------------------------------------------------------------------------



 



Banks, (vi) mutual funds that invest solely in one or more of the investments
described in clauses (i) through (v) above and (vii) other investments (other
than the Senior Unsecured Notes or, except as permitted by Section 6.3(b), other
Indebtedness of a Credit Party) not exceeding $1,000,000 in aggregate amount in
which Agent has a perfected first priority security interest; and (B) in
addition to the investments set forth in clauses (i) through (v) of the
foregoing clause (A), at any time when there are no Revolving Loans outstanding
hereunder, Borrower may make investments, subject to Control Letters or
otherwise subject to a perfected security interest in favor of Agent for the
benefit of Lenders, in (i) 2a-7 money market mutual funds that (x) comply with
the criteria set forth in SEC Rule 2a-7 under the Investment Company Act of
1940, as amended, (y) are rated AAA by Standard & Poor’s Ratings Group and Aaa
by or Moody’s Investors Service, Inc. and (z) have portfolio assets of least
$5,000,000,000 and (ii) other investments (other than the Senior Unsecured Notes
or, except as permitted by Section 6.3(b), other Indebtedness of a Credit Party)
not exceeding $10,000,000 in aggregate amount in which Agent has a perfected
first priority security interest. Each Credit Party may maintain its existing
investments in its Subsidiaries as of the Closing Date.

6.3   Indebtedness

  (a)   No Credit Party shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication):

  (i)   Indebtedness secured by purchase money security interests, Refinancing
Liens and Capital Leases permitted in clause (c) or (d) of Section 6.7;     (ii)
  the Loans and the other Obligations;     (iii)   deferred taxes, to the extent
permitted under applicable law;     (iv)   unfunded pension fund and other
employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable law;     (v)   existing
Indebtedness described in Disclosure Schedule (6.3) and refinancings thereof or
amendments or modifications thereto that do not have the effect of increasing
the principal amount thereof or changing the amortization thereof (other than to
extend the same) and that are otherwise on terms and conditions materially no
less favorable, taken as a whole, to any Credit Party than the terms of the
Indebtedness being refinanced, amended or modified;     (vi)   Indebtedness
specifically permitted under Section 6.1;     (vii)   Indebtedness of Borrowers
not exceeding $250,000,000 in aggregate principal amount evidenced by Senior
Unsecured Notes (less all payments of principal and repurchases and redemptions
thereof);

63



--------------------------------------------------------------------------------



 



  (viii)   Indebtedness consisting of intercompany loans and advances made by
any Borrower to any other Borrower; provided, that: (A) each Borrower shall have
executed and delivered to each other Borrower, on the Closing Date, a demand
note (collectively, the “Intercompany Notes”) to evidence any such intercompany
Indebtedness owing at any time by such Borrower to such other Borrowers, which
Intercompany Notes shall be in form and substance reasonably satisfactory to
Agent and shall be pledged and delivered to Agent pursuant to the Guaranty and
Security Agreement as additional collateral security for the Obligations;
(B) each Borrower shall record all intercompany transactions on its books and
records in a manner reasonably satisfactory to Agent; (C) the obligations of
each Borrower under any such Intercompany Notes shall be subordinated to the
Obligations of such Borrower hereunder in a manner reasonably satisfactory to
Agent; (D) at the time any such intercompany loan or advance is made by any
Borrower to any other Borrower and after giving effect thereto, each such
Borrower shall be Solvent; (E) no Default or Event of Default would occur and be
continuing after giving effect to any such proposed intercompany loan; and
(F) in the case of any intercompany Indebtedness, the Borrower advancing such
funds shall have Borrowing Availability under its separate Borrowing Base of not
less than $1.00 after giving effect to such intercompany loan;     (ix)  
Indebtedness owing to Affiliates and holders of Stock of such Credit Party that
constitutes Subordinated Debt, is unsecured, interest on which is not payable in
cash until after the Termination Date and as to which no principal is payable
until after the Termination Date;     (x)   Omitted;     (xi)   Indebtedness
under Hedging Agreements to the extent permitted under Section 6.17;     (xii)  
unsecured Indebtedness not otherwise referred to in this Section 6.3 not
exceeding $1,000,000 in aggregate principal amount outstanding at any time for
all Credit Parties; and     (xiii)   hedging obligations under swaps, caps and
collar arrangements arranged by GE Capital or provided by any Lender entered
into for the sole purpose of hedging in the normal course of business and
consistent with industry practices.

  (b)   No Credit Party shall, directly or indirectly, voluntarily purchase,
redeem, defease or prepay any principal of, premium, if any, interest or other
amount payable in respect of any Indebtedness of a Credit Party, other than
(i) the Obligations, (ii) Indebtedness secured by a Permitted Encumbrance if the
asset securing such Indebtedness has been sold or otherwise disposed of in
accordance with Sections 6.8(b) or (c), and (iii)

64



--------------------------------------------------------------------------------



 



      Indebtedness permitted by Section 6.3(a)(v) upon any refinancing thereof
in accordance with Section 6.3(a)(v),

6.4   Employee Loans and Affiliate Transactions

  (a)   No Credit Party shall enter into or be a party to any transaction with
any Affiliate of any Credit Party (other than another Credit Party) thereof
except as set forth in Disclosure Schedules (6.4(a)) or (6.4(b)), or except in
the ordinary course of such Credit Party’s business and upon fair and reasonable
terms that are no less favorable to such Credit Party than would be obtained in
a comparable arm’s length transaction with a Person not an Affiliate of such
Credit Party; provided, that other than a transaction described in Disclosure
Schedules (6.4(a)) or (6.4(b)), no Credit Party shall in any event enter into
any such transaction or series of related transactions (i) involving payments in
excess of $100,000 without disclosing to Agent in advance the terms of such
transactions and (ii) involving payments in excess of $500,000 in the aggregate.
This clause (a) shall not apply to transactions entered into in the ordinary
course of business in connection with (i) employee relocations;
(ii) compensation or employment, separation and severance of current and former
officers, directors and employees of the Credit Parties; (iii) the performance
of any Credit Party’s obligations under any collective bargaining agreement,
employee benefit plan, related trust agreement or any similar arrangement and
(iv) the maintenance of benefit programs or arrangements for employees, officers
and directors of the Credit Parties, including without limitation, deferred
compensation plans.     (b)   All employee loans (except loans from a Qualified
Plan) existing as of the Closing Date are described in Disclosure Schedule
(6.4(b)). No Credit Party shall enter into any lending or borrowing transaction
with any employees of any Credit Party, except (i) loans to its respective
employees in the ordinary course of business, (ii) loans to executive officers
of up to $500,000 to any executive officer and up to a maximum of $1,000,000 in
the aggregate at any time outstanding, and (iii) relocation costs and similar
purposes up to a maximum of $100,000 to any employee and up to a maximum of
$500,000 in the aggregate at any one time outstanding. No Credit Party shall
repurchase any Stock of any employee of such Credit Party, except as permitted
in the Credit Party’s equity incentive plans for income tax withholding purposes
and upon termination of such employee consistent with past practices for such
repurchase up to a maximum amount of $2,000,000 in the aggregate for all
employees of all Credit Parties in any one Fiscal Year; provided, that at the
time of any such repurchase and after giving effect thereto the aggregate
Borrowing Availability for all Borrowers is in excess of $40,000,000.

65



--------------------------------------------------------------------------------



 



6.5   Capital Structure and Business

No Credit Party shall (a) make any changes in any of its business objectives,
purposes or operations that could in any way adversely affect the repayment of
the Loans or any of the other Obligations or could reasonably be expected to
have or result in a Material Adverse Effect, (b) except as contemplated under
Sections 1.3(b)(iii) and 6.1, make any change in its capital structure as
described in Disclosure Schedule (3.8), including the issuance or sale of any
shares of Stock, warrants or other securities convertible into Stock or any
revision of the terms of its outstanding Stock, provided, that any Borrower may
issue or sell shares of its Stock for cash so long as (i) the proceeds thereof
are applied in prepayment of the Obligations as required by Section 1.3(b)(iii),
and (ii) no Change of Control occurs after giving effect thereto, and
(iii) other than with respect to H&E Delaware, such shares are pledged to the
Agent for the benefit of the Lenders pursuant to the Guaranty and Security
Agreement, or (c) amend its charter, bylaws, certificate of formation or
operating agreement, each as applicable, in a manner that would adversely affect
Agent or Lenders or Credit Party’s duty or ability to repay the Obligations. No
Credit Party shall engage in any business other than the businesses currently
engaged in by it or reasonably related thereto or a logical extension thereof.

6.6   Guaranteed Indebtedness

No Credit Party shall create, incur, assume or permit to exist any Guaranteed
Indebtedness except:

  (a)   for Guaranteed Indebtedness in existence on the Closing Date described
in Disclosure Schedule (6.6);     (b)   for Guaranteed Indebtedness incurred for
the benefit of the purchasers of Equipment Inventory to support sales by any
Borrower or any Guarantor of such Equipment Inventory in the ordinary course of
business to such purchasers, not to exceed $2,000,000 at any one time
outstanding for all Credit Parties;     (c)   by endorsement of instruments or
items of payment for deposit to the general account of any Credit Party; and    
(d)   for Guaranteed Indebtedness incurred for the benefit of any other Credit
Party if the primary obligation is expressly permitted by this Agreement other
than Indebtedness, if any, of a Target existing at the time such Target is
acquired.

6.7   Liens

No Credit Party shall create, incur, assume or permit to exist any Lien on or
with respect to its Accounts or any of its other properties or assets (whether
now owned or hereafter acquired) except for (each of the following, “Permitted
Encumbrances”):

66



--------------------------------------------------------------------------------



 



  (a)   Permitted Liens;     (b)   Liens in existence on the Closing Date and
summarized in Disclosure Schedule (6.7) securing the Indebtedness described in
Disclosure Schedule (6.3) (other than under the heading “Vendor Financings” it
being understood that Liens reflected under such heading shall be permitted only
if in compliance with Section 6.7(c) or Section 6.7(d)) and permitted
refinancings, extensions and renewals thereof, including extensions or renewals
of any such Liens, provided, that the principal amount of the Indebtedness so
secured is not increased and the Lien does not attach to any other property;    
(c)   Liens created by conditional sale or other title retention agreements
(including Capital Leases) or in connection with purchase money Indebtedness, in
each case, with respect to P&E and Fixtures acquired by a Credit Party in the
ordinary course of its business, involving the incurrence of an aggregate
principal amount under this clause (c) for all Credit Parties of not more than
$50,000,000 outstanding at any one time for all such Liens (provided, that
(i) such Liens attach only to the assets subject to such purchase money debt and
proceeds thereof and, (ii) such Indebtedness is incurred within ninety (90) days
following such purchase);     (d)   (x) Liens created by conditional sale or
other title retention agreements (including Capital Leases) or in connection
with any Floor Plan Financing or purchase money Indebtedness provided by the
seller of such Equipment Inventory or an Affiliate of such seller or a third
party financing source not affiliated with such seller or as Refinancing Liens,
in each case, with respect to Equipment Inventory purchased by a Credit Party in
the ordinary course of its business, involving the incurrence of an aggregate
principal amount under this clause (x) for all Credit Parties of not more than
$175,000,000 outstanding at any one time for all such Liens and (y) Liens on
rental proceeds of Equipment Inventory leased by any Borrower securing true
lease obligations of such Borrower of such Equipment Inventory; provided, that
in the case of (x) and (y) (i) such Liens attach only to (1) the Equipment
Inventory subject to such conditioned sale or title retention agreements
(including Capital Leases), purchased with the proceeds of such purchase money
Indebtedness or subject to the Open Account Refinancing and or (2) such rental
proceeds, in each case, except as otherwise permitted by any agreement referred
to in subparagraph (iii) below, (ii) such Indebtedness is incurred at the time
of such purchase of such Equipment Inventory by such Credit Party or, in the
case of Open Account Refinancing, within twelve (12) months following original
purchase by such Credit Party on Open Account of such Equipment Inventory, and
(iii) a Vendor Inter-Creditor Agreement between the holder of such Lien and
Agent (in the form of Exhibit 6.7(d)(iii)(A) in the case of Floor Plan Equipment
Inventory, and in the form of Exhibit 6.7(d)(iii)(B) in the case of Off Balance
Sheet Equipment Inventory, in each case with such changes thereto as may be
reasonably acceptable to Agent or such other form of intercreditor agreement as
Agent may approve) has been delivered to Agent, provided,

67



--------------------------------------------------------------------------------



 



      however, that notwithstanding the foregoing, the Credit Parties may have
outstanding true lease obligations secured by a Lien described in clause (y) of
in this paragraph (d) without a Vendor Inter-Creditor Agreement so long as the
aggregate amount of such true lease obligations does not exceed $10,000,000 in
the aggregate for all Credit Parties, excluding, purchase option amounts payable
under any such true leases, it being understood that the Agent may establish
Reserves in respect of any such true lease obligations for which no Vendor
Inter-Creditor Agreement has been delivered. In addition, no Credit Party shall
become a party to any agreement, note, indenture or instrument, or take any
other action, that would prohibit the creation of a Lien on any of its
properties or other assets in favor of Agent, on behalf of itself and Lenders,
as additional collateral for the Obligations, except true leases, Capital Leases
or Licenses which prohibit Liens upon the assets that are subject thereto; and  
  (e)   Liens on Parts and Tools Inventory for all Credit Parties of not more
than $3,000,000 outstanding at any one time for such Liens.

6.8   Disposition of Stock and Assets

No Credit Party shall sell, lease, license, transfer, convey, assign or
otherwise dispose of any of its properties or other assets (other than cash),
including the Stock of any of its Subsidiaries (whether in a public or a private
offering or otherwise) or any of their Accounts, other than:

  (a)   the sale or lease by a Borrower of Equipment Inventory in the ordinary
course of its business;     (b)   the sale, transfer, conveyance or other
disposition by a Credit Party of P&E, Equipment Inventory, Fixtures or Real
Estate that are obsolete or no longer used or useful in such Credit Party’s
business and having a Net Book Value not exceeding $5,000,000 for all Credit
Parties in the aggregate;     (c)   the sale, transfer, conveyance or other
disposition by a Credit Party of Equipment Inventory that is part of a
discontinued line;     (d)   the sale, transfer, conveyance or other disposition
by a Credit Party of other P&E and Fixtures having a value not exceeding
$1,000,000 in any single transaction or $3,000,000 in the aggregate for all
Credit Parties in any Fiscal Year;     (e)   the non-exclusive licensing,
termination, abandonment, sales, transfers or other dispositions of Intellectual
Property by any Credit Party in the ordinary course of its business or that are
no longer used or useful in such Credit Party’s business;     (f)   the sale,
transfer, conveyance or other disposition of assets from a Borrower to another
Borrower; and

68



--------------------------------------------------------------------------------



 



  (g)   a trade-in or trade-up of assets (pursuant to which such Credit Party
acquires a substantially similar asset to the one disposed of within forty-five
(45) days following such disposition and the value of the asset disposed of is
credited against the purchase price of the asset so acquired) by a Credit Party
in the ordinary course of its business.

    With respect to any disposition of assets or other properties permitted
pursuant to the foregoing clauses (b), (c), (d) and (e) (except as such clause
(e) relates to non-exclusive licensing of Intellectual Property), subject to
Section 1.3(b), in accordance with the provisions of Section 9.11, Agent agrees
on reasonable prior written notice to release its Lien on such assets or
properties in order to permit the applicable Credit Party to effect such
disposition and shall execute and deliver to such Credit Party, at such Credit
Party’s expense, appropriate UCC-3 termination statements and other releases as
reasonably requested by such Credit Party.   6.9   ERISA       No Credit Party
shall, nor shall it cause or permit any ERISA Affiliate to, cause or permit to
occur an event that could result in the imposition of a Lien under Section
412(n) of the IRC or Section 302(f) or 4068 of ERISA or cause or permit to occur
an ERISA Event to the extent such Lien or such ERISA Event could reasonably be
expected to have a Material Adverse Effect.   6.10   Financial Covenants      
No Borrower shall breach or fail to comply with any of the Financial Covenants.
  6.11   Hazardous Materials       No Credit Party shall cause or permit a
Release of any Hazardous Material on, at, in, under, above, to, from or about
any of the Real Estate where such Release would (a) violate in any respect, or
form the basis for any Environmental Liabilities under, any Environmental Laws
or Environmental Permits or (b) otherwise adversely impact the value or
marketability of any of the Real Estate or any of the Collateral, other than
such violations or impacts that could not reasonably be expected to have a
Material Adverse Effect.   6.12   Omitted   6.13   Cancellation of Indebtedness
      Except as permitted by Section 6.3(b), no Credit Party shall cancel any
claim or debt owing to it having a face value exceeding $100,000 except for
reasonable consideration negotiated on an arm’s-length basis and in the ordinary
course of its business consistent with past practices.   6.14   Restricted
Payments       No Credit Party shall make any Restricted Payment, except:

69



--------------------------------------------------------------------------------



 



  (a)   intercompany loans and advances between Borrowers and payments of
principal and interest on Intercompany Notes, in each case to the extent
permitted by Section 6.3;

  (b)   dividends and distributions by Subsidiaries of any Borrower paid to such
Borrower;

  (c)   employee loans permitted under Section 6.4(b) above;

  (d)   scheduled payments of interest as and when due and payable with respect
to the Subordinated Debt, subject to the subordination terms thereof;

  (e)   repurchases of Stock of any employee of such Credit Party upon
termination of such employee, subject to Section 6.4(b), provided, that in the
case of this clause (e) no Default or Event of Default shall have occurred and
be continuing or would result after giving effect to any Restricted Payment
pursuant this clause (e); and

  (f)   distributions of Stock of such Credit Party in connection with the
cashless exercise of options by the holders of options for Stock of such Credit
Party.

6.15   Change of Name or Location; Change of Fiscal Year       No Credit Party
shall (a) change its name as it appears in official filings in the state of its
incorporation or organization, or (b) change its offices or warehouses or
locations at which Collateral is held or stored, or the location of its records
concerning the Collateral (other than to any location set forth in Disclosure
Schedule (3.2) or to any location identified to the Agent within ten (10) days
after such change), (c) change the type of entity that it is, (d) change its
organization identification number, if any, issued by its state of incorporation
or organization, or (e) change its state of incorporation or organization, in
the case of clauses (a), (c), (d) and (e), without at least thirty (30) days
prior written notice to Agent and after Agent’s written acknowledgment that any
reasonable action requested by Agent in connection therewith, including to
continue the perfection of any Liens in favor of Agent, on behalf of Lenders, in
any Collateral, has been completed or taken; provided that any such new location
shall be in the continental United States. Without limiting the foregoing, no
Credit Party shall change its name, identity or limited liability company (or
corporate, as the case may be) structure in any manner that might make any
financing or continuation statement filed in connection herewith seriously
misleading within the meaning of Section 9 506 or 9 507 of the Code or any other
then applicable provision of the Code except upon prior written notice to Agent
and Lenders and after Agent’s written acknowledgment that any reasonable action
requested by Agent in connection therewith, including to continue the perfection
of any Liens in favor of Agent, on behalf of Lenders, in any Collateral, has
been completed or taken. No Credit Party shall change its Fiscal Year without
the prior consent of Agent.

70



--------------------------------------------------------------------------------



 



6.16   No Impairment of Intercompany Transfers       No Credit Party shall
directly or indirectly enter into or become bound by any agreement, instrument,
indenture or other obligation (other than this Agreement and the other Loan
Documents) that could directly or indirectly restrict, prohibit or require the
consent of any Person with respect to the payment of dividends or distributions
or the making or repayment of intercompany loans by a Subsidiary of a Borrower
to such Borrower or between Borrowers.   6.17   No Speculative Transactions    
  No Credit Party shall engage in any transaction involving commodity options,
futures contracts or similar transactions, except solely to hedge against
fluctuations in the prices of commodities owned or purchased by it and the
values of foreign currencies receivable or payable by it and interest swaps,
caps or collars under a Hedging Agreement; provided that (i) any such Hedging
Agreement must have a Lender as the sole counterparty or be arranged by GE
Capital, (ii) at any time, the aggregate amount payable upon termination,
liquidation or cancellation of such Hedging Agreements for all Credit Parties,
calculated in accordance with GAAP, shall not exceed $10,000,000 and (iii) at
any time, Agent may maintain Reserves in the amount of such aggregate amount.  
6.18   Changes Relating to Senior Unsecured Notes; Subordinated Debt Designation
of Credit Facility

  (a)   No Credit Party shall change or amend the terms of the Senior Unsecured
Note Indenture or Senior Unsecured Notes or any Subordinated Debt without the
prior written consent of the Requisite Lenders.

  (b)   No Credit Party shall designate any credit agreement, credit facility,
documents, agreement or indebtedness as a “Credit Facility” under and as such
term is defined in the Senior Unsecured Note Indenture, as originally in effect,
other than, in each case, this Agreement. Borrowers hereby designate this
Agreement and the credit facilities now or hereafter created hereunder as a
“Credit Facility” under and as such term is defined in the Senior Unsecured Note
Indenture.

  (c)   No Credit Party shall incur any Indebtedness pursuant to clause (1) or
clause (16) of Section 4.09(b) of the Senior Unsecured Note Indenture other than
Indebtedness incurred under this Agreement.

6.19   Changes in Depreciation Schedules       No Credit Party shall change or
amend in any material respect the schedules or methodology used to calculate
depreciation on its assets (except as required by applicable law or by a change
in GAAP).

71



--------------------------------------------------------------------------------



 



6.20   Credit Parties Other than Borrowers       None of H&E Finance or GNE
Investments shall engage in any trade or business, or own any assets (other than
Stock of its Subsidiaries) or incur any Indebtedness or Guaranteed Indebtedness
(other than the Obligations); provided that (i) H&E Finance may consummate the
transactions contemplated by the Senior Unsecured Note Indenture and (ii) GNE
Investments may provide the guaranty of the Senior Unsecured Notes as provided
for in the Senior Unsecured Note Indenture.   6.21   Lock Box Remittances;
Vendor Payments       No Credit Party shall make, direct or permit any
remittance to be made into any lock box maintained for the benefit of Agent that
is subject to any Lien or claim or other interest of any Person, other than
Liens in favor of Agent, on behalf of itself and Lenders, and Liens in favor of
the applicable depository bank permitted by the applicable lock box or pledged
account agreement with such depository bank; provided, that the Credit Parties
shall not be in default under this Section 6.21 if the amount on deposit in the
deposit accounts associated with all such lock boxes and subject to any Lien or
claim of any Person (other than the Agent, on behalf of itself and Lenders and
the depositary bank) does not exceed $200,000 in the aggregate at any time. No
Credit Party shall send an invoice or otherwise bill any purchaser with respect
to the sale by such Credit Party of any Floor Plan Equipment Inventory or any
Off Balance Sheet Equipment Inventory (that has been purchased by a Credit
Party) more than ten (10) days prior to the payment by such Credit Party of the
purchase price of such Floor Plan Equipment Inventory or such Off Balance Sheet
Equipment Inventory into such a lock box; provided, that Agent may, at any time
in good faith and its reasonable credit judgment, establish Reserves in the
amount of the purchase price for any such Floor Plan Equipment Inventory or Off
Balance Sheet Equipment Inventory prior to the payment by such Credit Party of
such purchase price into such lock box; provided, further, that for the
avoidance of doubt, no Floor Plan Equipment Inventory or Off Balance Sheet
Equipment Inventory shall constitute Eligible Equipment Inventory prior to the
payment in full of the purchase price therefor and the release of the Lien of
the seller or third party financing source (as applicable) on such Floor Plan
Equipment Inventory or Off Balance Sheet Equipment Inventory (as applicable).
Each Credit Party shall comply in all material respects with all requirements of
each Vendor Inter-Creditor Agreement and shall give all notices and take all
other actions under each Vendor Inter-Creditor Agreement to insure compliance
with the requirements of this Section 6.21.   7   TERM   7.1   Termination      
The financing arrangements contemplated hereby shall be in effect until the
Commitment Termination Date, and the Loans and all other Obligations shall be
automatically due and payable in full on such date.

72



--------------------------------------------------------------------------------



 



7.2   Survival of Obligations Upon Termination of Financing Arrangements      
Except as otherwise expressly provided for in the Loan Documents, no termination
or cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of Credit Parties or the rights of Agent and Lenders relating to
any unpaid portion of the Loans or any other Obligations, due or not due,
liquidated, contingent or unliquidated, or any transaction or event occurring
prior to such termination, or any transaction or event, the performance of which
is required after the Commitment Termination Date. Except as otherwise expressly
provided herein or in any other Loan Document, all undertakings, agreements,
covenants, warranties and representations of or binding upon any Credit Party,
and all rights of Agent and each Lender, all as contained in the Loan Documents,
shall not terminate or expire, but rather shall survive any such termination or
cancellation and shall continue in full force and effect until the Termination
Date, whereupon it shall terminate; provided, that the provisions of Section 11,
the payment obligations under Sections 1.15 and 1.16, and the indemnities
contained in the Loan Documents shall survive the Termination Date and provided
further that the indemnities contained in the Loan Documents in favor of a
Lender shall survive the assignment by such Lender of the Commitments and Loans
of such Lender.   8   EVENTS OF DEFAULT: RIGHTS AND REMEDIES   8.1   Events of
Default       The occurrence of any one or more of the following events
(regardless of the reason therefor) shall constitute an “Event of Default”
hereunder:

  (a)   Any Borrower (i) fails to make any payment of principal of the Loans or
any of the other Obligations when due and payable, or fails to provide cash
collateral as and when required, (ii) fails to make any payment of interest on,
or Fees owing in respect of, the Loans or any of the other Obligations within
three (3) Business Days after such interest or Fees becomes due and payable, or
(iii) fails to pay or reimburse Agent or Lenders for any expense reimbursable
hereunder or under any other Loan Document within ten (10) days following
Agent’s demand for such reimbursement or payment of expenses.

  (b)   Any Credit Party fails or neglects to perform, keep or observe any of
the provisions of Sections 1.4, 1.8, 5.4(a) or 6 applicable to it, or any of the
provisions set forth in Annexes C, E or G, respectively, applicable to it, and
with respect to clause (a) of Annex E, such default shall remain unremedied for
two (2) Business Days (as such period of time may be extended by up to twenty
(20) days by Agent), and with respect to Section 1.8, Section 5.4(a) (other than
with respect to the Credit Parties’ obligation to maintain the insurance
described therein), and clauses (c), (e), (j) or (k) of Annex E, such default
shall remain unremedied for five (5) days (as such period of time may be
extended by up to twenty (20) days by Agent).

73



--------------------------------------------------------------------------------



 



  (c)   Any Credit Party fails or neglects to perform, keep or observe any of
the provisions of Section 4.1(b) or any provisions set forth in Annex F
applicable to it and with respect to clause (a)(i) of Annex F, such default
shall remain unremedied for two (2) Business Days (as such period of time may be
extended by up to twenty (20) days by Agent), and with respect to all other
provisions of Section 4(b) and Annex F, such default shall remain unremedied for
five (5) days or more (as such period of time may be extended by up to twenty
(20) days by Agent).

  (d)   Any Credit Party fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents applicable to
it, (other than any provision embodied in or covered by any other clause of this
Section 8.1) and the same shall remain unremedied for thirty (30) days or more.

  (e)   A default or breach occurs under any other agreement, document or
instrument to which any Credit Party is a party that is not cured within any
applicable grace period therefor, and such default or breach (i) involves the
failure to make any payment when due in respect of any Indebtedness or
Guaranteed Indebtedness (other than the Obligations) of any Credit Party,
including Indenture Debt, in excess of $2,000,000 in the aggregate (including
(x) undrawn committed or available amounts and (y) amounts owing to all
creditors under any combined or syndicated credit arrangements), or in respect
of any true lease under which any Credit Party is lessee under which the
aggregate cost of the leased property exceeds $2,000,000, or (ii) causes, or
permits any holder of such Indebtedness or Guaranteed Indebtedness or a trustee
to cause, Indebtedness or Guaranteed Indebtedness or a portion thereof,
including Indenture Debt, in excess of $2,000,000 in the aggregate, or rent in
excess of $2,000,000 in the aggregate, to become due prior to its stated
maturity or prior to its regularly scheduled dates of payment, or cash
collateralized in respect thereof to be demanded, in each case, regardless of
whether such right is exercised, by such holder or trustee.

  (f)   Any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect (other than inadvertent, immaterial errors not
exceeding $5,000,000 in the aggregate in any Borrowing Base Certificate), or any
representation or warranty herein or in any Loan Document or in any written
statement, report, financial statement or certificate (other than a Borrowing
Base Certificate) made or delivered to Agent or any Lender by any Credit Party
is untrue or incorrect in any material respect as of the date when made or
deemed made.

  (g)   Assets with a value in excess of $2,000,000 of any Credit Party are
attached, seized, levied upon or subjected to a writ or distress warrant, or
come within the possession of any receiver, trustee, custodian or assignee for
the benefit of creditors of any Credit Party and such condition continues for
sixty (60) days or more.

  (h)   A case or proceeding is commenced against any Credit Party seeking a
decree or order in respect of such Credit Party (i) under the Bankruptcy Code,
or any other applicable

74



--------------------------------------------------------------------------------



 



      federal, state or foreign bankruptcy or other similar law, (ii) appointing
a custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) for such Credit Party or for any substantial part of any such Credit
Party’s assets, or (iii) ordering the winding-up or liquidation of the affairs
of such Credit Party, and such case or proceeding shall remain undismissed or
unstayed for sixty (60) days or more or a decree or order granting the relief
sought in such case or proceeding shall be entered by a court of competent
jurisdiction.

  (i)   Any Credit Party (i) files a petition seeking relief under the
Bankruptcy Code, or any other applicable federal, state or foreign bankruptcy or
other similar law, (ii) consents to or fails to contest in a timely and
appropriate manner the institution of proceedings thereunder or the filing of
any such petition or the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee or sequestrator (or similar official)
for such Credit Party or for any substantial part of any such Credit Party’s
assets, (iii) makes an assignment for the benefit of creditors, (iv) takes any
action in furtherance of any of the foregoing or (v) admits in writing its
inability to, or is generally unable to, pay its debts as such debts become due.

  (j)   A final judgment or judgments for the payment of money in excess of
$2,000,000 in the aggregate at any time are outstanding against one or more of
the Credit Parties and the same are not, within thirty (30) days after the entry
thereof, discharged or execution thereof stayed or bonded pending appeal, or
such judgments are not discharged prior to the expiration of any such stay.

  (k)   Any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Credit Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or any Lien
created under any Loan Document on assets with a value in excess of $5,000,000
in the aggregate ceases to be a valid and perfected first priority Lien (except
as otherwise permitted herein or therein) in any of the Collateral purported to
be covered thereby.

  (l)   Any Change of Control occurs.

8.2   Remedies

  (a)   If any Default or Event of Default has occurred and is continuing, Agent
may (and at the written request of the Requisite Lenders shall), without notice,
suspend this facility with respect to additional Advances and/or the incurrence
of additional Letter of Credit Obligations, whereupon any additional Advances
and additional Letter of Credit Obligations shall be made or incurred in Agent’s
sole discretion (or in the sole discretion of the Requisite Lenders, if such
suspension occurred at their direction) so

75



--------------------------------------------------------------------------------



 



      long as such Default or Event of Default is continuing. If any Default or
Event of Default has occurred and is continuing, Agent may (and at the written
request of Requisite Lenders shall), without notice except as otherwise
expressly provided herein, increase the rate of interest applicable to the Loans
and the Letter of Credit Fees to the Default Rate.

  (b)   If any Event of Default has occurred and is continuing, Agent may (and
at the written request of the Requisite Lenders shall), without notice,
(i) terminate this facility with respect to further Advances or the incurrence
of further Letter of Credit Obligations, (ii) declare all or any portion of the
Obligations, including all or any portion of any Loan to be forthwith due and
payable, and require that the Letter of Credit Obligations be cash
collateralized as provided in Annex B, all without presentment, demand, protest
or further notice of any kind, all of which are expressly waived by each Credit
Party, or (iii) exercise any rights and remedies provided to Agent under the
Loan Documents or at law or equity, including all remedies provided under the
Code; provided, that upon the occurrence of an Event of Default specified in
Section 8.1(h) or Section 8.1(i), all of the Obligations, including the
Revolving Loan, shall become immediately due and payable without declaration,
notice or demand by any Person.

8.3   Waivers by Credit Parties

    Except as otherwise provided for in this Agreement or by applicable law,
each Credit Party waives (including for purposes of the Guaranty and Security
Agreement): (a) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Agent on which any
Credit Party may in any way be liable, and hereby ratifies and confirms whatever
Agent may do in this regard, (b) all rights to notice and a hearing prior to
Agent’s taking possession or control of, or to Agent’s replevy, attachment or
levy upon, the Collateral or any bond or security that might be required by any
court prior to allowing Agent to exercise any of its remedies, and (c) the
benefit of all valuation, appraisal, marshalling and exemption laws.

9 ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

9.1   Assignments and Participations; Binding Effect

  (a)   Binding Effect

      This Agreement shall become effective when it shall have been executed by
Borrowers, the other Credit Parties signatory hereto and Agent and when Agent
shall have been notified by each Lender that such Lender has executed it.
Thereafter, it shall be binding upon and inure to the benefit of, but only to
the benefit of, Borrowers, the other Credit Parties hereto (in each case except
for the Sections 9.2, 9.3, 9.4, 9.5, 9.6, 9.8 and 9.9),

76



--------------------------------------------------------------------------------



 



      Agent, each Lender and each L/C Issuer receiving the benefits of the Loan
Documents and, in each case, their respective successors and permitted assigns.
Except as expressly provided in any Loan Document (including in Section 9.7),
none of any Borrower, any other Credit Party, any L/C Issuer or Agent shall have
the right to assign any rights or obligations hereunder or any interest herein.

  (b)   Right to Assign Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans and Letters of Credit) to (i) any existing Lender (other than a
Non-Funding Lender or Impacted Lender), (ii) any Affiliate or Approved Fund of
any existing Lender (other than a Non-Funding Lender or Impacted Lender) or
(iii) any other Person (other than a Credit Party or an Affiliate thereof)
acceptable (which acceptance shall not be unreasonably withheld or delayed) to
Agent and, as long as no Event of Default is continuing, Borrower Representative
and, with respect to Sales of Revolving Loan Commitments, each L/C Issuer that
is a Lender (which acceptances of L/C Issuer and Borrower Representative shall
be deemed to have been given unless an objection is delivered to Agent within
five (5) Business Days after notice of a proposed Sale is delivered to Borrower
Representative); provided, however, that (w) such assignment shall be
conditioned on such assignee Lender representing to the assigning Lender and
Agent that it is purchasing the applicable Loans to be assigned to it for its
own account, for investment purposes and not with a view to the distribution
thereof, (x) for each Loan, the aggregate outstanding principal amount
(determined as of the effective date of the applicable Assignment Agreement) of
the Loans, Commitments and Letter of Credit Obligations subject to any such Sale
shall be in a minimum amount of $1,000,000, unless such Sale is made to an
existing Lender or an Affiliate or Approved Fund of any existing Lender, is of
the assignor’s (together with its Affiliates and Approved Funds) entire interest
in such facility or is made with the prior consent of Borrower Representative
(to the extent Borrower Representative’s consent is otherwise required) and
Agent, (y) interest accrued prior to and through the date of any such Sale may
not be assigned, and (z) such Sales by Lenders who are Non-Funding Lenders due
to clause (a) of the definition of Non-Funding Lenders shall be subject to
Agent’s prior written consent in all instances, unless in connection with such
sale, such Non-Funding Lender cures, or causes the cure of, its Non-Funding
Lender status as contemplated in Section 9.10(d)(v). Agent’s refusal to accept a
Sale to a holder of Subordinated Debt or an Affiliate of such a holder, or to a
Person that would be a Non-Funding or an Impacted Lender, or the imposition of
conditions or limitations (including limitations on voting) upon Sales to such
Persons, shall not be deemed to be unreasonable.

77



--------------------------------------------------------------------------------



 



  (c)   Procedure

      The parties to each Sale made in reliance on clause (b) above (other than
those described in clause (e) or (f) below) shall execute and deliver to Agent
an Assignment Agreement via an electronic settlement system designated by Agent
(or, if previously agreed with Agent, via a manual execution and delivery of the
Assignment Agreement) evidencing such Sale, together with any existing Note
subject to such Sale (or any affidavit of loss therefor acceptable to Agent),
any tax forms required to be delivered pursuant to Section 1.15 and payment of
an assignment fee in the amount of $3,500 to Agent, unless waived or reduced by
Agent; provided that (i) if a Sale by a Lender is made to an Affiliate or an
Approved Fund of such assigning Lender, then no assignment fee shall be due in
connection with such Sale, and (ii) if a Sale by a Lender is made to an assignee
that is not an Affiliate or Approved Fund of such assignor Lender, and
concurrently to one or more Affiliates or Approved Funds of such Assignee, then
only one assignment fee of $3,500 shall be due in connection with such Sale
(unless waived or reduced by Agent). Upon receipt of all the foregoing, and
conditioned upon such receipt and, if such Assignment Agreement is made in
accordance with clause (iii) of Section 9.1(b), upon Agent (and Borrower
Representative, if applicable) consenting to such Assignment Agreement, from and
after the effective date specified in such Assignment Agreement, Agent shall
record or cause to be recorded in the Register the information contained in such
Assignment Agreement.

  (d)   Effectiveness

      Subject to the recording of an Assignment Agreement by Agent in the
Register, (i) the assignee thereunder shall become a party hereto and, to the
extent that rights and obligations under the Loan Documents have been assigned
to such assignee pursuant to such Assignment Agreement, shall have the rights
and obligations of a Lender, (ii) any applicable Note shall be transferred to
such assignee through such entry and (iii) the assignor thereunder shall, to the
extent that rights and obligations under this Agreement have been assigned by it
pursuant to such Assignment Agreement, relinquish its rights (except for those
surviving the termination of the Commitments and the payment in full of the
Obligations) and be released from its obligations under the Loan Documents,
other than those relating to events or circumstances occurring prior to such
assignment (and, in the case of an Assignment Agreement covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

  (e)   Grant of Security Interests

      In addition to the other rights provided in this Section 9.1, each Lender
may grant a security interest in, or otherwise assign as collateral, any of its
rights under this Agreement, whether now owned or hereafter acquired (including
rights to payments of principal or interest on the Loans), to (A) any federal
reserve bank (pursuant to Regulation A of the Federal Reserve Board), without
notice to Agent or (B) any holder

78



--------------------------------------------------------------------------------



 



      of, or trustee for the benefit of the holders of, such Lender’s
Indebtedness or equity securities, by notice to Agent; provided, however, that
no such holder or trustee, whether because of such grant or assignment or any
foreclosure thereon (unless such foreclosure is made through an assignment in
accordance with clause (b) above), shall be entitled to any rights of such
Lender hereunder and no such Lender shall be relieved of any of its obligations
hereunder.

  (f)   Participants and SPVs

      In addition to the other rights provided in this Section 9.1, each Lender
may, (x) with notice to Agent, grant to an SPV the option to make all or any
part of any Loan that such Lender would otherwise be required to make hereunder
(and the exercise of such option by such SPV and the making of Loans pursuant
thereto shall satisfy the obligation of such Lender to make such Loans
hereunder) and such SPV may assign to such Lender the right to receive payment
with respect to any Obligation and (y) without notice to or consent from Agent
or any Borrower, sell participations to one or more Persons in or to all or a
portion of its rights and obligations under the Loan Documents (including all
its rights and obligations with respect to Revolving Loans and Letters of
Credit); provided, however, that, whether as a result of any term of any Loan
Document or of such grant or participation, (i) no such SPV or participant shall
have a commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the Credit Parties
towards such Lender, under any Loan Document shall remain unchanged and each
other party hereto shall continue to deal solely with such Lender, which shall
remain the holder of the Obligations in the Register, except that (A) each such
participant and SPV shall be entitled to the benefit of Sections 1.15 and 1.16,
but, with respect to Section 1.15, only to the extent such participant or SPV
delivers the tax forms such Lender is required to collect pursuant to Section
1.15(c) and then only to the extent of any amount to which such Lender would be
entitled in the absence of any such grant or participation and (B) each such SPV
may receive other payments that would otherwise be made to such Lender with
respect to Loans funded by such SPV to the extent provided in the applicable
option agreement and set forth in a notice provided to Agent by such SPV and
such Lender, provided, however, that in no case (including pursuant to clause
(A) or (B) above) shall an SPV or participant have the right to enforce any of
the terms of any Loan Document, and (iii) the consent of such SPV or participant
shall not be required (either directly, as a restraint on such Lender’s ability
to consent hereunder or otherwise) for any amendments, waivers or consents with
respect to any Loan Document or to exercise or refrain from exercising any
powers or rights such Lender may have under or in respect of the Loan Documents
(including the right to enforce or direct enforcement of the Obligations),
except for those described in clauses (i) through (iv) of Section 11.2(c)

79



--------------------------------------------------------------------------------



 



      with respect to amounts, or dates fixed for payment of amounts, to which
such participant or SPV would otherwise be entitled and, in the case of
participants, except for those described in clauses (v) and (vi) of
Section 11.2(c). No party hereto shall institute (and Borrowers shall cause each
other Credit Party not to institute) against any SPV grantee of an option
pursuant to this clause (f) any bankruptcy, reorganization, insolvency,
liquidation or similar proceeding, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper of such SPV;
provided, however, that each Lender having designated an SPV as such agrees to
indemnify each Indemnified Person against any Liability that may be incurred by,
or asserted against, such Indemnified Person as a result of failing to institute
such proceeding (including a failure to get reimbursed by such SPV for any such
Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.

9.2   Appointment of Agent       GE Capital is hereby appointed to act on behalf
of all Lenders as Agent under this Agreement and the other Loan Documents. The
provisions of this Section 9.2 are solely for the benefit of Agent and Lenders
and no Credit Party nor any other Person shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement and the other Loan Documents, Agent shall act solely
as an agent of Lenders and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for any
Credit Party or any other Person. Agent shall have no duties or responsibilities
except for those expressly set forth in this Agreement and the other Loan
Documents. The duties of Agent shall be mechanical and administrative in nature
and Agent shall not have, or be deemed to have, by reason of this Agreement, any
other Loan Document or otherwise a fiduciary relationship in respect of any
Lender. Except as expressly set forth in this Agreement and the other Loan
Documents, Agent shall not have any duty to disclose, and shall not be liable
for failure to disclose, any information relating to any Credit Party or any of
their respective Subsidiaries or any Account Debtor that is communicated to or
obtained by GE Capital or any of its Affiliates in any capacity. Neither Agent
nor any of its Affiliates nor any of their respective officers, directors,
employees, agents or representatives shall be liable to any Lender for any
action taken or omitted to be taken by it hereunder or under any other Loan
Document, or in connection herewith or therewith, except for damages solely
caused by its or their own gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction. Each Lender that is a party to
a Hedging Agreement hereby appoints GE Capital as collateral agent under the
Collateral Documents.       If Agent shall request instructions from Requisite
Lenders, or all affected Lenders with respect to any act or action (including
failure to act) in connection with this Agreement or any other Loan Document,
then Agent shall be entitled to refrain from such act or taking such action
unless and until Agent shall have received instructions from Requisite Lenders
or all affected Lenders, as the

80



--------------------------------------------------------------------------------



 



    case may be, and Agent shall not incur liability to any Person by reason of
so refraining. Agent shall be fully justified in failing or refusing to take any
action hereunder or under any other Loan Document (a) if such action would, in
the opinion of Agent, be contrary to law or the terms of this Agreement or any
other Loan Document, (b) if such action would, in the opinion of Agent, expose
Agent to Environmental Liabilities or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder or under any other Loan Document in accordance with the instructions
of Requisite Lenders, or all affected Lenders, as applicable.   9.3   Agent’s
Reliance, Etc.       Neither Agent nor any of its Affiliates nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
this Agreement or the other Loan Documents, except for damages solely caused by
its or their own gross negligence or willful misconduct as finally determined by
a court of competent jurisdiction. Without limiting the generality of the
foregoing, Agent: (a) may treat the payee of any Note as the holder thereof
until Agent receives written notice of the assignment or transfer thereof signed
by such payee and in form reasonably satisfactory to Agent; (b) may consult with
legal counsel, independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with this Agreement or the other Loan Documents; (d) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Credit Party or to inspect the Collateral
(including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall incur no liability under or in respect of this Agreement
or the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.
  9.4   GE Capital and Affiliates       With respect to its Commitments
hereunder, GE Capital shall have the same rights and powers under this Agreement
and the other Loan Documents as any other Lender and may exercise the same as
though it were not Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include GE Capital in its individual capacity. GE
Capital and its Affiliates may lend money to, invest in, and generally engage in
any kind of business with, any Credit Party, any of its Affiliates and any
Person who may do business with or own securities of any

81



--------------------------------------------------------------------------------



 



    Credit Party or any such Affiliate, all as if GE Capital were not Agent and
without any duty to account therefor to Lenders. GE Capital and its Affiliates
may accept fees and other consideration from any Credit Party for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.   9.5   Lender Credit Decision       Each Lender acknowledges
that it has, independently and without reliance upon Agent or any other Lender
and based on the Financial Statements referred to in Section 3.4(a) and such
other documents and information as it has deemed appropriate, made its own
credit and financial analysis of the Credit Parties and its own decision to
enter into this Agreement. Each Lender also acknowledges that it will,
independently and without reliance upon Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement. Each Lender acknowledges the potential conflict of interest of
each other Lender as a result of Lenders holding disproportionate interests in
the Loans, and expressly consents to, and waives any claim based upon, such
conflict of interest.   9.6   Indemnification

  (a)   Each Lender agrees to reimburse Agent and each of its Related Persons
(to the extent not reimbursed by any Credit Party) promptly upon demand,
severally and ratably based on their Pro Rata Shares, for any costs and expenses
(including fees, charges and disbursements of financial, legal and other
advisors and Other Taxes paid in the name of, or on behalf of, any Credit Party)
that may be incurred by Agent or any of its Related Persons in connection with
the preparation, syndication, execution, delivery, administration, modification,
consent, waiver or enforcement (whether through negotiations, through any
work-out, bankruptcy, restructuring or other legal or other proceeding or
otherwise) of, or legal advice in respect of its rights or responsibilities
under, any Loan Document.     (b)   Each Lender further agrees to indemnify
Agent and each of its Related Persons (to the extent not reimbursed by any
Credit Party), severally and ratably, from and against Indemnified Liabilities
(including taxes, interests and penalties imposed for not properly withholding
or backup withholding on payments made to or for the account of any Lender) that
may be imposed on, incurred by or asserted against Agent or any of its Related
Persons in any matter relating to or arising out of, in connection with or as a
result of any Loan Document or any other act, event or transaction related,
contemplated in or attendant to any such document, or, in each case, any action
taken or omitted to be taken by Agent or any of its Related Persons under or
with respect to any of the foregoing; provided, however, that no Lender shall be
liable to Agent or any of its Related Persons to the extent such liability has
resulted primarily from the gross negligence or willful misconduct of Agent or,
as the case may be, such Related Person,

82



--------------------------------------------------------------------------------



 



      as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.     (c)   To the extent required by any
applicable law, Agent may withhold from any payment to any Lender under a Loan
Document an amount equal to any applicable withholding tax. If the Internal
Revenue Service or any other Governmental Authority asserts a claim that Agent
did not properly withhold tax from amounts paid to or for the account of any
Lender (because the appropriate certification form was not delivered, was not
properly executed, or fails to establish an exemption from, or reduction of,
withholding tax with respect to a particular type of payment, or because such
Lender failed to notify Agent or any other Person of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), or Agent reasonably determines that it was required to
withhold taxes from a prior payment but failed to do so, such Lender shall
promptly indemnify Agent fully for all amounts paid, directly or indirectly, by
Agent as tax or otherwise, including penalties and interest, and together with
all expenses incurred by Agent, including legal expenses, allocated internal
costs and out-of-pocket expenses. Agent may offset against any payment to any
Lender under a Loan Document, any applicable withholding tax that was required
to be withheld from any prior payment to such Lender but which was not so
withheld, as well as any other amounts for which Agent is entitled to
indemnification from such Lender under this Section 9.6(c).

9.7   Successor Agent       Agent may resign at any time by giving not less than
thirty (30) days’ prior written notice thereof to Lenders and Borrower
Representative. Upon any such resignation, the Requisite Lenders shall have the
right to appoint a successor Agent. If no successor Agent shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within thirty (30) days after the resigning Agent’s giving notice of
resignation, then the resigning Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be a Lender, if a Lender is willing to accept such
appointment, or otherwise shall be a commercial bank or financial institution or
a subsidiary of a commercial bank or financial institution if such commercial
bank or financial institution is organized under the laws of the United States
of America or of any State thereof and has a combined capital and surplus of at
least $300,000,000. If no successor Agent has been appointed pursuant to the
foregoing, within thirty (30) days after the date such notice of resignation was
given by the resigning Agent, such resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of Agent hereunder
until such time, if any, as the Requisite Lenders appoint a successor Agent as
provided above. Any successor Agent appointed by Requisite Lenders hereunder
shall be subject to the approval of Borrower Representative, such approval not
to be unreasonably withheld or delayed; provided, that such approval shall not
be required if a Default or an Event of Default has occurred and is continuing.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall succeed

83



--------------------------------------------------------------------------------



 



    to and become vested with all the rights, powers, privileges and duties of
the resigning Agent. Upon the earlier of the acceptance of any appointment as
Agent hereunder by a successor Agent or the effective date of the resigning
Agent’s resignation, the resigning Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents, except that any
indemnity rights or other rights in favor of such resigning Agent shall
continue. After any resigning Agent’s resignation hereunder, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was acting as Agent under this Agreement and the other
Loan Documents. Agent may be removed at the written direction of the holders
(other than Agent) of two-thirds or more of the Commitments (excluding Agent’s
Commitment); provided, that in so doing, such Lenders shall be deemed to have
waived and released any and all claims they may have against Agent.   9.8   Co
Agents       None of the Lenders identified on the facing page or signature
pages of this Agreement or any related document as “documentation agent”,
“syndication agent”, “joint bookrunner”, “arranger” or “joint lead arranger”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such or as
specifically provided herein as to the Arrangers. Without limiting the
foregoing, none of the Lenders so identified as “documentation agent”,
“syndication agent” , “joint bookrunner”, “arranger” or “joint lead arranger”
shall have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders so identified in deciding to enter into this Agreement or in taking or
not taking action hereunder.   9.9   Setoff and Sharing of Payments

  (a)   Right of Setoff         Each of Agent, each Lender and each L/C Issuer
of any of them is hereby authorized, without notice or demand (each of which is
hereby waived by each Credit Party), at any time and from time to time during
the continuance of any Event of Default and to the fullest extent permitted by
applicable requirements of law, to set off and apply any and all deposits
(whether general or special, time or demand, provisional or final) at any time
held for the account of any Credit Party and other Indebtedness, claims or other
obligations at any time owing by Agent, such Lender or such L/C Issuer to or for
the credit or the account of any Borrower or any other Credit Party against any
Obligation of any Credit Party now or hereafter existing that is not paid when
due, whether or not any demand was made under any Loan Document with respect to
such Obligation. No Lender or L/C Issuer shall exercise any such right of setoff
without the prior consent of Agent or Requisite Lenders. Each of Agent, each
Lender and each L/C Issuer agrees promptly to notify the Borrower Representative
and Agent after any such setoff and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such setoff and application. The rights under this Section

84



--------------------------------------------------------------------------------



 



  9.9   are in addition to any other rights and remedies (including other rights
of setoff) that Agent, the Lenders and the L/C Issuer may have.

    (b)   Sharing of Payments, Etc.         If any Lender, directly or through
an Affiliate or branch office thereof, obtains any payment of any Obligation of
any Credit Party (whether voluntary, involuntary or through the exercise of any
right of setoff or the receipt of any Collateral or “proceeds” (as defined under
the applicable Code) of Collateral) other than pursuant to Sections 1.13, 1.15,
1.16 or 9.1 and such payment exceeds the amount such Lender would have been
entitled to receive if all payments had gone to, and been distributed by, Agent
in accordance with the provisions of the Loan Documents, such Lender shall
purchase for cash from other Lenders such participations in their Obligations as
necessary for such Lender to share such excess payment with such Lenders to
ensure such payment is applied as though it had been received by Agent and
applied in accordance with this Agreement (or, if such application would then be
at the discretion of the Borrowers, applied to repay the Obligations in
accordance herewith); provided, however, that (a) if such payment is rescinded
or otherwise recovered from such Lender or L/C Issuer in whole or in part, such
purchase shall be rescinded and the purchase price therefor shall be returned to
such Lender or L/C Issuer without interest and (b) such Lender shall, to the
fullest extent permitted by applicable requirements of law, be able to exercise
all its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
applicable Credit Party in the amount of such participation. If a Non-Funding
Lender receives any such payment as described in the previous sentence, such
Lender shall turn over such payments to Agent in an amount that would satisfy
the cash collateral requirements set forth in Section 9.10(d).

9.10   Advances; Payments; Non Funding Lenders; Information; Actions in Concert

  (a)   Advances; Payments

  (i)   Revolving Lenders shall refund or participate in the Swing Line Loan in
accordance with clauses (iii) and (iv) of Section 1.1(b). If the Swing Line
Lender declines to make a Swing Line Loan or if Swing Line Availability is zero,
Agent shall notify Revolving Lenders, promptly after receipt of a Notice of
Revolving Credit Advance and in any event prior to noon (New York time) on the
date such Notice of Revolving Credit Advance is received, by telecopy, telephone
or other similar form of transmission. Each Revolving Lender shall make the
amount of such Lender’s Pro Rata Share of each Revolving Credit Advance
available to Agent in same day funds by wire transfer to Agent’s account as set
forth in Annex H not later than 3:00 p.m. (New York time)

85



--------------------------------------------------------------------------------



 



      on the requested funding date, in the case of an Index Rate Loan, and not
later than 3:00 p.m. (New York time) on the requested funding date in the case
of a LIBOR Loan. After receipt of such wire transfers (or, in the Agent’s sole
discretion, before receipt of such wire transfers), subject to the terms hereof,
Agent shall make the requested Revolving Credit Advance to the Borrower
designated by Borrower Representative in the Notice of Revolving Credit Advance.
All payments by each Revolving Lender shall be made without setoff, counterclaim
or deduction of any kind.     (ii)   On the 2nd Business Day of each calendar
week or more frequently at Agent’s election (each, a “Settlement Date”), Agent
shall advise each Lender by telephone or telecopy of the amount of such Lender’s
Pro Rata Share of principal, interest and Fees paid for the benefit of Lenders
with respect to each applicable Loan. Provided that each Lender has funded all
payments or Advances required to be made by it and purchased all participations
required to be purchased by it under this Agreement and the other Loan Documents
as of such Settlement Date, Agent shall pay to each Lender such Lender’s Pro
Rata Share of principal, interest and Fees paid by Borrowers since the previous
Settlement Date for the benefit of such Lender on the Loans held by it.

  (b)   Availability of Lender’s Pro Rata Share         Agent may assume that
each Revolving Lender will make its Pro Rata Share of each Revolving Credit
Advance available to Agent on each funding date. If such Pro Rata Share is not,
in fact, paid to Agent by such Revolving Lender when due, Agent will be entitled
to recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Pro Rata Share forthwith upon Agent’s demand, Agent shall promptly
notify Borrower Representative and the applicable Borrower shall immediately
repay such amount to Agent. Nothing in this Section 9.10(b) or elsewhere in this
Agreement or the other Loan Documents shall be deemed to require Agent to
advance funds on behalf of any Revolving Lender or to relieve any Revolving
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that any Borrower may have against any Revolving Lender as a result
of any default by such Revolving Lender hereunder. To the extent that Agent
advances funds to any Borrower on behalf of any Revolving Lender and is not
reimbursed therefor on the same Business Day as such Advance is made, Agent
shall be entitled to retain for its account all interest accrued on such Advance
until reimbursed by the applicable Revolving Lender.     (c)   Return of
Payments

  (i)   If Agent pays an amount to a Lender under this Agreement in the belief
or expectation that a related payment has been or will be received by Agent from
Borrowers and such related payment is not received by Agent, then Agent will be

86



--------------------------------------------------------------------------------



 



      entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.     (ii)   If Agent determines at any
time that any amount received by Agent under this Agreement must be returned to
any Borrower or paid to any other Person pursuant to any insolvency law or
otherwise, then, notwithstanding any other term or condition of this Agreement
or any other Loan Document, Agent will not be required to distribute any portion
thereof to any Lender. In addition, each Lender will repay to Agent on demand
any portion of such amount that Agent has distributed to such Lender, together
with interest at such rate, if any, as Agent is required to pay to any Borrower
or such other Person, without setoff, counterclaim or deduction of any kind.

  (d)   Non-Funding Lenders

  (i)   Responsibility         The failure of any Non-Funding Lender to make any
Revolving Loan, to fund any purchase of any participation to be made or funded
by it, or to make any payment required by it hereunder on the date specified
therefor shall not relieve any other Lender of its obligations to make such
loan, fund the purchase of any such participation, or make any other payment
required hereunder on such date, and neither Agent nor, other than as expressly
set forth herein, any other Lender shall be responsible for the failure of any
Non-Funding Lender to make a loan, fund the purchase of a participation or make
any other payment required hereunder.     (ii)   Reallocation         If any
Revolving Lender is a Non-Funding Lender, all or a portion of such Non-Funding
Lender’s Letter of Credit Obligations (unless such Lender is the L/C Issuer that
issued such Letter of Credit) and reimbursement obligations with respect to
Swing Line Loans shall, at Agent’s election at any time or upon any L/C Issuer’s
or Swing Line Lender’s, as applicable, written request delivered to Agent
(whether before or after the occurrence of any Default or Event of Default), be
reallocated to and assumed by the Revolving Lenders that are not Non-Funding
Lenders or Impacted Lenders pro rata in accordance with their Pro Rata Shares
(calculated as if the Non-Funding Lender’s Pro Rata Share was reduced to zero
and each other Revolving Lender’s Pro Rata Share had been increased
proportionately), provided that no Revolving Lender shall be reallocated any
such amounts or be required to fund any amounts that would cause the sum of its
outstanding Revolving Loans, outstanding Letter of Credit Obligations, amounts
of its participations in Swing Line Loans and its pro rata

87



--------------------------------------------------------------------------------



 



      share of unparticipated amounts in Swing Line Loans to exceed its
Revolving Loan Commitment.     (iii)   Voting Rights         Notwithstanding
anything set forth herein to the contrary, including Section 11.2, a Non-Funding
Lender shall not have any voting or consent rights under or with respect to any
Loan Document or constitute a “Lender” or a “Revolving Lender” (or be, or have
its Loans and Commitments, included in the determination of “Requisite Lenders”
or “Lenders directly affected” pursuant to Section 11.2) for any voting or
consent rights under or with respect to any Loan Document, provided that without
such Non-Funding Lender’s consent (A) the Commitment of a Non-Funding Lender may
not be increased, extended or reinstated, (B) the principal of a Non-Funding
Lender’s Loans may not be reduced or forgiven, and (C) the interest rate
applicable to Obligations owing to a Non-Funding Lender may not be reduced.
Moreover, for the purposes of determining Requisite Lenders, the Loans, Letter
of Credit Obligations, and Commitments held by Non-Funding Lenders shall be
excluded from the total Loans and Commitments outstanding.     (iv)   Borrower
Payments to a Non-Funding Lender         Agent shall be entitled to hold, in a
non-interest bearing account, all portions of any payments received by Agent for
the benefit of any Non-Funding Lender pursuant to this Agreement as cash
collateral. Agent is hereby authorized to use such cash collateral to pay in
full the Aggregate Excess Funding Amount to the appropriate Lenders, L/C
Issuers, Swing Lender or Agent, and then, to hold as cash collateral the amount
of such Non-Funding Lender’s pro rata share, without giving effect to any
reallocation pursuant to Section 9.10(d)(ii), of all Letter of Credit
Obligations until the Obligations are paid in full in cash, all Letter of Credit
Obligations have been discharged or cash collateralized and all Commitments have
been terminated. Upon any such unfunded obligations owing by a Non-Funding
Lender becoming due and payable, Agent shall be authorized to use such cash
collateral to make such payment on behalf of such Non-Funding Lender. With
respect to such Non-Funding Lender’s failure to fund Revolving Loans or purchase
participations in Letters of Credit or Letter of Credit Obligations, any amounts
applied by Agent to satisfy such funding shortfalls shall be deemed to
constitute a Revolving Loan or amount of the participation required to be funded
and, if necessary to effectuate the foregoing, the other Revolving Lenders shall
be deemed to have sold, and such Non-Funding Lender shall be deemed to have
purchased, Revolving Loans or Letter of Credit participation interests from the
other Revolving Lenders until such time as the aggregate amount of the Revolving
Loans and participations in Letters of Credit

88



--------------------------------------------------------------------------------



 



      and Letter of Credit Obligations are held by the Revolving Lenders in
accordance with their Pro Rata Shares. Any amounts owing by a Non-Funding Lender
to Agent, which are not paid when due, shall accrue interest at the interest
rate applicable during such period to Revolving Loans that are Base Rate Loans.
In the event that Agent is holding cash collateral of a Non-Funding Lender that
cures pursuant to clause (v) below or ceases to be a Non-Funding Lender pursuant
to definition of Non-Funding Lender, Agent shall return the unused portion of
such cash collateral to such Lender. The “Aggregate Excess Funding Amount” of a
Non-Funding Lender shall be the aggregate amount of (A) all unpaid obligations
owing by such Lender to the Agent, L/C Issuers, Swing Line Lender, and other
Lenders under the Loan Documents, including such Lender’s pro rata share of all
Revolving Loans, Letter of Credit Obligations, Swing Line Loans, plus, without
duplication, (B) all amounts of such Non-Funding Lender reallocated to other
Lenders pursuant to Section 9.10(d)(ii).     (v)   Cure         A Lender may
cure its status as a Non-Funding Lender under clause (a) of the definition of
Non-Funding Lender if such Lender fully pays to Agent, on behalf of the
applicable Lenders, L/C Issuers, Swing Lender or Agent, the Aggregate Excess
Funding Amount, plus all interest due thereon. Any such cure shall not relieve
any Lender from liability for breaching its contractual obligations hereunder.  
  (vi)   Fees         A Lender that is a Non-Funding Lender pursuant to clause
(a) of the definition of Non-Funding Lender shall not earn and shall not be
entitled to receive, and Borrowers shall not be required to pay, such Lender’s
portion of the unused line fee contemplated by Section 1.9(c) during the time
such Lender is a Non-Funding Lender pursuant to clause (a) thereof. In the event
that any reallocation of Letter of Credit Obligations occurs pursuant to
Section 9.10(d)(ii), during the period of time that such reallocation remains in
effect, the Letter of Credit Fee payable with respect to such reallocated
portion shall be payable to (A) all Revolving Lenders based on their pro rata
share of such reallocation or (B) to the L/C Issuer for any remaining portion
not reallocated to any other Revolving Lenders.     (vii)   Replacement of
Non-Funding Lenders         With respect to a Lender that is a Non-Funding
Lender or an Impacted Lender, Agent may, but shall not be obligated to, obtain a
replacement Lender and execute an Assignment Agreement on behalf of such
Non-Funding Lender or

89



--------------------------------------------------------------------------------



 



      Impacted Lender at any time with three (3) Business’ Days prior notice to
such Lender or an Impacted Lender (unless notice is not practicable under the
circumstances) and cause such Lender’s Loans and Commitments to be sold and
assigned, in whole or in part, at par.

  (e)   Dissemination of Information         Agent shall use reasonable efforts
to provide Lenders with (i) any notice of Default or Event of Default received
by Agent from, or delivered by Agent to, any Borrower, with notice of any Event
of Default of which Agent has actually become aware and with notice of any
action taken by Agent following any Event of Default; provided, that Agent shall
not be liable to any Lender for any failure to do so, except to the extent that
such failure is attributable solely to Agent’s gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction and
(ii) any Equipment Inventory Appraisals, P&E Appraisals and Collateral audits
received by Agent. Lenders acknowledge that Borrowers are required to provide
Financial Statements and Collateral Reports to Lenders in accordance with
Annexes E and F hereto and agree that Agent shall have no duty to provide the
same to Lenders.     (f)   Actions in Concert         Anything in this Agreement
to the contrary notwithstanding, each Lender hereby agrees with each other
Lender that no Lender shall take any action to protect or enforce its rights
arising out of this Agreement or the Notes (including exercising any rights of
setoff) without first obtaining the prior written consent of Agent and Requisite
Lenders, it being the intent of Lenders that any such action to protect or
enforce rights under this Agreement and the Notes shall be taken in concert and
at the direction or with the consent of Agent or Requisite Lenders.

9.11   Release of Collateral or Guarantors       Each Lender and L/C Issuer
hereby consents to the release and hereby directs the Agent to release the
following:

  (a)   any Subsidiary of a Borrower from its guaranty of any Obligation of any
Credit Party if all of the Stock of such Subsidiary owned by any Borrower is
sold in a sale permitted under the Loan Documents (including pursuant to a
waiver or consent), to the extent that, after giving effect to such sale, such
Subsidiary would not be required to guaranty any Obligations pursuant to
Section 5.11(b); and     (b)   any Lien held by the Agent for the benefit of the
Lenders and L/C Issuers against (i) any Collateral that is sold by a Credit
Party in a sale permitted by the Loan Documents (including pursuant to a valid
waiver or consent), to the extent all Liens required to be granted in such
Collateral pursuant to Section 5.11(b) after giving effect to such sale

90



--------------------------------------------------------------------------------



 



      have been granted and (ii) all of the Collateral and all Credit Parties,
upon (A) termination of the Commitments, (B) payment and satisfaction in full of
all Loans, all reimbursement Obligations in respect of Letters of Credit and all
other Obligations that the Agent has been notified in writing are then due and
payable by the holder of such Obligation, (C) deposit of cash collateral with
respect to all contingent Obligations (or, in the case of any Letter of Credit
Obligation, a back-up letter of credit has been issued), in amounts and on terms
and conditions and with parties satisfactory to the Agent and each Indemnified
Person that is owed such Obligations and (D) to the extent requested by the
Agent, receipt by Agent, Lenders, and L/C Issuers of liability releases from the
Credit Parties each in form and substance reasonably acceptable to the Agent.

    Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees,
upon receipt of reasonable advance notice from the Borrower Representative, to
execute and deliver or file such documents and to perform other actions
reasonably necessary to release the guaranties and Liens when and as directed in
this Section 9.11.   10   SUCCESSORS AND ASSIGNS   10.1   Successors and Assigns
      The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that any assignment by any Lender shall be subject to the provisions of
Section 9.1, and provided further that no Borrower may assign or transfer any of
its rights or obligations under this Agreement without the prior written consent
of Agent and each Lender.   11   MISCELLANEOUS   11.1   Complete Agreement;
Modification of Agreement       The Loan Documents constitute the complete
agreement between the parties with respect to the subject matter thereof and may
not be modified, altered or amended except as set forth in Section 11.2. Any
letter of interest, commitment letter or fee letter (other than the GE Capital
Fee Letter) or confidentiality agreement, if any, between any Credit Party and
Agent or any Lender or any of their respective Affiliates, predating this
Agreement and relating to a financing of substantially similar form, purpose or
effect shall be superseded by this Agreement.   11.2   Amendments and Waivers

  (a)   Except for actions expressly permitted to be taken by Agent, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, or any consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by Agent and Borrowers, and by Requisite Lenders or all
affected Lenders, as applicable. Except as

91



--------------------------------------------------------------------------------



 



      set forth in clauses (b) and (c) below, all such amendments,
modifications, terminations or waivers requiring the consent of any Lenders
shall require the written consent of Requisite Lenders. Notwithstanding the
foregoing, (i) any amendment entered into in conformity with Section 1.18 shall
require only the signatures of Agent, each Credit Party and each Additional
Revolving Lender and (ii) any amendment entered into as a consequence of any
Accounting Changes shall require only the signatures of the Borrower
Representative, Agent and Requisite Lenders.     (b)   No amendment,
modification, termination or waiver of or consent with respect to any provision
of this Agreement that (x) increases the percentage advance rates set forth in
the definitions of the Great Northern Borrowing Base, the H&E Borrowing Base or
the H&E California Borrowing Base, in each case, above the Original Advance
Rates or (y) increases the amount of Overadvances that can be outstanding under
Section 1.1(a)(iv), shall be effective unless the same shall be in writing and
signed by Agent, Lenders and Borrowers. No amendment, modification, termination
or waiver of or consent with respect to any provision of this Agreement that
waives compliance with the conditions precedent set forth in Section 2.2 to the
making of any Loan or the incurrence of any Letter of Credit Obligations, shall
be effective unless the same shall be in writing and signed by Agent, Requisite
Lenders and Borrowers.     (c)   No amendment, modification, termination or
waiver shall, unless in writing and signed by Agent and each Lender directly
affected thereby:

  (i)   increase the principal amount of any Lender’s Commitment or add any new
Revolving Loan Commitment (which action shall be deemed to directly affect all
Lenders);     (ii)   reduce the principal of, rate of interest on or Fees
payable with respect to any Loan or Letter of Credit Obligations of any affected
Lender;     (iii)   extend any scheduled payment date (other than payment dates
of mandatory prepayments under Sections 1.3(b)(ii) and (iii)) or final maturity
date of the principal amount of any Loan of any affected Lender;     (iv)  
waive, forgive, defer, extend or postpone any payment of interest or Fees
payable to any affected Lender;     (v)   release any Guaranty;     (vi)  
except as otherwise permitted herein or in the other Loan Documents, permit any
Credit Party to dispose of all or substantially all assets (which action shall
be deemed to directly affect all Lenders);

92



--------------------------------------------------------------------------------



 



  (vii)   change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that shall be required for Lenders or any of them
to take any action hereunder;     (viii)   amend the definition of Prohibited
Swing Line Advance;     (ix)   change Section 1.1(b)(i) in any manner that
increases the obligations of the Lenders with respect to any Swing Line Advance;
    (x)   amend Section 1.11(a) or Section 9.11; or     (xi)   amend or waive
this Section 11.2 or the definition of the term “Requisite Lenders”.
Furthermore, no amendment, modification, termination or waiver affecting the
rights or duties of Agent or L/C Issuer under this Agreement or any other Loan
Document shall be effective unless in writing and signed by Agent or L/C Issuer,
as the case may be, in addition to Lenders required hereinabove to take such
action.

    Each amendment, modification, termination or waiver shall be effective only
in the specific instance and for the specific purpose for which it was given.
Furthermore, no amendment, modification, termination or waiver affecting the
rights or duties of Agent or L/C Issuer, or of GE Capital in respect of any Swap
Related Reimbursement Obligations, under this Agreement or any other Loan
Document, including any release of any Guaranty or Collateral requiring a
writing signed by all Lenders, shall be effective unless in writing and signed
by Agent or L/C Issuer or GE Capital, as the case may be, in addition to Lenders
required hereinabove to take such action. No amendment, modification,
termination or waiver shall be required for Agent to take additional Collateral
pursuant to any Loan Document. No amendment, modification, termination or waiver
of any provision of any Note shall be effective without the written concurrence
of the holder of that Note. No notice to or demand on any Credit Party in any
case shall entitle such Credit Party or any other Credit Party to any other or
further notice or demand in similar or other circumstances. Any amendment,
modification, termination, waiver or consent effected in accordance with this
Section 11.2 shall be binding upon each Lender. Notwithstanding the foregoing,
any amendment entered into in conformity with Section 1.18 shall require only
the signatures of Agent, each Credit Party and each Additional Revolving Lender.

  (d)   If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all affected Lenders,
the consent of Requisite Lenders is obtained, but the consent of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in this clause (d) being referred to as a “Non-Consenting
Lender”), then, so long as Agent is not a Non-Consenting Lender, at Borrower
Representative’s request, Agent, or a Person reasonably acceptable to Agent,
shall have the right with Agent’s consent and in Agent’s sole discretion (but
shall have no obligation) to purchase from such Non

93



--------------------------------------------------------------------------------



 



      Consenting Lenders, and such Non-Consenting Lenders agree that they shall,
upon Agent’s request, sell and assign to Agent or such Person (who shall assume
such Commitments), all of the Commitments of such Non-Consenting Lenders for an
amount equal to the principal balance of all Loans held by the Non-Consenting
Lenders and all accrued interest and Fees with respect thereto through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment Agreement.     (e)   Upon payment in full in cash and performance of
all of the Obligations (other than Unasserted Contingent Obligations),
termination of the Commitments and all Letters of Credit (or the cash
collateralization or backing with standby letters of credit of all Letters of
Credit in accordance with Annex B) and a release of all claims against Agent and
Lenders, and so long as no suits, actions, proceedings or claims are pending or
threatened against any Indemnified Person asserting any damages, losses or
liabilities that are Indemnified Liabilities, Agent shall deliver to the Credit
Parties payoff letters, termination statements, mortgage releases and other
documents necessary or appropriate or reasonably requested by the Credit Parties
to evidence the termination of the Liens securing payment of the Obligations.

11.3   Fees and Expenses       Borrowers shall reimburse (i) Agent and Arrangers
for all fees, costs and expenses (including the reasonable fees and expenses of
all of its external counsel, advisors, consultants and auditors) and (ii) Agent
and Arrangers (and, with respect to clauses (c), (d) and (e) below, all Lenders)
for all fees, costs and expenses, including the reasonable fees, costs and
expenses of external counsel or other advisors (including environmental and
management consultants and appraisers), incurred in connection with the
negotiation and preparation of the Loan Documents as well as those incurred in
connection with:

  (a)   the forwarding to any Borrower or any other Person on behalf of any
Borrower by Agent of the proceeds of any Loan;     (b)   any amendment,
modification or waiver of, consent with respect to, or termination of, any of
the Loan Documents or in connection with the syndication and administration of
the Loans made pursuant hereto or its rights hereunder or thereunder;     (c)  
any litigation, contest, dispute, suit, proceeding or action (whether instituted
by Agent, any Lender, any Borrower or any other Person and whether as a party,
witness or otherwise) in any way relating to the Collateral, any of the Loan
Documents or any other agreement to be executed or delivered in connection
herewith or therewith, including any litigation, contest, dispute, suit, case,
proceeding or action, and any appeal or review thereof, in connection with a
case commenced by or against any or all of the Borrowers or any other Person
that may be obligated to Agent by virtue of the Loan Documents; including any
such litigation, contest, dispute, suit, proceeding or action arising in
connection with any work out or restructuring of the Loans during the

94



--------------------------------------------------------------------------------



 



      pendency of one or more Events of Default; provided, that in the case of
reimbursement of counsel for Lenders other than Agent, such reimbursement shall
be limited to one counsel for all such Lenders; provided further, that no Person
shall be entitled to reimbursement under this clause (c) in respect of any
litigation, contest, dispute, suit, proceeding or action to the extent any of
the foregoing results from such Person’s gross negligence or willful misconduct;
    (d)   any attempt to enforce any remedies of Agent or any Lender against any
or all of the Credit Parties or any other Person that may be obligated to Agent
or any Lender by virtue of any of the Loan Documents, including any such attempt
to enforce any such remedies in the course of any work out or restructuring of
the Loans during the pendency of one or more Events of Default; provided, that
in the case of reimbursement of counsel for Lenders other than Agent, such
reimbursement shall be limited to one counsel for all such Lenders;     (e)  
any workout or restructuring of the Loans during the pendency of one or more
Events of Default; provided, that in the case of reimbursement of counsel for
Lenders other than Agent, such reimbursement shall be limited to one counsel for
all such Lenders; and     (f)   except as otherwise provided in this Agreement,
efforts to (i) monitor the Loans or any of the other Obligations, (ii) evaluate,
observe or assess any Credit Party or its affairs, and (iii) verify, protect,
evaluate, assess, appraise, collect, sell, liquidate or otherwise dispose of any
of the Collateral in accordance with the terms of the Loan Documents;        
including, as to each of clauses (a) through (f) above, all reasonable
attorneys’ (other than the allocated cost of internal counsel) and other
professional and service providers’ fees arising from such services and other
advice, assistance or other representation, including those in connection with
any appellate proceedings, and all expenses, costs, charges and other fees
incurred by such counsel and others in connection with or relating to any of the
events or actions described in this Section 11.3, all of which shall be payable,
on demand, by Borrowers to Agent. Without limiting the generality of the
foregoing, such expenses, costs, charges and fees may include: fees, costs and
expenses of accountants, environmental advisors, appraisers, investment bankers,
management and other consultants and paralegals; court costs and expenses;
photocopying and duplication expenses; court reporter fees, costs and expenses;
long distance telephone charges; air express charges; telegram or telecopy
charges; secretarial overtime charges; and expenses for travel, lodging and food
paid or incurred in connection with the performance of such legal or other
advisory services.

11.4   No Waiver       Agent’s or any Lender’s failure, at any time or times, to
require strict performance by any Credit Party of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of Agent or such Lender thereafter to demand strict compliance and

95



--------------------------------------------------------------------------------



 



    performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable required Lenders and directed to Borrower
Representative specifying such suspension or waiver.   11.5   Remedies      
Agent’s and Lenders’ rights and remedies under this Agreement shall be
cumulative and nonexclusive of any other rights and remedies that Agent or any
Lender may have under any other agreement, including the other Loan Documents,
by operation of law or otherwise. Recourse to the Collateral shall not be
required.   11.6   Severability       Wherever possible, each provision of this
Agreement and the other Loan Documents shall be interpreted in such a manner as
to be effective and valid under applicable law, but if any provision of this
Agreement or any other Loan Document shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement or such other Loan Document.  
11.7   Conflict of Terms       Except as otherwise provided in this Agreement or
any of the other Loan Documents by specific reference to the applicable
provisions of this Agreement, if any provision contained in this Agreement
conflicts with any provision in any of the other Loan Documents, the provision
contained in this Agreement shall govern and control.   11.8   Non-Public
Information; Confidentiality.

  (a)   Non-Public Information         Agent, each Lender and each L/C Issuer
acknowledges and agrees that it may receive material non-public information
(“MNPI”) hereunder concerning the Credit Parties and their Affiliates and agrees
to use such information in compliance with all relevant policies, procedures and
applicable requirements of law (including United States federal and state
securities laws and regulations).

96



--------------------------------------------------------------------------------



 



  (b)   Confidential Information         Each Lender, each L/C Issuer and Agent
agrees to use all reasonable efforts to maintain, in accordance with its
customary practices, the confidentiality of information obtained by it pursuant
to any Loan Document and designated in writing by any Credit Party as
confidential, except that such information may be disclosed (i) with Borrower
Representative’s consent, (ii) to Related Persons of such Lender, L/C Issuer or
Agent, as the case may be, or to any Person that any L/C Issuer causes to issue
Letters of Credit hereunder, that are advised of the confidential nature of such
information and are instructed to keep such information confidential in
accordance with the terms hereof, (iii) to the extent such information presently
is or hereafter becomes (A) publicly available other than as a result of a
breach of this Section 11.8 or (B) available to such Lender, L/C Issuer or Agent
or any of their Related Persons, as the case may be, from a source (other than
any Credit Party) not known by them to be subject to disclosure restrictions,
(iv) to the extent disclosure is required by applicable requirements of law or
other legal process or requested or demanded by any Governmental Authority,
provided that, other than with respect to any information requested or demanded
of a Lender by a bank regulator, to the extent practicable and permitted by
applicable law, the party requested to disclose such information will provide
prompt written request to the Borrower Representative and will allow the
Borrower Representative a reasonable opportunity to seek protective measures
prior to disclosure, (v) to the extent necessary or customary for inclusion in
league table measurements, (vi) (A) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or (B) otherwise to the extent consisting of general
portfolio information that does not identify Credit Parties, (vii) to current or
prospective assignees, SPVs (including the investors or prospective investors
therein) or participants and to their respective Related Persons, in each case
to the extent such assignees, investors, participants, counterparties or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 11.8 (and such Person may disclose information to their
respective Related Persons in accordance with clause (ii) above), (viii) to any
other party hereto, and (ix) in connection with the exercise or enforcement of
any right or remedy under any Loan Document, in connection with any litigation
or other proceeding to which such Lender, L/C Issuer or Agent or any of their
Related Persons is a party or bound, or to the extent necessary to respond to
public statements or disclosures by Credit Parties or their Related Persons
referring to a Lender, L/C Issuer or Agent or any of their Related Persons. In
the event of any conflict between the terms of this Section 11.8 and those of
any other contractual obligation entered into with any Credit Party (whether or
not a Loan Document), the terms of this Section 11.8 shall govern.     (c)  
Tombstones         Each Credit Party consents to the publication by Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using

97



--------------------------------------------------------------------------------



 



      any Borrower’s or any other Credit Party’s name, product photographs, logo
or trademark. Agent or such Lender shall provide a draft of any advertising
material to Borrower Representative for review and comment within a reasonable
time prior to the publication thereof.     (d)   Press Release and Related
Matters         No Credit Party shall, and no Credit Party shall permit any of
its Affiliates to, issue any press release or other public disclosure (other
than any document filed with any Governmental Authority relating to a public
offering of securities of any Credit Party or in any filings with the SEC under
the Exchange Act) using the name, logo or otherwise referring to GE Capital or
of any of its Affiliates, the Loan Documents or any transaction contemplated
therein to which Agent is party without the prior consent of GE Capital except
to the extent required to do so under applicable requirements of law and then,
only after consulting with GE Capital.     (e)   Distribution of Materials to
Lenders and L/C Issuers         The Credit Parties acknowledge and agree that
the Loan Documents and all reports, notices, communications and other
information or materials provided or delivered by, or on behalf of, the Credit
Parties hereunder (collectively, the “Borrower Materials”) may be disseminated
by, or on behalf of, Agent, and made available, to the Lenders and the L/C
Issuers by posting such Borrower Materials on an E-System. The Credit Parties
authorize Agent to download copies of their logos from its website and post
copies thereof on an E-System.     (f)   Material Non-Public Information        
The Credit Parties agree that by publicly filing any Borrower Materials with the
SEC, then Agent, the Lenders and the L/C Issuers shall be entitled to treat such
Borrower Materials as not containing any MNPI for purposes of United States
federal and state securities laws.

11.9   GOVERNING LAW

  (a)   Governing Law         The laws of the State of New York shall govern all
matters arising out of, in connection with or relating to this Agreement,
including, without limitation, its validity, interpretation, construction,
performance and enforcement.

98



--------------------------------------------------------------------------------



 



  (b)   Submission to Jurisdiction         Any legal action or proceeding with
respect to any Loan Document shall be brought exclusively in the courts of the
State of New York located in the City of New York, Borough of Manhattan, or of
the United States of America for the Southern District of New York and, by
execution and delivery of this Agreement, each Borrower and each other Credit
Party executing this Agreement hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts; provided that nothing in this Agreement shall limit the right of Agent
to commence any proceeding in the federal or state courts of any other
jurisdiction to the extent Agent determines that such action is necessary or
appropriate to exercise its rights or remedies under the Loan Documents. The
parties hereto (and, to the extent set forth in any other Loan Document, each
other Credit Party) hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such jurisdiction.     (c)   Service of Process    
    Each Credit Party hereby irrevocably waives personal service of any and all
legal process, summons, notices and other documents and other service of process
of any kind and consents to such service in any suit, action or proceeding
brought in the United States of America with respect to or otherwise arising out
of or in connection with any Loan Document by any means permitted by applicable
requirements of law, including by the mailing thereof (by registered or
certified mail, postage prepaid) to the address of the Borrower Representative
specified herein (and shall be effective when such mailing shall be effective,
as provided therein). Each Credit Party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.  
  (d)   Non-Exclusive Jurisdiction         Nothing contained in this
Section 11.9 shall affect the right of Agent or any Lender to serve process in
any other manner permitted by applicable requirements of law or commence legal
proceedings or otherwise proceed against any Credit Party in any other
jurisdiction.

11.10   Notices

  (a)   Addresses         All notices and other communications required or
expressly authorized to be made by this Agreement shall be given in writing,
unless otherwise expressly specified herein, and (i) addressed to the address
set forth on the applicable signature page hereto, (ii) posted to Intralinks®
(to the extent such system is available and set up by or at the

99



--------------------------------------------------------------------------------



 



      direction of Agent prior to posting) in an appropriate location by
uploading such notice, demand, request, direction or other communication to
www.intralinks.com, faxing it to 866-545-6600 with an appropriate bar-code fax
coversheet or using such other means of posting to Intralinks® as may be
available and reasonably acceptable to Agent prior to such posting, (iii) posted
to any other E-System approved by or set up by or at the direction of Agent or
(iv) addressed to such other address as shall be notified in writing (A) in the
case of any Borrower, Agent and the Swing Line Lender, to the other parties
hereto and (B) in the case of all other parties, to the Borrower Representative
and Agent. Transmissions made by electronic mail or E-Fax to Agent shall be
effective only (x) for notices where such transmission is specifically
authorized by this Agreement, (y) if such transmission is delivered in
compliance with procedures of Agent applicable at the time and previously
communicated to Borrower Representative, and (z) if receipt of such transmission
is acknowledged by Agent.     (b)   Effectiveness     (i)   All communications
described in Section 11.10(a) and all other notices, demands, requests and other
communications made in connection with this Agreement shall be effective and be
deemed to have been received (i) if delivered by hand, upon personal delivery,
(ii) if delivered by overnight courier service, one (1) Business Day after
delivery to such courier service, (iii) if delivered by mail, three (3) Business
Days after deposit in the mail, (iv) if delivered by facsimile (other than to
post to an E-System pursuant to clause (a)(ii) or (a)(iii) above), upon sender’s
receipt of confirmation of proper transmission, and (v) if delivered by posting
to any E-System, on the later of the Business Day of such posting and the
Business Day access to such posting is given to the recipient thereof in
accordance with the standard procedures applicable to such E-System; provided,
however, that no communications to Agent pursuant to Article I shall be
effective until received by Agent.     (ii)   The posting, completion and/or
submission by any Credit Party of any communication pursuant to an E-System
shall constitute a representation and warranty by the Credit Parties that any
representation, warranty, certification or other similar statement required by
the Loan Documents to be provided, given or made by a Credit Party in connection
with any such communication is true, correct and complete except as expressly
noted in such communication or E-System.     (c)   Each Lender shall notify
Agent in writing of any changes in the address to which notices to such Lender
should be directed, of addresses of its applicable lending office, of payment
instructions in respect of all payments to be made to it hereunder and of such
other administrative information as Agent shall reasonably request.

100



--------------------------------------------------------------------------------



 



11.11   Electronic Transmissions»

  (a)   Authorization         Subject to the provisions of Section 11.10(a),
each of Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Credit Party
and each Lender, L/C Issuer and Agent acknowledges and agrees that the use of
Electronic Transmissions is not necessarily secure and that there are risks
associated with such use, including risks of interception, disclosure and abuse
and each indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.     (b)   Signatures         Subject
to the provisions of Section 11.10(a), (i)(A) no posting to any E-System shall
be denied legal effect merely because it is made electronically, (B) each
E-Signature on any such posting shall be deemed sufficient to satisfy any
requirement for a “signature” and (C) each such posting shall be deemed
sufficient to satisfy any requirement for a “writing”, in each case including
pursuant to any Loan Document, any applicable provision of any UCC, the federal
Uniform Electronic Transactions Act, the Electronic Signatures in Global and
National Commerce Act and any substantive or procedural requirement of law
governing such subject matter, (ii) each such posting that is not readily
capable of bearing either a signature or a reproduction of a signature may be
signed, and shall be deemed signed, by attaching to, or logically associating
with such posting, an E-Signature, upon which Agent, each Lender, each L/C
Issuer and each Credit Party may rely and assume the authenticity thereof,
(iii) each such posting containing a signature, a reproduction of a signature or
an E-Signature shall, for all intents and purposes, have the same effect and
weight as a signed paper original and (iv) each party hereto or beneficiary
hereto agrees not to contest the validity or enforceability of any posting on
any E-System or E-Signature on any such posting under the provisions of any
applicable requirement of law requiring certain documents to be in writing or
signed; provided, however, that nothing herein shall limit such party’s or
beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.     (c)   Separate Agreements  
      All uses of an E-System shall be governed by and subject to, in addition
to Section 11.10 and this Section 11.11, the separate terms, conditions and
privacy policy posted or referenced in such E-System (or such terms, conditions
and privacy policy as may be updated from time to time, including on such
E-System) and related contractual obligations executed by Agent and Credit
Parties in connection with the use of such E-System.

101



--------------------------------------------------------------------------------



 



  (d)   LIMITATION OF LIABILITY         ALL E-SYSTEMS AND ELECTRONIC
TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY
LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR
COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL
LIABILITY FOR ERRORS OR OMISSIONS THEREIN. NO WARRANTY OF ANY KIND IS MADE BY
AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY
E-SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS. Each of each
Borrower, each other Credit Party executing this Agreement and each Lender and
L/C Issuer agrees that Agent has no responsibility for maintaining or providing
any equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.

11.12   Section Titles       The Section titles and Table of Contents contained
in this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.
  11.13   Counterparts       This Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement.   11.14   WAIVER OF JURY TRIAL       THE PARTIES
HERETO, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO,
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED
HEREBY AND THEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING
WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.   11.15   Omitted   11.16  
Reinstatement       This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Credit
Party for liquidation or reorganization, should any Credit

102



--------------------------------------------------------------------------------



 



      Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should a receiver or trustee be appointed for all or
any significant part of any Credit Party’s assets, and shall continue to be
effective or to be reinstated, as the case may be, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee of the Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.     11.17   Advice of Counsel         Each of the parties
represents to each other party hereto that it has discussed this Agreement and,
specifically, the provisions of Sections 11.9 and 11.14, with its counsel.    
11.18   No Strict Construction         The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.     11.19   Patriot Act        
Each Lender that is subject to the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, P.L. 107-56, as amended (the “Patriot Act”) hereby notifies the Credit
Parties that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

103



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Credit Agreement has been duly executed as of the
date first written above.

            H&E EQUIPMENT SERVICES, INC.,
as a Borrower
      By:   /s/ Leslie Magee       Name:   Leslie Magee       Title:   CFO      
H&E EQUIPMENT SERVICES (CALIFORNIA), LLC,
as a Borrower
      By:   /s/ Leslie Magee       Name:   Leslie Magee       Title:   CFO      
GREAT NORTHERN EQUIPMENT, INC.,
as a Borrower
      By:   /s/ Leslie Magee       Name:   Leslie Magee       Title:   CFO    

H&E Equipment Services, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent and a Lender
      By:   /s/ Jeffrey S. Kurtzweil       Name:   Jeffrey S. Kurtzweil      
Title:   Vice President    

H&E Equipment Services, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as a Lender
      By:   /s/ Edmundo Kahn       Name:   Edmundo Kahn       Title:   Vice
President    

H&E Equipment Services, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO CAPITAL FINANCE, LLC,
as a Lender
      By:   /s/ David P. Hill       Name:   David Hill       Title:   Vice
President    

H&E Equipment Services, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:   /s/ Mario Quintanilla       Name:   Mario Quintanilla       Title:  
Vice President    

H&E Equipment Services, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Jeffrey W. Swartz       Name:   Jeffrey W. Swartz       Title:  
Vice President    

H&E Equipment Services, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            REGIONS BANK,
as a Lender
      By:   /s/ George Lewis McKinley       Name:   George Lewis McKinley      
Title:   Attorney in Fact    

H&E Equipment Services, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE LEVERAGE FINANCE CORP.,
as a Lender
      By:   /s/ John F. Oldham       Name:   John F. Oldham       Title:  
Senior Vice President    

H&E Equipment Services, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



     The following Persons are signatories to this Credit Agreement in their
capacity as Credit Parties and not as Borrower:

            GNE INVESTMENTS, INC.,
as a Credit Party
      By:   /s/ Leslie Magee       Name:   Leslie Magee       Title:   CFO      
H&E FINANCE CORP.,
as a Credit Party
      By:   /s/ Leslie Magee       Name:   Leslie Magee       Title:   CFO      
H&E CALIFORNIA HOLDING, INC.,
as a Credit Party
      By   /s/ Leslie Magee       Name:   Leslie Magee       Title:   CFO      
H&E EQUIPMENT SERVICES (MID-ATLANTIC), INC.,
as a Credit Party
      By:   /s/ Leslie Magee       Name:   Leslie Magee       Title:   CFO    

H&E Equipment Services, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



ANNEX A (Recitals)
to
CREDIT AGREEMENT
DEFINITIONS
Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings, and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:
“A Rated Bank” has the meaning assigned to it in Section 6.2.
“Account Debtor” means any Person who may become obligated to a Credit Party
under, with respect to, or on account of, an Account, Rentals, Chattel Paper or
General Intangibles (including a payment intangible).
“Accounting Changes” has the meaning assigned to it in the last sentence of this
Annex A.
“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party including (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper, or Instruments), (including any such
obligations that may be characterized as an account or contract right under the
Code), (b) all of each Credit Party’s rights in, to and under all purchase
orders or receipts for goods or services, (c) all of each Credit Party’s rights
to any goods represented by any of the foregoing (including unpaid sellers’
rights of rescission, replevin, reclamation and stoppage in transit and rights
to returned, reclaimed or repossessed goods), (d) all rights to payment due to
any Credit Party for property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Credit Party or in connection with any other transaction
(whether or not yet earned by performance on the part of such Credit Party),
(e) all health care insurance receivables and (f) all collateral security of any
kind, given by any Account Debtor or any other Person with respect to any of the
foregoing.
“Additional Revolving Lender” has the meaning provided in Section 1.18.
“Advance” means any Revolving Credit Advance or Swing Line Advance, as the
context may require.
“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, ten percent (10%) or

A-1



--------------------------------------------------------------------------------



 



more of the Stock having ordinary voting power in the election of directors of
such Person, (b) each Person that controls, is controlled by or is under common
control with such Person, (c) each of such Person’s officers, directors, joint
venturers and partners and (d) in the case of any Credit Party, the immediate
family members, spouses and lineal descendants of individuals who are Affiliates
of such Credit Party. For the purposes of this definition, “control” of a Person
means the possession, directly or indirectly, of the power to direct or cause
the direction of its management or policies, whether through the ownership of
voting securities, by contract or otherwise; provided, that the term “Affiliate”
shall specifically include Don Wheeler and John Engquist and exclude Agent and
each Lender.
“Agent” means GE Capital in its capacity as Administrative Agent for Lenders or
its successor appointed pursuant to Section 9.7.
“Aggregate Borrowing Base” means, as of any date of determination, an amount
equal to the sum of the Great Northern Borrowing Base, the H&E Borrowing Base
and the H&E California Borrowing Base.
“Agreement” has the meaning assigned to it in the recitals to the Agreement.
“Appendices” has the meaning assigned to it in the recitals to the Agreement.
“Applicable L/C Margin” means the per annum fee, from time to time in effect,
payable with respect to outstanding Letter of Credit Obligations as determined
by reference to Section 1.5(a).
“Applicable Margins” means, collectively, the Applicable L/C Margin, the
Applicable Unused Line Fee Margin, the Applicable Revolver Index Margin and the
Applicable Revolver LIBOR Margin all as set forth in Section 1.5(a).
“Applicable Revolver Index Margin” means the per annum interest rate margin from
time to time in effect and payable in addition to the Index Rate applicable to
the Revolving Credit Advances, the Swingline Advances, unreimbursed Letter of
Credit Obligations and other Obligations (excluding LIBOR Loans) as determined
by reference to Section 1.5(a).
“Applicable Revolver LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to LIBOR
Loans, as determined by reference to Section 1.5(a).
“Applicable Revolver Margins” means, collectively, the Applicable Revolver Index
Margin and the Applicable Revolver LIBOR Margin.
“Applicable Unused Line Fee Margin” means the per annum fee, from time to time
in effect, payable in respect of Borrowers’ non-use of committed funds pursuant
to Section 1.9(c), which fee is determined by reference to Section 1.5(a).

A-2



--------------------------------------------------------------------------------



 



“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above, (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender and (c) has represented to
such Lender in the applicable Assignment Agreement that such Person is not
acting in the capacity of a vulture fund or a distressed debt purchaser.
“Arrangers” means, collectively, GE Capital Markets, Inc. and Bank of America,
N.A., as joint lead arrangers and joint bookrunners.
“Assignment Agreement” means an assignment agreement entered into by a Lender,
as assignor, and any Person, as assignee, pursuant to the terms and provisions
of Section 9.1 (with the consent of any party whose consent is required by
Section 9.1), accepted by Agent, substantially in the form of Exhibit 9.1(a) or
any other form approved by Agent.
“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.
“Audit and Appraisal Liquidity Event” means the determination by the Agent that
Excess Availability on any day is less than $75,000,000. The occurrence of an
Audit and Appraisal Liquidity Event shall be deemed continuing notwithstanding
that Excess Availability may thereafter exceed $75,000,000 unless and until
Excess Availability exceeds $75,000,000 for sixty (60) consecutive days, in
which event an Audit and Appraisal Liquidity Event shall no longer be deemed to
be continuing; provided that an Audit and Appraisal Liquidity Event may not be
cured as contemplated by this sentence more than two times in any four Fiscal
Quarter period.
“Authorized Officer” means any of the following officers of each Credit Party:
the chief executive officer, the chief operating officer, the chief financial
officer, executive vice president, the secretary and the treasurer.
“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

A-3



--------------------------------------------------------------------------------



 



“Blocked Account Agreement” has the meaning assigned to it in Annex C.
“Blocked Accounts” has the meaning assigned to it in Annex C.
“Borrower” has the meaning assigned to it in the preamble to the Agreement.
“Borrower Representative” means H&E Delaware in its capacity as Borrower
Representative pursuant to the provisions of Section 1.1(c).
“Borrowing Availability” means as of any date of determination (a) as to all
Borrowers, the lesser of (i) the Maximum Amount and (ii) the Aggregate Borrowing
Base, in each case, less the sum of the aggregate Revolving Loan and Swing Line
Loan then outstanding, or (b) as to an individual Borrower, the lesser of
(i) the Maximum Amount less the sum of the Revolving Loan and Swing Line Loan
outstanding to all other Borrowers and (ii) that Borrower’s separate Borrowing
Base, less the sum of the Revolving Loan and Swing Line Loan outstanding to that
Borrower.
“Borrowing Base” means, as the context may require, the H&E Borrowing Base, the
H&E California Borrowing Base, the Great Northern Borrowing Base or the
Aggregate Borrowing Base.
“Borrowing Base Certificate” means a certificate to be executed and delivered
from time to time by Borrower Representative on behalf of any Borrower in the
form attached to the Agreement as Exhibit 4.1(b).
“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York and, when
determined in connection with notices and determinations in respect of any LIBOR
Rate or LIBOR Loan or any funding, conversion, continuation, LIBOR Period or
payment of any LIBOR Loan, that is also a day on which dealings in Dollar
deposits are carried on in the London interbank market.
“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.
“Capital Lease Obligation” means as of any date of determination, with respect
to any Capital Lease of any Person, the amount of the obligation of the lessee
thereunder that, in accordance with GAAP, would appear on a balance sheet of
such lessee in respect of such Capital Lease as of the date of determination.
“Cash Collateral Account” has the meaning assigned to it Annex B.
“Cash Dominion Event” means the determination by Agent that Excess Availability
on any day is less than (x) $65,000,000 or (y) at any time when the aggregate
Revolving Loan Commitments exceed $320,000,000 due to the application of
Section 1.18, the greater of $65,000,000 and 20%

A-4



--------------------------------------------------------------------------------



 



of the aggregate Commitments of all Lenders then in effect (the amounts in
(x) or (y), as applicable, each a “Cash Dominion Threshold Amount”). The
occurrence of a Cash Dominion Event shall be deemed continuing notwithstanding
that Excess Availability may thereafter exceed the Cash Dominion Threshold
Amount unless and until Excess Availability exceeds the Cash Dominion Threshold
Amount for sixty (60) consecutive days, in which event a Cash Dominion Event
shall no longer be deemed to be continuing; provided that a Cash Dominion Event
may not be cured as contemplated by this sentence more than two times in any
four Fiscal Quarter period.
“Cash Equivalents” has the meaning assigned to it in Annex B.
“Cash Management Systems” has the meaning assigned to it in Section 1.8.
“Certificate of Exemption” has the meaning assigned to it in Section 1.15(c).
“Change of Control” means the occurrence of any of (a) any event, transaction or
occurrence as a result of which (i) H&E Delaware shall cease to own and control,
directly or indirectly, all of the economic and voting rights associated with
ownership of at least one hundred percent (100%) of the outstanding capital
Stock of H&E Finance, GNE Investments, H&E California Holding and H&E
Mid-Atlantic, each on a fully diluted basis, (ii) H&E Delaware together with H&E
California Holding shall cease to own and control, directly or indirectly, all
of the economic and voting rights associated with ownership of at least one
hundred percent (100%) of the outstanding membership interests of H&E
California, (iii) GNE Investments shall cease to own and control all of the
economic and voting rights associated with ownership of at least one hundred
percent (100%) of the outstanding capital Stock of Great Northern on a fully
diluted basis, in each case except pursuant to a merger as provided in
Section 6.1(b) or (iv) a “Change of Control” as such term is or any similar
defined in the Senior Unsecured Note Indenture or any agreement governing
Subordinated Debt having an original principal amount in excess of $2,000,000;
(b) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of any Borrower and its Subsidiaries taken as a whole to any “person” (as that
term is used in Section 13(d) of the Exchange Act) other than a Principal or a
Related Party of a Principal; (c) the adoption of a plan relating to the
liquidation or dissolution of any Borrower; or (d) the consummation of any
transaction (including, without limitation, any merger or consolidation), the
result of which is that any “person” (as defined above), other than the
Principals and their Related Parties, becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the voting Stock of any Borrower, measured by
voting power rather than number of shares. Notwithstanding the foregoing, (i)
any dividend or other distribution of any voting Stock of any Borrower by any
Principal to the direct or indirect equity holders and other investors of such
Principal (or further dividend or other distribution by such equity holders and
other investors to their respective direct or indirect equity holders and other
investors), in accordance with the terms of the documents (of such Principal or
such direct or indirect equity holders and other investors of such Principal)
governing such equity or other investments or as otherwise agreed by such equity
holders and other investors, will not constitute

A-5



--------------------------------------------------------------------------------



 



a Change of Control, and (ii) the existence from time to time of any “group” (as
that term is used in Section 13(d) of the Exchange Act) comprised of any such
equity holders and other investors will not constitute a Change of Control.
“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances upon or
relating to (a) the Collateral, (b) the Obligations, (c) the employees, payroll,
income or gross receipts of any Credit Party, (d) any Credit Party’s ownership
or use of any properties or other assets, or (e) any other aspect of any Credit
Party’s business.
“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party.
“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.
“Closing Date” means the date and time that the conditions set forth in
Section 2.1 hereof are satisfied or waived, and this Amendment and Restatement
becomes effective.
“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles of the Code, the definition of
such term contained in Article 9 of the Code shall govern; provided, further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, Agent’s
or any Lender’s Lien on any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “Code” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority or remedies and for purposes
of definitions related to such provisions.
“Collateral” means the property covered by the Guaranty and Security Agreement
and the other Collateral Documents and any other property, real or personal,
tangible or intangible, now existing or hereafter acquired, that may at any time
be or become subject to a security interest or Lien in favor of Agent, on behalf
of itself and Lenders, to secure the Obligations.
“Collateral Documents” means the Guaranty and Security Agreement, the Blocked
Account Agreements, the Control Letters, Lock Box agreements, the Patent
Security Agreements, the Trademark Security Agreements, the Copyright Security
Agreements and all similar agreements entered into guaranteeing payment of, or
granting a Lien upon property as security for payment of, the Obligations.

A-6



--------------------------------------------------------------------------------



 



“Collateral Reports” means the reports with respect to the Collateral referred
to in Annex F.
“Collection Account” means that certain account of Agent, account number 50 279
513 in the name of Agent at Deutsche Bank Trust Company, in New York, New York
ABA No. 021 001 033, Account Name: GECC CFS CIF Collection Account, Reference:
CFK 1400-H&E Equipment Services, Inc., or such other account as may be specified
in writing by Agent as the “Collection Account”.
“Commitment Termination Date” means the earliest of (a) July 29, 2015, (b) the
date of termination of Lenders’ obligations to make Advances and to incur Letter
of Credit Obligations or permit existing Loans to remain outstanding pursuant to
Section 8.2(b), and (c) the date of indefeasible prepayment in full in cash by
Borrowers of the Loans and the cancellation and return (or stand-by guarantee)
of all Letters of Credit or the cash collateralization of all Letter of Credit
Obligations pursuant to Annex B, and the permanent reduction of all Commitments
to zero dollars ($0) or the termination of all Commitments (or the cash
collateralization or backing with standby letters of credit of all Letters of
Credit in accordance with Annex B), in accordance with the provisions of
Section 1.3(a).
“Commitments” means (a) as to any Lender, such Lender’s Revolving Loan
Commitment (including without duplication the Swing Line Lender’s Swing Line
Commitment as a subset of its Revolving Loan Commitment) as set forth on the
signature page to the Agreement or in the most recent Assignment Agreement
executed by such Lender and (b) as to all Lenders, the aggregate of all Lenders’
Revolving Loan Commitments (including without duplication the Swing Line
Lender’s Swing Line Commitment as a subset of its Revolving Loan Commitment),
which aggregate commitment shall be Three Hundred Twenty Million Dollars
($320,000,000) on the Closing Date, as such amount may be reduced, amortized or
adjusted from time to time in accordance with the Agreement.
“Compliance Certificate” has the meaning assigned to it in Annex E.
“Concentration Account” has the meaning assigned to it in Annex C.
“Contracts” means all contracts, undertakings, or agreements (other than rights
evidenced by Chattel Paper, Documents or Instruments) now owned or hereafter
entered into or acquired by any Credit Party in or under which any Credit Party
may now or hereafter have any right, title or interest, including any agreement
relating to the terms of payment or the terms of performance of any Account.
“Control Letter” means a letter agreement between Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of any Credit Party, (ii) a securities intermediary with respect to securities,
whether certificated or uncertificated, securities entitlements and other
financial assets held in a securities account in the name of any Credit Party,
(iii) a futures commission merchant or clearing house, as applicable, with
respect to commodity accounts and commodity contracts held by any Credit Party,
whereby, among other

A-7



--------------------------------------------------------------------------------



 



things, the issuer, securities intermediary or futures commission merchant
disclaims any security interest in the applicable financial assets, acknowledges
the Lien of Agent, on behalf of itself and Lenders, on such financial assets,
and agrees to follow the instructions or entitlement orders of Agent without
further consent by the affected Credit Party.
“Copyright License” means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.
“Copyright Security Agreements” means the Copyright Security Agreements made in
favor of Agent, on behalf of itself and Lenders, by each applicable Credit
Party.
“Copyrights” means all of the following now owned or hereafter acquired by any
Credit Party: (a) all copyrights and General Intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including all registrations, recordings
and applications in the United States Copyright Office or in any similar office
or agency of the United States, any state or territory thereof, or any other
country or any political subdivision thereof, and (b) all reissues, extensions
or renewals thereof.
“Covenant Liquidity Event” means the determination by the Agent that Excess
Availability on any day is less than (x) $40,000,000 or (y) at any time when the
aggregate Revolving Loan Commitments exceed $320,000,000 due to the application
of Section 1.18, the greater of $40,000,000 and 12.5% of the aggregate
Commitments of all Lenders then in effect (the amounts in (x) and (y), as
applicable, each a “Covenant Liquidity Event Threshold Amount”). The occurrence
of a Covenant Liquidity Event shall be deemed continuing notwithstanding that
Excess Availability may thereafter exceed the Covenant Liquidity Event Threshold
Amount unless and until Excess Availability exceeds the Covenant Liquidity Event
Threshold Amount for sixty (60) consecutive days, in which event a Covenant
Liquidity Event shall no longer be deemed to be continuing; provided that a
Covenant Liquidity Event may not be cured as contemplated by this sentence more
than two times in any four Fiscal Quarter period.
“Credit Parties” means each Borrower and each Guarantor.
“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.
“Default Rate” has the meaning assigned to it in Section 1.5(d).
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.
“Disbursement Accounts” has the meaning assigned to it on Annex C.

A-8



--------------------------------------------------------------------------------



 



“Disclosure Schedules” means the Schedules prepared by Borrowers and denominated
as Disclosure Schedules 3.1 through 6.7 in the Index to the Agreement.
“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.
“Dollars” or “$” means lawful currency of the United States of America.
“Domestic Guarantor” means a Guarantor that is organized under the laws of a
state of the United States of America or the District of Columbia.
“Domestic Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is organized under the laws of a state of the United States of
America or the District of Columbia.
“Eagle Acquisition Agreement” means that certain Acquisition Agreement dated as
of January 4, 2006, by and among H&E Delaware (as successor by merger to H&E
Equipment Services, L.L.C.), Eagle Merger Corp., a Delaware corporation, H&E
California, H&E California Holding, SBN Eagle LLC, a Delaware limited liability
company, SummitBridge National Investments LLC, a Delaware limited liability
company and the shareholders of Eagle S-Corp.
“EBITDA” means, with respect to any Person for any fiscal period, without
duplication an amount equal to (a) consolidated net income of such Person for
such period determined in accordance with GAAP, minus (b) the sum of (i) any
benefit for income taxes, (ii) interest income, (iii) gain from extraordinary
items for such period, and (iv) any other gains (excluding gains arising from
the sale, exchange or other disposition of Equipment Inventory) that have been
added in determining consolidated net income, in each case to the extent
included in the calculation of consolidated net income of such Person for such
period in accordance with GAAP, but without duplication, plus (c) the sum of
(i) any provision for income taxes, (ii) Interest Expense, (iii) loss from
extraordinary items for such period, (iv) the amount of non-cash charges
(including depreciation and amortization) for such period and (v) the amount of
any deduction to consolidated net income as the result of any grant to any
members of the management of such Person of any Stock, in each case to the
extent included in the calculation of consolidated net income of such Person for
such period in accordance with GAAP, but without duplication. For purposes of
this definition, the following items shall be excluded in determining
consolidated net income of a Person: (1) the income (or deficit) of any other
Person accrued prior to the date it became a Subsidiary of, or was merged or
consolidated into, such Person or any of such Person’s Subsidiaries; (2) the
income (or deficit) of any other Person (other than a Subsidiary) in which such
Person has an ownership interest, except to the extent any such income has
actually been received by such Person in the form of cash dividends or
distributions; (3) the undistributed earnings of any Subsidiary of such Person
to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation or requirement of law applicable to such Subsidiary;
(4) any restoration to income of any contingency reserve, except to the extent
that provision for such

A-9



--------------------------------------------------------------------------------



 



reserve was made out of income accrued during such period; (5) any write-up or
write-down of any asset (excluding any write-down related to any Accounts and
Parts and Tools Inventory and Equipment Inventory); (6) any net gain from the
collection of the proceeds of life insurance policies; (7) any net gain or net
loss arising from the acquisition or disposition of any securities, or the
extinguishment, under GAAP, of any Indebtedness, of such Person, (8) in the case
of a successor to such Person by consolidation or merger or as a transferee of
its assets, any earnings of such successor prior to such consolidation, merger
or transfer of assets, and (9) any deferred credit representing the excess of
equity in any Subsidiary of such Person at the date of acquisition of such
Subsidiary over the cost to such Person of the investment in such Subsidiary.
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.
“Eligible Accounts” has the meaning assigned to it in Section 1.6.
“Eligible Equipment Inventory” has the meaning assigned to it in Section 1.7A
and excludes Eligible Parts and Tools Inventory and Eligible Rolling Stock.
“Eligible Parts and Tools Inventory” has the meaning assigned to it in
Section 1.7 and excludes Eligible Equipment Inventory and Eligible Rolling
Stock.
“Eligible Rentals” has the meaning assigned to it in Section 1.6B.
“Eligible Rolling Stock” has the meaning assigned to it in Section 1.6A and
excludes Eligible Parts and Tools Inventory and Eligible Equipment Inventory.
“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health or
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation). Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation Authorization
Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42
U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et
seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.); and the Safe Drinking Water Act (42
U.S.C. §§ 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes.

A-10



--------------------------------------------------------------------------------



 



“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and
Attorneys’ Costs) incurred by any Credit Party or any Subsidiary of any Credit
Party as a result of, or related to, any claim, suit, action, investigation,
proceeding or demand by any Person, whether based in contract, tort, implied or
express warranty, strict liability, criminal or civil statute or common law or
otherwise, arising under any Environmental Law or in connection with any Release
and resulting from the ownership, lease, sublease or other operation or
occupation of property by any Credit Party or any Subsidiary of any Credit
Party, whether on, prior or after the date hereof.
“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals, registrations or other written documents required by
any Governmental Authority under any Environmental Laws.
“Equipment Inventory” means Inventory of any Borrower consisting of vehicles
held for sale or lease to third parties and Inventory of any Borrower consisting
of vehicles while on lease to third parties.
“Equipment Inventory Appraisal” means each periodic appraisal of any Borrower’s
Equipment Inventory and Parts and Tools Inventory conducted at such Borrower’s
cost and expense by appraisers reasonably satisfactory to Agent and using a
methodology reasonably satisfactory to Agent, provided, that unless an Event of
Default has occurred and is continuing, (x) if no Audit and Appraisal Liquidity
Event has occurred and is continuing, Borrowers shall be responsible for the
cost and expense of not more than two (2) such appraisals for each Borrower per
year and (y) if an Audit and Appraisal Liquidity Event has occurred and is
continuing, Borrowers shall be responsible for the cost and expense of not more
than three (3) such appraisals for each Borrower per year, it being agreed that
so long as such limits are in effect, each item of Equipment Inventory shall be
appraised pursuant to a visit to sites of any one or more Credit Parties on one
occasion during each year and the balance of such appraisals of such item in
such year shall be done as a “desk appraisal.” An appraisal of Equipment
Inventory and of Parts and Tools Inventory shall, for the purposes of the
preceding sentence, constitute one appraisal.
“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations promulgated thereunder.
“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, is treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.
“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan (other than an event with respect to which the reporting requirement has
been waived); (b) the withdrawal of such Credit Party or ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan

A-11



--------------------------------------------------------------------------------



 



year in which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (c) the complete or partial withdrawal of such Credit Party or any ERISA
Affiliate from any Multiemployer Plan; (d) the filing of a notice of intent to
terminate a Title IV Plan or the treatment of a plan amendment as a termination
under Section 4041 of ERISA; (e) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (f) the failure by such Credit
Party or ERISA Affiliate to make when due required contributions to a
Multiemployer Plan or Title IV Plan unless such failure is cured within thirty
(30) days; (g) any other event or condition that might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan or Multiemployer Plan
or for the imposition of liability under Section 4069 or 4212(c) of ERISA; or
(h) the termination of a Multiemployer Plan under Section 4041A of ERISA or the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA or (i) the loss of a Qualified Plan’s qualification or tax exempt
status; or (j) the termination of a Title IV Plan described in Section 4064 of
ERISA.
“Event of Default” has the meaning assigned to it in Section 8.1.
“Excess Availability” means, at any time, an amount equal to the Aggregate
Borrowing Base (as reflected in the Borrowing Base Certificate delivered
pursuant to Section 4.1(b) and paragraph (a) of Annex F, at or most recently
prior to such time) minus the aggregate Revolving Loan and Swing Line Loan at
such time.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.
“Excluded Taxes” means (a) Taxes imposed on or measured by the net income of
Agent or a Lender by the jurisdictions under the law of which Agent and Lenders
are organized or conduct business or any political subdivision thereof and
(b) in the case of a Foreign Lender (other than an assignee pursuant to a
request by Borrower Representative under Section 1.16(d)), any withholding tax
(i) that is in effect and would apply to amounts payable to such Foreign Lender
at the time such Foreign Lender becomes a party to this Agreement, except to the
extent of any additional amounts to which such Foreign Lender’s assignor, if any
was entitled, at the time of assignment, to receive from any Borrower with
respect to any withholding tax pursuant to Section 1.15, or (ii) that would not
have been imposed but for such Foreign Lender’s failure (other than as a result
of a change in law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority,
disregarding for this purpose any such change relating to the implementation of
FATCA) to comply with Section 1.15(c).
“E-Fax” means any system used to receive or transmit faxes electronically.
“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

A-12



--------------------------------------------------------------------------------



 



“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.
“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.
“FATCA” means IRC Sections 1471 through 1474, and any Treasury Regulations
promulgated thereunder and published administrative guidance interpreting such
Sections.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by Agent in its sole
discretion
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.
“Financial Covenants” means the financial covenants set forth in Annex G.
“Financial Statements” means the consolidated income statements, statements of
cash flows and balance sheets of H&E Delaware and its Subsidiaries referred to
in Section 3.4 or delivered in accordance with Annex E.
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.
“First Restatement Date” means August 4, 2006.
“Fiscal Month” means any of the monthly accounting periods of H&E Delaware and
its Subsidiaries.
“Fiscal Quarter” means any of the quarterly accounting periods of H&E Delaware
and its Subsidiaries, ending on March 31, June 30, September 30, and December 31
of each year.
“Fiscal Year” means any of the annual accounting periods of H&E Delaware and its
Subsidiaries ending on December 31 of each year.
“Fixed Charges” means, for H&E Delaware and its Subsidiaries for any specified
period determined on a consolidated basis in accordance with GAAP, the sum of
(a) interest expense (whether cash or non-cash) deducted in the determination of
consolidated net income for such period, including interest expense with respect
to any Funded Debt and interest expense that has been capitalized, but excluding
amortization of any original discount attributable to any Funded Debt or
warrants and interest paid in kind, in each case to the extent otherwise
included as interest

A-13



--------------------------------------------------------------------------------



 



expense, and (b) scheduled payments of principal made or required to be made
during such period with respect to all Indebtedness.
“Fixed Charge Coverage Ratio” means, for any specified period, the ratio of
(a) EBITDA of H&E Delaware and its Subsidiaries for such period less any
provision for income taxes (whether paid or payable in cash) and P&E Capital
Expenditures (other than the portion thereof funded by third party financing)
made by H&E Delaware and its Subsidiaries during such period, in each case
determined on a consolidated basis in accordance with GAAP, to (b) Fixed
Charges.
“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.
“Floor Plan Equipment Inventory” means Equipment Inventory purchased by any
Credit Party for sale or lease in the ordinary course of business and subject to
a purchase money Lien in favor of the seller thereof or a third party financing
source and includes Equipment Inventory subject to an Open Account Refinancing
and subject to a Refinancing Lien.
“Floor Plan Financing” means any floor plan financing or other indebtedness
incurred by any Credit Party with respect to the purchase of Equipment Inventory
and provided by the seller of such Equipment Inventory or any third party
financing source.
“Foreign Lender” has the meaning assigned to it in Section 1.15(c).
“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and including without limitation,
in the case of Borrowers, the Obligations (other than Letter of Credit
Obligations in respect of undrawn Letters of Credit) (calculated with reference
to the average outstanding balance of such Obligations during the six month
period ending immediately prior to the relevant date of determination (or such
shorter period that begins on the Original Closing Date and ends immediately
prior to such relevant date of determination)), Indenture Debt and Subordinated
Debt. For the avoidance of doubt, Funded Debt shall be deemed not to include any
Floor Plan Financing.
“GAAP” means generally accepted accounting principles in the United States of
America consistently applied as such term is further defined in Annex G to the
Agreement.
“GE Capital” means General Electric Capital Corporation, a Delaware corporation.
“GE Capital Fee Letter” has the meaning assigned to it in Section 1.9(a).

A-14



--------------------------------------------------------------------------------



 



“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Credit Party or any computer bureau or
service company from time to time acting for such Credit Party.
“GNE Investments” means GNE Investments, Inc., a Washington corporation.
“Goods” means all “goods” as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
“Great Northern” has the meaning assigned to it in the preamble to this
Agreement.
“Great Northern Borrowing Base” means, as of any date of determination by Agent,
from time to time, an amount equal to the sum at such time of:

(a)   up to eighty-five percent (85%) of Great Northern’s Eligible Accounts plus
eighty-five percent (85%) of Great Northern’s Eligible Rentals, in each case,
less any Reserves (without duplication) established by Agent in good faith using
reasonable credit judgment as of such time, plus   (b)   up to one hundred
percent (100%) of the Net Book Value of Great Northern’s new Eligible Equipment
Inventory held for sale, less any Reserves (without

A-15



--------------------------------------------------------------------------------



 



      duplication) established by Agent in good faith using reasonable credit
judgment as of such time; plus

  (c)   up to fifty percent (50%) of the Net Book Value of Great Northern’s used
Eligible Equipment Inventory held for sale, less any Reserves (without
duplication) established by Agent in good faith using reasonable credit judgment
as of such time; plus     (d)   up to fifty percent (50%) of the Net Book Value
of Great Northern’s Eligible Parts and Tools Inventory, less any Reserves
(without duplication) established by Agent in good faith using reasonable credit
judgment as of such time; plus     (e)   up to fifty percent (50%) of the Net
Book Value of Great Northern’s Eligible Rolling Stock, less any Reserves
(without duplication) established by Agent in good faith using reasonable credit
judgment as of such time; plus     (f)   the lesser of (i) one hundred percent
(100%) of the Net Book Value of Great Northern’s Eligible Equipment Inventory
held for lease to third parties or being leased to third parties and (ii) up to
eighty-five percent (85%) of the Orderly Liquidation Value of Great Northern’s
Eligible Equipment Inventory held for lease to third parties or being leased to
third parties, in each case, less any Reserves (without duplication) established
by Agent in good faith using reasonable credit judgment as of such time.

“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof. The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.
“Guaranties” means, collectively, each Subsidiary Guaranty and any other
guaranty executed by any Guarantor in favor of Agent and Lenders in respect of
the Obligations.

A-16



--------------------------------------------------------------------------------



 



“Guarantors” means each Subsidiary of any Borrower and each other Person, if
any, that executes a guaranty or other similar agreement in favor of Agent, for
itself and the ratable benefit of Lenders, in connection with the transactions
contemplated by the Agreement and the other Loan Documents.
“Guaranty and Security Agreement” means the Guaranty and Security Agreement,
dated as of the Closing Date, among the Credit Parties and the Agent,
substantially in the form attached hereto as Exhibit D.
“H&E Borrowing Base” means, as of any date of determination by Agent, from time
to time, an amount equal to the sum at such time of:

  (a)   up to eighty-five percent (85%) of H&E Delaware’s Eligible Accounts plus
eighty-five percent (85%) of H&E Delaware’s Eligible Rentals, in each case, less
any Reserves (without duplication) established by Agent in good faith using
reasonable credit judgment as of such time, plus     (b)   up to one hundred
percent (100%) of the Net Book Value of H&E Delaware’s new Eligible Equipment
Inventory held for sale, less any Reserves (without duplication) established by
Agent in good faith using reasonable credit judgment as of such time; plus    
(c)   up to fifty percent (50%) of the Net Book Value of H&E Delaware’s used
Eligible Equipment Inventory held for sale, less any Reserves (without
duplication) established by Agent in good faith using reasonable credit judgment
as of such time; plus     (d)   up to fifty percent (50%) of the Net Book Value
of H&E Delaware’s Eligible Parts and Tools Inventory, less any Reserves (without
duplication) established by Agent in good faith using reasonable credit judgment
as of such time; plus     (e)   up to fifty percent (50%) of the Net Book Value
of H&E Delaware’s Eligible Rolling Stock, less any Reserves (without
duplication) established by Agent in good faith using reasonable credit judgment
as of such time; plus     (f)   the lesser of (i) one hundred percent (100%) of
the Net Book Value of H&E Delaware’s Eligible Equipment Inventory held for lease
to third parties or being leased to third parties and (ii) up to eighty-five
percent (85%) of the Orderly Liquidation Value of H&E Delaware’s Eligible
Equipment Inventory held for lease to third parties or being leased to third
parties, in each case, less any Reserves (without duplication) established by
Agent in good faith using reasonable credit judgment as of such time.

Eligible Accounts, Eligible Rentals, Eligible Equipment Inventory, Eligible
Parts and Tools Inventory, and Eligible Rolling Stock of H&E Mid-Atlantic shall,
for the purposes of this definition of “H&E Borrowing Base” be deemed to be
Eligible Accounts, Eligible Rentals,

A-17



--------------------------------------------------------------------------------



 



Eligible Equipment Inventory, Eligible Parts and Tools Inventory, and Eligible
Rolling Stock of H&E Delaware.
“H&E California Borrowing Base” means, as of any date of determination by Agent,
from time to time, an amount equal to the sum at such time of:

  (a)   up to eighty-five percent (85%) of H&E California’s Eligible Accounts
plus eighty-five percent (85%) of H&E California’s Eligible Rentals, in each
case, less any Reserves (without duplication) established by Agent in good faith
using reasonable credit judgment as of such time, plus     (b)   up to one
hundred percent (100%) of the Net Book Value of H&E California’s new Eligible
Equipment Inventory held for sale, less any Reserves (without duplication)
established by Agent in good faith using reasonable credit judgment as of such
time; plus     (c)   up to fifty percent (50%) of the Net Book Value of H&E
California’s used Eligible Equipment Inventory held for sale, less any Reserves
(without duplication) established by Agent in good faith using reasonable credit
judgment as of such time; plus     (d)   up to fifty percent (50%) of the Net
Book Value of H&E California’s Eligible Parts and Tools Inventory, less any
Reserves (without duplication) established by Agent in good faith using
reasonable credit judgment as of such time; plus     (e)   up to fifty percent
(50%) of the Net Book Value of H&E California’s Eligible Rolling Stock, less any
Reserves (without duplication) established by Agent in good faith using
reasonable credit judgment as of such time; plus     (f)   the lesser of (i) one
hundred percent (100%) of the H&E California’s Net Book Value of Eligible
Equipment Inventory held for lease to third parties or being leased to third
parties and (ii) up to eighty-five percent (85%) of the Orderly Liquidation
Value of H&E California’s Eligible Equipment Inventory held for lease to third
parties or being leased to third parties, in each case, less any Reserves
(without duplication) established by Agent in good faith using reasonable credit
judgment as of such time.

“H&E California Holding” means H&E California Holding, Inc., a California
corporation (formerly known as Eagle High Reach Equipment, Inc.).
“H&E California” has the meaning assigned to it in the preamble to this
Agreement.
“H&E Finance” means H&E Finance Corp., a Delaware corporation.

A-18



--------------------------------------------------------------------------------



 



“H&E Mid-Atlantic” means H&E Equipment Services (Mid-Atlantic), Inc., a Virginia
corporation (formerly known as J.W. Burress, Incorporated).
“Hazardous Materials” means any substance, material or waste that is regulated
or otherwise gives rise to liability under any Environmental Law, including but
not limited to any “Hazardous Waste” as defined by the Resource Conservation and
Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous Substance”
as defined under the Comprehensive Environmental Response, Compensation, and
Liability Act (CERCLA) (42 U.S.C. §9601 et seq. (1980)), any contaminant,
pollutant, petroleum or any fraction thereof, asbestos, asbestos containing
material, polychlorinated biphenyls and radioactive substances.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement, treasury
management products or other interest or currency exchange rate or commodity
price hedging arrangement (i) arranged by GE Capital and to which one or more
Credit Parties are parties, or (ii) to which a Lender or an Affiliate of a
Lender is a party and to which one or more Credit Parties are parties.
“Impacted Lender” means any Lender that fails to provide Agent, within three
(3) Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender, or any Lender that has a
Person that directly or indirectly controls such Lender and such Person
(a) becomes subject to a voluntary or involuntary case under the Bankruptcy Code
or any similar bankruptcy laws, (b) has appointed a custodian, conservator,
receiver or similar official for such Person or any substantial part of such
Person’s assets, or (c) makes a general assignment for the benefit of creditors,
is liquidated, or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, and for each of clauses (a) through (c), Agent has
determined that such Lender is reasonably likely to become a Non-Funding Lender.
For purposes of this definition, control of a Person shall have the same meaning
as in the second sentence of the definition of Affiliate.
“Incremental Revolving Loan Commitments” has the meaning provided in
Section 1.18.
“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property
(including purchases on Open Account) payment for which is deferred twelve
(12) months or more, but excluding obligations to trade creditors incurred in
the ordinary course of business that are unsecured and not overdue by more than
twelve (12) months unless being contested in good faith, (b) all reimbursement
and other obligations with respect to letters of credit, bankers’ acceptances
and surety bonds, whether or not matured, (c) all obligations evidenced by
notes, bonds, debentures or similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capital Lease Obligations and
the present value (discounted at the Index

A-19



--------------------------------------------------------------------------------



 



Rate as in effect on the Closing Date) of future rental payments under all
synthetic leases, (f) all obligations of such Person under commodity purchase or
option agreements or other commodity price hedging arrangements, in each case
whether contingent or matured, (g) all obligations of such Person under any
foreign exchange contract, currency swap agreement, interest rate swap, cap or
collar agreement or other similar agreement or arrangement designed to alter the
risks of that Person arising from fluctuations in currency values or interest
rates, in each case whether contingent or matured, (h) all Indebtedness referred
to above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property or other assets (including accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness, and (i) the Obligations. For the avoidance of doubt and
notwithstanding the foregoing, Indebtedness shall be deemed not to include any
Floor Plan Financing.
“Indemnified Liabilities” has the meaning assigned to it in Section 1.13.
“Indemnified Person” has the meaning assigned to it in Section 1.13.
“Indenture Debt” means Indebtedness under the Senior Unsecured Notes or Senior
Unsecured Note Indenture.
“Index Rate” means, for any day, a rate per annum equal to the highest of
(a) the rate last quoted by The Wall Street Journal as the “Prime Rate” in the
United States or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by Agent) or any similar release by the
Federal Reserve Board (as determined by Agent), (b) the sum of the Federal Funds
Rate plus fifty (50) basis points per annum and (c) the sum of (x) the LIBOR
Rate calculated for each such day based on a LIBOR Period of one (1) month
determined two (2) Business Days prior to such day, plus (y) the excess of the
Applicable Revolver LIBOR Margin over the Applicable Revolver Index Margin, in
each instance, as of such day. Any change in the Index Rate due to a change in
any of the foregoing shall be effective on the effective date of such change in
the rates referred to in (a), (b) or (c).
“Index Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Index Rate.
“Inspections” has the meaning assigned to it in Section 1.14.
“Instruments” means any “instrument,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.

A-20



--------------------------------------------------------------------------------



 



“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.
“Interest Expense” means, with respect to any Person for any fiscal period,
interest expense paid in cash of such Person determined in accordance with GAAP
for the relevant period ended on such date, including expense with respect to
any Funded Debt of such Person and interest expense for the relevant period that
has been capitalized on the balance sheet of such Person.
“Interest Payment Date” means (a) as to any Index Rate Loan, the first Business
Day of each month to occur while such Loan is outstanding and (b) as to any
LIBOR Loan, the last day of the applicable LIBOR Period; provided, that in the
case of any LIBOR Period greater than three months in duration, interest shall
be payable at three month intervals and on the last day of such LIBOR Period;
and provided, further, that, in addition to the foregoing, each of (x) the date
upon which all of the Commitments have been terminated and the Loans have been
paid in full and (y) the Commitment Termination Date shall be deemed to be an
“Interest Payment Date” with respect to any interest that has then accrued under
the Agreement.
“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Credit Party for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.
“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by any Credit Party, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Credit Party, including the rights of any Credit Party to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account;
(iii) all securities accounts of any Credit Party; (iv) all commodity contracts
of any Credit Party; and (v) all commodity accounts of any Credit Party.
“IRC” means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder.
“IRS” means the Internal Revenue Service.
“L/C Issuer” means GE Capital or a Subsidiary thereof, Bank of America, N.A., or
any other bank or other legally authorized Person selected by or acceptable to
Agent in its sole discretion, in such Person’s capacity as an issuer of Letters
of Credit hereunder.

A-21



--------------------------------------------------------------------------------



 



“L/C Sublimit” has the meaning assigned to such term in Annex B.
“Lenders” means GE Capital, the other initial Lenders named on the signature
pages of the Agreement, and, if any such Lender shall decide to assign all or
any portion of the Obligations, such term shall include any registered assignee
of such Lender.
“Letter of Credit Fee” has the meaning assigned to it in Annex B.
“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of any Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by Agent or any other L/C Issuer or the purchase of a
participation as set forth in Annex B with respect to any Letter of Credit. The
amount of such Letter of Credit Obligations shall equal the maximum amount that
may be payable at such time or at any time thereafter by Agent or Lenders
thereupon or pursuant thereto.
“Letters of Credit” means documentary or standby letters of credit issued for
the account of any Borrower by any L/C Issuer, and bankers’ acceptances issued
by any Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations. The term does not include a Swap Related L/C.
“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.
“Leverage Ratio” means, with respect to H&E Delaware and its Subsidiaries, on a
consolidated basis, the ratio of (i) Funded Debt of H&E Delaware and its
Subsidiaries as of any date of determination, to (ii) EBITDA of H&E Delaware and
its Subsidiaries for the twelve-month period ending on that date of
determination.
“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.
“LIBOR Period” means, with respect to any LIBOR Loan, the period commencing on
the date such LIBOR Loan is made or converted to a LIBOR Loan or, if such loan
is continued, on the last day of the immediately preceding LIBOR Period therefor
and, in each case, ending 1, 2, 3 or 6 months thereafter, as selected by
Borrower Representative pursuant hereto; provided, however, that (a) if any
LIBOR Period would otherwise end on a day that is not a Business Day, such LIBOR
Period shall be extended to the next succeeding Business Day, unless the result
of such extension would be to extend such LIBOR Period into another such
Business Day falls in the next calendar month, in which case such LIBOR Period
shall end on the immediately preceding Business Day, (b) any LIBOR Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
LIBOR Period) shall end on the last Business Day of a calendar month,
(c) Borrower

A-22



--------------------------------------------------------------------------------



 



Representative may not select any LIBOR Period ending after the Commitment
Termination Date, (d) Borrower Representative may not select any LIBOR Period in
respect of Loans having an aggregate principal amount of less than $5,000,000
and (e) there shall be outstanding at any one time no more than seven
(7) separate LIBOR Periods.
“LIBOR Rate” means, for each LIBOR Period, the offered rate per annum for
deposits of Dollars for the applicable LIBOR Period that appears on Reuters
Screen LIBOR 01 Page as of 11:00 A.M. (London, England time) two (2) Business
Days prior to the first day in such LIBOR Period. If no such offered rate
exists, such rate will be the rate of interest per annum, as determined by Agent
at which deposits of Dollars in immediately available funds are offered at
11:00 A.M. (London, England time) two (2) Business Days prior to the first day
in such LIBOR Period by major financial institutions reasonably satisfactory to
Agent in the London interbank market for such LIBOR Period for the applicable
principal amount on such date of determination.
“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.
“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).
“Litigation” has the meaning assigned to it in Section 3.13.
“Loan Documents” means the Agreement, the Notes, the GE Capital Fee Letter and
the Collateral Documents and all other agreements, instruments, documents and
certificates identified in the Closing Checklist executed and delivered to, or
in favor of, Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, and all other written
matter whether heretofore, now or hereafter executed by or on behalf of any
Credit Party, and delivered to Agent or any Lender in connection with the
Agreement or the transactions contemplated thereby. Any reference in the
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
“Loans” means the Revolving Loan and the Swing Line Loan.
“Lock Boxes” has the meaning assigned to it in Annex C.
“Margin Stock” has the meaning assigned to in Section 3.10.

A-23



--------------------------------------------------------------------------------



 



“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or financial or other condition of Credit Parties
considered as a whole, (b) the ability of the Borrowers considered as a whole to
pay any of the Loans or any of the other Obligations in accordance with the
terms of the Agreement, (c) the Collateral or Agent’s Liens, on behalf of itself
and Lenders, on the Collateral or the priority of such Liens, or (d) Agent’s or
any Lender’s rights and remedies under the Agreement and the other Loan
Documents.
“Maximum Amount” means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or an ERISA Affiliate is
making or is obligated to make contributions on behalf of participants who are
or were employed by any of them.
“Net Book Value” means book value as determined in accordance with GAAP, lower
of cost and market, and after taking into account depreciation and excluding all
“freight-in” costs and preparatory costs.
“Net Proceeds” has the meaning assigned to it in Section 1.3(b)(ii).
“Non-Excluded Taxes” means Taxes other than Excluded Taxes.
“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to Borrower Representative, Agent, any
Lender, or the L/C Issuer or has otherwise publicly announced (and Agent has not
received notice of a public retraction) that such Lender believes it will fail
to fund payments or purchases of participations required to be funded by it
under the Loan Documents or one or more other syndicated credit facilities,
(c) failed to fund, and not cured, loans, participations, advances, or
reimbursement obligations under one or more other syndicated credit facilities,
unless subject to a good faith dispute, or (d) any Lender that has (i) become
subject to a voluntary or involuntary case under the Bankruptcy Code or any
similar bankruptcy laws, (ii) a custodian, conservator, receiver or similar
official appointed for it or any substantial part of such Person’s assets, or
(iii) made a general assignment for the benefit of creditors, been liquidated,
or otherwise been adjudicated as, or determined by any Governmental Authority
having regulatory authority over such Person or its assets to be, insolvent or
bankrupt, and for clause (d), and Agent has determined that such Lender is
reasonably likely to fail to fund any payments required to be made by it under
the Loan Documents. For purposes of this definition, control of a Person shall
have the same meaning as in the second sentence of the definition of Affiliate.
“Notes” means, collectively, the Revolving Notes and the Swing Line Notes.
“Notice of Conversion/Continuation” has the meaning assigned to it in
Section 1.5(e).

A-24



--------------------------------------------------------------------------------



 



“Notice of Revolving Credit Advance” has the meaning assigned to it in
Section 1.1(a).
“Obligations” means all loans, advances, debts, liabilities and obligations, for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to Agent or any
Lender, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement,
letter of credit agreement or other instrument, arising under the Agreement or
any of the other Loan Documents. This term includes all principal, interest
(including all interest that accrues after the commencement of any case or
proceeding by or against any Credit Party in bankruptcy, whether or not allowed
in such case or proceeding), Fees, Swap Related Reimbursement Obligations,
hedging obligations under swaps, caps and collar arrangements provided by any
Lender in accordance with the terms of the Agreement, expenses, attorneys’ fees
and any other sum chargeable to any Credit Party under the Agreement or any of
the other Loan Documents.
“Off Balance Sheet Equipment Inventory” means Equipment Inventory that has been
leased by any Credit Party as lessee under an operating lease, and held for
sublease by such Credit Party to third parties in the ordinary course of
business.
“Open Account” means, in connection with the terms of purchase by a Credit Party
of Equipment Inventory from a dealer, that such purchase is made on credit
terms, on an unsecured basis, with payment by such Credit Party expected to be
made within twelve (12) months of the date of purchase. The deferral of the
purchase price of Equipment Inventory purchased on Open Account does not
constitute Indebtedness unless and until such deferral extends twelve
(12) months or more following the date of purchase of such Equipment Inventory.
“Open Account Refinancing” means the incurrence by a Credit Party of
Indebtedness, which, subject to Section 6.7(d), may be on a secured basis, the
proceeds of which are applied to pay in full the deferral of the purchase price
and related charges of Equipment Inventory purchased on Open Account.
“Operating Lease Payoff Value” means, with respect to any operating lease of
Equipment Inventory to which any Borrower or Guarantor is a lessee, at any time,
the sum of the then remaining lease payments under such operating lease,
discounted to present value at the notional interest rate for such operating
lease.
“Orderly Liquidation Value” shall mean with respect to Eligible Equipment
Inventory, the appraised orderly liquidation value (as a percentage of the Net
Book Value thereof), which as of any date shall be determined by the Equipment
Inventory Appraisal most recently completed prior to such date, and which shall
remain in effect until the date on which the next Equipment Inventory Appraisal
is completed.

A-25



--------------------------------------------------------------------------------



 



“Original Advance Rate” means, with respect to any percentage advance rate
contained in the Great Northern Borrowing Base, the H&E Borrowing Base or the
H&E California Borrowing Base, such advance rate as in effect on the Closing
Date.
“Original Closing Date” means June 17, 2002.
“Original Lenders” has the meaning assigned to it in the recitals to this
Agreement.
“Original Letters of Credit” means letters of credit issued by one or more L/C
Issuers pursuant to the Original Credit Agreement (and listed on Schedule I
hereto) that remain outstanding on the Closing Date.
“Original Letter of Credit Obligations” means Letter of Credit Obligations under
(and as defined in) the Original Credit Agreement that remain outstanding
immediately prior to the Closing Date.
“Original Revolving Credit Advances” means the aggregate principal amount of
Revolving Credit Advances under (and as defined in) the Original Credit
Agreement that remain unpaid immediately prior to the Closing Date.
“Original Revolving Note” means a “Revolving Note” issued (and as defined in)
the Original Credit Agreement.
“Original Swing Line Advances” means the aggregate principal balance of Swing
Line Advances under (and as defined in) the Original Credit Agreement that
remain unpaid immediately prior to the Closing Date.
“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
“Overadvance” has the meaning provided in Section 1.1(a)(iv).
“P&E” means all “equipment,” as such term is defined in the Code, now owned or
hereafter acquired by any Credit Party, wherever located and, in any event,
including all such Credit Party’s machinery and equipment, including processing
equipment, conveyors, machine tools, data processing and computer equipment,
including embedded software and peripheral equipment and all engineering,
processing and manufacturing equipment, office machinery, furniture, materials
handling equipment, tools, attachments, accessories, automotive equipment,
trailers, trucks, forklifts, molds, dies, stamps, motor vehicles, rolling stock
and other equipment of every kind and nature, trade fixtures and fixtures not
forming a part of real property, together with all additions and accessions
thereto, replacements therefor, all parts therefor, all substitutes for any of
the foregoing, fuel therefor, and all manuals, drawings, instructions,
warranties and rights with

A-26



--------------------------------------------------------------------------------



 



respect thereto and all products and proceeds thereof and condemnation awards
and insurance proceeds with respect thereto. P&E excludes Equipment Inventory,
Parts and Tools Inventory, and Fixtures.
“P&E Appraisal” means each periodic appraisal of each Borrower’s rolling stock
conducted at such Borrower’s cost and expense by appraisers reasonably
satisfactory to Agent and using a methodology reasonably satisfactory to Agent,
provided, that unless an Event of Default has occurred and is continuing, (x) if
no Audit and Appraisal Liquidity Event has occurred and is continuing, Borrowers
shall be responsible for the cost and expense of not more than two (2) such
appraisals for each Borrower per year and (y) if an Audit and Appraisal
Liquidity Event has occurred and is continuing, Borrowers shall be responsible
for the cost and expense of not more than three (3) such appraisals for each
Borrower per year, it being agreed that so long as such limits are in effect,
each item of Equipment Inventory shall be appraised pursuant to a visit to sites
of any one or more Credit Parties on one occasion during each year and the
balance of such appraisals of such item in such year shall be done as a “desk
appraisal.”
“P&E Capital Expenditures” means, with respect to any Person, all expenditures
(by the expenditure of cash or the incurrence of Indebtedness) by such Person
during any measuring period for any P&E or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and that are required to be capitalized under GAAP (excluding any such
expenditures related to Permitted Acquisitions).
“Parts and Tools Inventory” means Inventory of any Borrower consisting of parts,
tools and supplies.
“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.
“Patent Security Agreements” means the Patent Security Agreements made in favor
of Agent, on behalf of itself and Lenders, by each applicable Credit Party.
“Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
of any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means a Plan described in Section 3(2) of ERISA.
“Permitted Acquisition” has the meaning assigned to it in Section 6.1.

A-27



--------------------------------------------------------------------------------



 



“Permitted Encumbrance” has the meaning assigned to it in Section 6.7.
“Permitted Liens” means the following encumbrances: (a) Liens for taxes or
assessments or other governmental Charges not yet due and payable, or which are
being contested in accordance with Section 5.2(b); (b) pledges or deposits of
money securing statutory obligations under workmen’s compensation, unemployment
insurance, social security or public liability laws or similar legislation
(excluding Liens under ERISA); (c) pledges or deposits of money securing bids,
tenders, contracts (other than contracts for the payment of money) or leases to
which any Borrower is a party as lessee made in the ordinary course of business;
(d) deposits of money securing statutory obligations of any Borrower;
(e) inchoate and unperfected workers’, mechanics’ or similar liens arising in
the ordinary course of business, so long as such Liens attach only to P&E,
Fixtures and/or Real Estate; (f) carriers’, warehousemen’s, suppliers’ or other
similar possessory liens arising in the ordinary course of business and securing
liabilities, so long as such Liens attach only to Equipment Inventory;
(g) deposits securing, or in lieu of, surety, appeal or customs bonds in
proceedings to which any Borrower is a party; (h) any attachment or judgment
lien not constituting an Event of Default under Section 8.1(j); (i) zoning
restrictions, easements, licenses, or other restrictions on the use of any Real
Estate or other minor irregularities in title (including leasehold title)
thereto, so long as the same do not materially impair the use, value, or
marketability of such Real Estate; (j) the Pacific Western Trust and the BP Deed
of Trust (as such terms are defined in the Disclosure Schedules to the Eagle
Acquisition Agreement), provided, that such Liens encumber only H&E California’s
leasehold interest in its lease with Tillotson Corporation with respect to the
Eagle Plaza Property (as such term is defined in the Disclosure Schedules to the
Eagle Acquisition Agreement) and no other property of any Credit Party and,
provided further, that such Liens do not secure Indebtedness of any Credit
Party; (k) Liens of landlords or mortgages arising by operation of law or
pursuant to the terms of real property leases, provided, that the mortgage or
rental payments secured thereby are not yet overdue, and the applicable mortgage
or lease is not otherwise in default in a manner which could permit the
applicable mortgagee or lessee to take enforcement action with respect to such
Liens; and (l) Liens consisting of rights of set-off of a customary nature or
banker’s liens on amounts on deposit incurred in the ordinary course of
business.
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).
“Plan” means, at any time, an “employee benefit plan”, as defined in
Section 3(3) of ERISA, that any Credit Party maintains, contributes to or has an
obligation to contribute to or has any liability under.

A-28



--------------------------------------------------------------------------------



 



“Principals” means (i) Bruckmann, Rosser, Sherrill & Co., L.P. and Bruckmann,
Rosser, Sherrill & Co. II, L.P., each a Delaware limited partnership,
(ii) Bruckmann, Rosser, Sherrill & Co., Inc., a Delaware corporation and
(iii) Mr. John M. Engquist.
“Proceeds” means “proceeds,” as such term is defined in the Code, including
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Credit Party from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Trademark or Trademark License, or for injury
to the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any Credit Party against third parties with respect to any
litigation or dispute concerning any of the Collateral, including claims arising
out of the loss or nonconformity of, interference with the use of, defects in,
or infringement of rights in, or damage to, Collateral, (e) all amounts
collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock, and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.
“Prohibited Swing Line Advance” means a Swing Line Advance (i) that was made
without satisfaction of the condition contained in Section 2.2(e) by virtue of
such Swing Line Advance exceeding Swing Line Availability due to the limitation
imposed by Section 1.1(b)(i)(A) or 1.1(b)(i)(B)(x) (but not 1.1(b)(i)(B)(y)), or
(ii) (x) that was made without satisfaction of the condition contained in
Section 2.2(e) by virtue of such Swing Line Advance exceeding Swing Line
Availability due to the limitation imposed by Section 1.1(b)(i)(B)(y) based on
the Borrowing Base as reflected in the most recent Borrowing Base Certificate
delivered to the Agent prior to the making of such Swing Line Advance and (y)
that (A) exceeds $4,000,000, or (B) when added to any Swing Line Advances
(described in clause (ii)(x) of this definition) made (1) during the period of
ten (10) Business Days ending on (and including) the date of making of such
Swing Line Advance, exceeds $4,000,000 or (2) during the period from and after
the Closing Date, exceeds $15,000,000.
“Projections” means H&E Delaware and its Subsidiaries’ forecasted consolidated
and consolidating (a) balance sheets; (b) profit and loss statements; (c) cash
flow statements; and (d) capitalization statements, all prepared on a Subsidiary
by Subsidiary or division-by-division basis, if applicable, and otherwise
consistent with the historical Financial Statements of H&E and its Subsidiaries,
together with appropriate supporting details and a statement of underlying
assumptions.

A-29



--------------------------------------------------------------------------------



 



“Pro Rata Share” means with respect to all matters relating to any Lender and
with respect to the Revolving Loan, the percentage obtained by dividing (i) the
Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving Loan
Commitments of all Lenders.
“Qualified Assignee” means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody’s at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to Borrowers
without the imposition of any withholding or similar taxes; provided, that no
Person or Affiliate of such Person (other than a Person that is already a
Lender) holding Subordinated Debt or Stock issued by any Credit Party shall be a
Qualified Assignee.
“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.
“Real Estate” has the meaning assigned to it in Section 3.6.
“Refinancing Lien” means a Lien granted by a Credit Party on an item of
Equipment Inventory to secure Indebtedness incurred in connection with an Open
Account Refinancing of the deferred purchase price of such item of Equipment
Inventory so long as such Lien attaches only to such item of Equipment Inventory
and such Lien attaches within six (6) months following the date of purchase by
such Credit Party of such item of Equipment Inventory.
“Refunded Swing Line Loan” has the meaning assigned to it in
Section 1.1(b)(iii).
“Register” has the meaning assigned to it in Section 1.12.
“Related Party” means: (i) any controlling stockholder, partner or member; any
stockholder, partner or member of any Principal identified in clauses (i) or
(ii) of the definition of “Principals”; a majority owned Subsidiary, or
immediate family member (in the case of an individual) of any Principal or any
Related Party; or (ii) any trust, corporation, partnership, limited liability
company or other entity, the beneficiaries, stockholders, partners, members,
owners or Persons beneficially holding a majority interest of which consist of
any one or more Principals and/or such other Persons referred to in the
immediately preceding clause (i).
“Related Person” means, as to any Person, such Person’s Affiliates, officers,
employees, agents, directors or other Persons acting for or in concert with such
Person.

A-30



--------------------------------------------------------------------------------



 



“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.
“Rentals” means rental payments due to any Borrower from the rental of
(i) Equipment Inventory owned by such Borrower or (ii) inventory leased by such
Borrower.
“Requisite Lenders” means, (i) at any time when there are more than two Lenders,
the Lenders (which must be more than two Lenders) (a) having more than 50% of
the Commitments of all Lenders, or (b) if the Commitments have been terminated,
having more than 50% of the aggregate outstanding amount of the Loans (without
giving effect to the Swing Line Loan) and Letter of Credit Obligations; or
(ii) at any time when there are only two Lenders, both Lenders.
“Reserves” means, with respect to the Borrowing Base of any Borrower
(a) reserves established by Agent from time to time against Eligible Parts and
Tools Inventory or Eligible Equipment Inventory pursuant to Section 5.9, and
(b) such other reserves against Eligible Accounts, Eligible Rentals, Eligible
Parts and Tools Inventory, Eligible Rolling Stock, Eligible Equipment Inventory
or Borrowing Availability of such Borrower that Agent may, in good faith and in
its reasonable credit judgment, establish from time to time. Without limiting
the generality of the foregoing, Reserves established to ensure the payment of
accrued Interest Expenses shall be deemed to be a reasonable exercise of Agent’s
credit judgment.
“Restricted Payment” means, with respect to any Credit Party, (a) the
declaration or payment of any dividend or the incurrence of any liability to
make any other payment or distribution of cash or other property or assets in
respect of such Credit Party’s Stock; (b) any payment on account of the
purchase, redemption, defeasance, sinking fund or other retirement of such
Credit Party’s Stock or any other payment or distribution made in respect
thereof, either directly or indirectly; (c) any payment or prepayment of
principal of, premium, if any, or interest, fees or other charges on or with
respect to, and any redemption, purchase, retirement, defeasance, sinking fund
or similar payment and any claim for rescission with respect to, any
Subordinated Debt; (d) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire Stock of such Credit Party now or hereafter outstanding;
(e) any payment of a claim for the rescission of the purchase or sale of, or for
material damages arising from the purchase or sale of, any shares of such Credit
Party’s Stock or of a claim for reimbursement, indemnification or contribution
arising out of or related to any such claim for damages or rescission; (f) any
payment, loan, contribution, or other transfer of funds or other property to any
Stockholder of such Credit Party other than payment of

A-31



--------------------------------------------------------------------------------



 



compensation and directors’ fees in the ordinary course of business to
Stockholders who are employees of such Person; (g) any payment of management
fees (or other fees of a similar nature) by such Credit Party to any Stockholder
of such Credit Party or its Affiliates and (h) any optional payment or
prepayment of principal of the Senior Unsecured Notes, any prepayment of
premium, if any, or interest, fees, or other charges on or with respect to the
Senior Unsecured Notes, and any redemption, purchase, retirement, defeasance,
subleasing fund or similar optional payment with respect to the Senior Unsecured
Notes.
“Retiree Welfare Plan” means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.
“Revolving Credit Advance” has the meaning assigned to it in Section 1.1(a)(i).
“Revolving Lenders” means, as of any date of determination, Lenders having a
Revolving Loan Commitment.
“Revolving Loan” means, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances outstanding, as the context may require, to any
Borrower or to all Borrowers plus (ii) the aggregate Letter of Credit
Obligations incurred on behalf of any Borrower or all Borrowers. Unless the
context otherwise requires, references to the outstanding principal balance of
the Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations. A Letter of Credit issued for the account of a Borrower shall be
included in calculating the Letter of Credit Obligations of, and consequently
the outstanding principal balance of the Revolving Loan made to, such Borrower.
“Revolving Loan Commitment” means (a) as to any Revolving Lender, the aggregate
commitment of such Revolving Lender to make Revolving Credit Advances or incur
Letter of Credit Obligations as set forth on Annex J or in the most recent
Assignment Agreement executed by such Revolving Lender and (b) as to all
Revolving Lenders, the aggregate commitment of all Revolving Lenders to make
Revolving Credit Advances or incur Letter of Credit Obligations, which aggregate
commitment shall be Three Hundred Twenty Million Dollars ($320,000,000), as such
amount may be adjusted, if at all, from time to time in accordance with the
Agreement.
“Revolving Note” has the meaning assigned to it in Section 1.1(a)(ii).
“Sale” has the meaning assigned to it in Section 9.1(b).
“SEC” means the Securities and Exchange Commission.
“Second Restatement Date” means September 1, 2007.

A-32



--------------------------------------------------------------------------------



 



“Senior Debt” of any Person, means all Indebtedness and Capital Lease
Obligations of such Person, other than Subordinated Debt of such Person.
“Senior Unsecured Note Indenture” means the Indenture, dated August 4, 2006,
between the H&E Delaware and The Bank of New York as trustee, as such Indenture
may be amended, modified or supplemented from time to time in accordance with
its terms and the terms hereof.
“Senior Unsecured Notes” means up to $250,000,000 8 3/8% senior notes due 2016
issued by H&E Delaware pursuant to the Senior Unsecured Note Indenture, together
with any amendments, modifications, supplements, replacements or substitutions
thereof made or issued in accordance with the terms of the Senior Unsecured Note
Indenture and this Agreement.
“Settlement Date” has the meaning assigned to it in Section 9.10(a)(ii).
“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and Pension Plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.
“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.
“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).
“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

A-33



--------------------------------------------------------------------------------



 



“Subordinated Debt” means Indebtedness of any Borrower upon terms, and
subordinated to the Obligations as to right and time of payment and as to any
other rights and remedies thereunder, in a manner and form satisfactory to Agent
and Lenders in their sole discretion. For the avoidance of doubt, “Subordinated
Debt” shall not include the Senior Unsecured Notes.
“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%) or of which any such Person is a
general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of H&E Delaware.
“Subsidiary Guaranties” means each Subsidiary Guaranty executed by each
Subsidiary (other than any Borrower) on or after the Original Closing Date, of
the Borrowers in favor of Agent, on behalf of itself and Lenders.
“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments
or Investment Property.
“Swap Related L/C” means a letter of credit or other credit enhancement provided
by GE Capital to the extent supporting the payment obligations by any Borrower
under an interest rate protection or hedging agreement or transaction
(including, but not limited to, interest rate swaps, caps, collars, floors and
similar transactions) designed to protect or manage exposure to the fluctuations
in the interest rates applicable to any of the Loans, and which agreement or
transaction such Borrower entered into as the result of a specific referral
pursuant to which GE Capital, GE Corporate Financial Services, Inc. or any other
Affiliate of GE Capital had arranged for such Borrower to enter into such
agreement or transaction. The term includes a Swap Related L/C as it may be
increased from time to time fully to support Borrower’s payment obligations
under any and all such interest rate protection or hedging agreements or
transactions.
“Swap Related Reimbursement Obligation” has the meaning ascribed to it in
Section 1.2A.
“Swing Line Advance” has the meaning assigned to it in Section 1.1(b)(i).
“Swing Line Availability” has the meaning assigned to it in Section 1.1(b)(i).

A-34



--------------------------------------------------------------------------------



 



“Swing Line Commitment” means, as to the Swing Line Lender, the commitment of
the Swing Line Lender to make Swing Line Loans as set forth on Annex J which
commitment constitutes a subfacility of the Revolving Loan Commitment of the
Swing Line Lender.
“Swing Line Lender” means GE Capital.
“Swing Line Loan” means at any time, as the context may require, the aggregate
amount of Swing Line Advances outstanding to Borrowers.
“Swing Line Note” has the meaning assigned to it in Section 1.1(b)(ii).
“Tangible Assets” means, with respect to any Person, all tangible assets of such
Person as of any date of determination calculated in accordance with GAAP.
“Target” has the meaning assigned to it in Section 6.1.
“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto.
“Termination Date” means the date on which (a) the Loans have been indefeasibly
repaid in full in cash, (b) all other Obligations (other than contingent
obligations for which no claim has been asserted), under the Agreement and the
other Loan Documents have been completely discharged, (c) all Letter of Credit
Obligations have been cash collateralized, canceled or backed by standby letters
of credit in accordance with Annex B, and (d) none of the Borrowers shall have
any further right to borrow any monies under the Agreement.
“Title IV Plan” means an “employee pension benefit plan” as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), that is covered by
Title IV of ERISA, and that any Credit Party or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to or has any liability with
respect to on behalf of participants who are or were employed by any of them.
“Titled Vehicles” means vehicles for which a certificate of title has been
issued any jurisdiction pursuant to a statute described in section 9-311(a)(2)
or 9-311(a)(3) of the Code.
“Trademark Security Agreements” means the Trademark Security Agreements made in
favor of Agent, on behalf of Lenders, by each applicable Credit Party.
“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.
“Trademarks” means all of the following now owned or hereafter existing, adopted
or acquired by any Credit Party: (a) all trademarks, trade names, limited
liability company names, corporate names, business names, trade styles, service
marks, logos, other source or business identifiers, prints and labels on which
any of the foregoing have appeared or appear, designs and general intangibles of
like nature (whether registered or unregistered), all registrations and
recordings

A-35



--------------------------------------------------------------------------------



 



thereof, and all applications in connection therewith, including registrations,
recordings and applications in the United States Patent and Trademark Office or
in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof; (b) all
reissues, extensions or renewals thereof; and (c) all goodwill associated with
or symbolized by any of the foregoing.
“Unasserted Contingent Obligations” means, at any time, Obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities (except
for (i) the principal of and interest and premium (if any) on, and fees relating
to, any Indebtedness and (ii) contingent reimbursement obligations in respect of
amounts that may be drawn under Letters of Credit) in respect of which no claim
or demand for payment has been made (or, in the case of Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.
“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan, all determined as of the most recent valuation date for each such
Title IV Plan using the actuarial assumptions for funding purposes in effect
under such Title IV Plan.
“Vendor Inter-Creditor Agreement” means an agreement in the form of Exhibit
6.7(d)(iii)(A) or Exhibit 6.7(d)(iii)(B), in each case, with such changes
thereto as may be approved by the Agent, between the Agent and the holder of a
purchase money Lien in Equipment Inventory or such other form of intercreditor
agreement as the Agent may approve.
“Welfare Plan” means a Plan described in Section 3(1) of ERISA.
All accounting determinations required to be made pursuant hereto shall, unless
expressly otherwise provided herein, be made in accordance with GAAP. If any
“Accounting Changes” (as defined below) occur and such changes result in a
change for purposes of measuring compliance with any provision of Article VI
(including any change in the Financial Covenants referred to therein), then
Borrower Representative, Agent and Lenders agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
compliance with such provisions shall be the same after such Accounting Changes
as if such Accounting Changes had not been made; provided, however, that the
agreement of Requisite Lenders to any required amendments of such provisions
shall be sufficient to bind all Lenders. Any amendments to the Financial
Covenants or the definitions used therein pursuant to the foregoing or otherwise
shall not be deemed to result in a reduction in the rate of interest for
purposes of Section 11.2(c)(ii). “Accounting Changes” means (i) changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants (or successor thereto or any
agency with similar functions) and (ii) any elective changes in accounting
principles by any Credit Party. If Agent, Borrower Representative and Requisite
Lenders agree upon the required amendments, then after

A-36



--------------------------------------------------------------------------------



 



appropriate amendments have been executed and the underlying Accounting Change
with respect thereto has been implemented, any reference to GAAP contained in
this Agreement or in any other Loan Document shall, only to the extent of such
Accounting Change, refer to GAAP, consistently applied after giving effect to
the implementation of such Accounting Change. If Agent, Borrower Representative
and Requisite Lenders cannot agree upon the required amendments within 45 days
following the date of implementation of any Accounting Change, all Financial
Statements, Compliance Certificates and similar documents provided hereunder
shall, at Agent’s request, be provided together with a reconciliation between
the calculations and amounts set forth therein before and after giving effect to
such underlying Accounting Change. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to in Article VI
shall be made, without giving effect to any election under Accounting Standards
Codification 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value.” A breach of a
financial covenant contained in Article VI shall be deemed to have occurred as
of any date of determination by Agent or as of the last day of any specified
measurement period, regardless of when the financial statements reflecting such
breach are delivered to Agent.
All other undefined terms contained in any of the Loan Documents shall, unless
the context indicates otherwise, have the meanings provided for by the Code to
the extent the same are used or defined therein; in the event that any term is
defined differently in different Articles of the Code, the definition contained
in Article 9 shall control. Unless otherwise specified, references in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement. The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule. References in the definitions to any
agreement, indenture, note or other contract shall mean and refer to such
agreement, indenture, note or other contract as amended, modified, supplemented,
restated, renewed, extended, replaced, or substituted, in each case in
accordance with the terms of such agreement, indenture, note or other contract
and the terms of the Loan Documents.
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or

A-37



--------------------------------------------------------------------------------



 



been aware of such fact or circumstance. The phrase “the date hereof” or “of
even date herewith” shall mean July 29, 2010.

A-38



--------------------------------------------------------------------------------



 



ANNEX B (Section 1.2)
to
CREDIT AGREEMENT
LETTERS OF CREDIT
(a) Issuance
Subject to the terms and conditions of the Agreement, Agent and Revolving
Lenders agree to incur, from time to time prior to the Commitment Termination
Date, upon the request of Borrower Representative on behalf of the applicable
Borrower and for such Borrower’s account, Letter of Credit Obligations by
causing Letters of Credit to be issued by an L/C Issuer for Borrower’s account
and guaranteed by Agent; provided, that if the L/C Issuer is a Revolving Lender,
then such Letters of Credit shall not be guaranteed by Agent but rather each
Revolving Lender shall, subject to the terms and conditions hereinafter set
forth, purchase (or be deemed to have purchased) risk participations in all such
Letters of Credit issued with the written consent of Agent, as more fully
described in paragraph (b)(ii) below. The aggregate amount of all such Letter of
Credit Obligations shall not at any time exceed the least of (i) Thirty Million
Dollars ($30,000,000) (the “L/C Sublimit”), and (ii) the Maximum Amount less the
aggregate outstanding principal balance of the Revolving Credit Advances and the
Swing Line Loan, and (iii) the Aggregate Borrowing Base less the aggregate
outstanding principal balance of the Revolving Credit Advances and the Swing
Line Loan. Furthermore, the aggregate amount of any Letter of Credit Obligations
incurred on behalf of any Borrower shall not at any time exceed such Borrower’s
separate Borrowing Base less the aggregate principal balance of the Revolving
Credit Advances and the Swing Line Loan to such Borrower. No such Letter of
Credit shall have an expiry date that is more than one year following the date
of issuance thereof, unless otherwise determined by Agent in its sole
discretion, and neither Agent nor Revolving Lenders shall be under any
obligation to incur Letter of Credit Obligations in respect of, or purchase risk
participations in, any Letter of Credit having an expiry date that is later than
the date that is referred to in clause (a) of the definition of Commitment
Termination Date. Each issuance of a Letter of Credit shall be made on notice by
Borrower Representative on behalf of the applicable Borrower to the
representative of Agent identified in Schedule 1.1 at the address specified
therein. Any such notice must be given no later noon (New York time) on the date
which is three (3) Business Days prior to the proposed issuance of such Letter
of Credit. Each such notice (a “Notice of Issuance of Letter of Credit”) must be
given in writing (by telecopy or overnight courier) substantially in the form of
Exhibit B-1(a), shall be accompanied by the proposed form of Letter of Credit
(which must be acceptable to the L/C Issuer) and shall include the information
required in such Exhibit and such other administrative information as may be
reasonably required by Agent. Notwithstanding anything contained herein to the
contrary, Letter of Credit applications by Borrowers and approvals by Agent and
the L/C Issuer may be made and

B-1



--------------------------------------------------------------------------------



 



transmitted pursuant to electronic codes and security measures mutually agreed
upon and established by and among Borrowers, Agent and the L/C Issuer.
(b) Advances Automatic; Participations

  (i)   In the event that Agent or any Revolving Lender shall make any payment
on or pursuant to any Letter of Credit Obligation, such payment shall then be
deemed automatically to constitute a Revolving Credit Advance to the applicable
Borrower under Section 1.1(a) of the Agreement regardless of whether a Default
or Event of Default has occurred and is continuing and notwithstanding any
Borrower’s failure to satisfy the conditions precedent set forth in Section 2,
and each Revolving Lender shall be obligated to pay its Pro Rata Share thereof
in accordance with the Agreement. The failure of any Revolving Lender to make
available to Agent for Agent’s own account its Pro Rata Share of any such
Revolving Credit Advance or payment by Agent under or in respect of a Letter of
Credit shall not relieve any other Revolving Lender of its obligation hereunder
to make available to Agent its Pro Rata Share thereof, but no Revolving Lender
shall be responsible for the failure of any other Revolving Lender to make
available such other Revolving Lender’s Pro Rata Share of any such payment.    
(ii)   If it shall be illegal or unlawful for any Borrower to incur Revolving
Credit Advances as contemplated by paragraph (b)(i) above because of an Event of
Default described in Section 8.1(h) or Section 8.1(i) or otherwise or if it
shall be illegal or unlawful for any Revolving Lender to be deemed to have
assumed a ratable share of the reimbursement obligations owed to an L/C Issuer,
or if the L/C Issuer is a Revolving Lender, then (A) immediately and without
further action whatsoever, each Revolving Lender shall be deemed to have
irrevocably and unconditionally purchased from Agent (or such L/C Issuer, as the
case may be) an undivided interest and participation equal to such Revolving
Lender’s Pro Rata Share (based on the Revolving Loan Commitments) of the Letter
of Credit Obligations in respect of all Letters of Credit then outstanding and
(B) thereafter, immediately upon issuance of any Letter of Credit, each
Revolving Lender shall be deemed to have irrevocably and unconditionally
purchased from Agent (or such L/C Issuer, as the case may be) an undivided
interest and participation in such Revolving Lender’s Pro Rata Share (based on
the Revolving Loan Commitments) of the Letter of Credit Obligations with respect
to such Letter of Credit on the date of such issuance. Each Revolving Lender
shall fund its participation in all payments or disbursements made under the
Letters of Credit in the same manner as provided in the Agreement with respect
to Revolving Credit Advances.

(c) Cash Collateral

  (i)   If Borrowers are required to provide cash collateral for any Letter of
Credit Obligations pursuant to the Agreement prior to the Commitment Termination
Date, each Borrower will pay to Agent for the ratable benefit of itself and
Revolving Lenders cash or cash

B-2



--------------------------------------------------------------------------------



 



      equivalents acceptable to Agent (“Cash Equivalents”) in an amount equal to
105% of the maximum amount then available to be drawn under each applicable
Letter of Credit outstanding for the benefit of such Borrower. Such funds or
Cash Equivalents shall be held by Agent in a cash collateral account (the “Cash
Collateral Account”) maintained at a bank or financial institution acceptable to
Agent. The Cash Collateral Account shall be in the name of the applicable
Borrower and shall be pledged to, and subject to the control of, Agent, for the
benefit of Agent and Lenders, in a manner reasonably satisfactory to Agent. Each
Borrower hereby pledges and grants to Agent, on behalf of itself and Lenders, a
security interest in all such funds and Cash Equivalents held in the Cash
Collateral Account from time to time and all proceeds thereof, as security for
the payment of all amounts due in respect of the Letter of Credit Obligations
and other Obligations, whether or not then due. The Agreement, including this
Annex B, shall constitute a security agreement under applicable law.     (ii)  
If any Letter of Credit Obligations, whether or not then due and payable, shall
for any reason be outstanding on the Commitment Termination Date, each
applicable Borrower shall either (A) provide cash collateral therefor in the
manner described above, or (B) cause all such Letters of Credit and guaranties
thereof, if any, to be canceled and returned, or (C) with the consent of Agent,
deliver a stand-by letter (or letters) of credit in guaranty of such Letter of
Credit Obligations, which stand-by letter (or letters) of credit shall be of
like tenor and duration as, and in an amount equal to 105% of the aggregate
maximum amount then available to be drawn under, the Letters of Credit to which
such outstanding Letter of Credit Obligations relate and shall be issued by a
Person, and shall be subject to such terms and conditions, as are be
satisfactory to Agent in its sole discretion.     (iii)   From time to time
after funds are deposited in the Cash Collateral Account by Borrower, whether
before or after the Commitment Termination Date, Agent may apply such funds or
Cash Equivalents then held in the Cash Collateral Account to the payment of any
amounts, and in such order as Agent may elect, as shall be or shall become due
and payable by such Borrower to Agent and Lenders with respect to such Letter of
Credit Obligations of such Borrower and, upon the satisfaction in full of all
Letter of Credit Obligations, to any other Obligations of such Borrower then due
and payable.     (iv)   No Borrower nor any Person claiming on behalf of or
through any Borrower shall have any right to withdraw any of the funds or Cash
Equivalents held in the Cash Collateral Account, except that upon the
termination of all Letter of Credit Obligations and the payment of all amounts
payable by Borrowers to Agent and Lenders in respect thereof, any funds
remaining in the Cash Collateral Account shall be applied to other Obligations
then due and owing and upon payment in full of such other Obligations, any
remaining amount shall be paid to Borrowers or as otherwise required by law.
Interest earned on deposits in the Cash Collateral Account shall be for the
account of Agent.

B-3



--------------------------------------------------------------------------------



 



(d) Fees and Expenses
Each Borrower agrees to pay to Agent for the benefit of Revolving Lenders, as
compensation to such Lenders for Letter of Credit Obligations incurred by such
Borrower hereunder, (i) all costs and expenses incurred by Agent or any Lender
on account of such Letter of Credit Obligations, and (ii) for each month during
which any such Letter of Credit Obligation shall remain outstanding, a fee (the
“Letter of Credit Fee”) in an amount equal to the Applicable L/C Margin from
time to time in effect multiplied by the maximum amount available from time to
time to be drawn under the applicable Letter of Credit. Such fee shall be paid
to Agent for the benefit of the Revolving Lenders in arrears, on the first
Business Day of each month and on the Commitment Termination Date. In addition,
and in addition to the fronting fees contemplated by Section 1.9(d), each
Borrower shall pay to any L/C Issuer, on demand, such fees (including all per
annum fees), charges and expenses of such L/C Issuer in respect of the issuance,
negotiation, acceptance, amendment, transfer and payment of such Letter of
Credit or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is issued.
(e) Omitted
(f) Obligation Absolute
The obligation of Borrowers to reimburse Agent and Revolving Lenders for
payments made with respect to any Letter of Credit Obligation shall be absolute,
unconditional and irrevocable, without necessity of presentment, demand, protest
or other formalities, and the obligations of each Revolving Lender to make
payments to Agent with respect to Letters of Credit shall be unconditional and
irrevocable. Such obligations of Borrowers and Revolving Lenders shall be paid
strictly in accordance with the terms hereof under all circumstances including
the following:

  (i)   any lack of validity or enforceability of any Letter of Credit or the
Agreement or the other Loan Documents or any other agreement;     (ii)   the
existence of any claim, setoff, defense or other right that any Borrower or any
of its Affiliates or any Lender may at any time have against a beneficiary or
any transferee of any Letter of Credit (or any Persons or entities for whom any
such transferee may be acting), Agent, any Lender, or any other Person, whether
in connection with the Agreement, the Letter of Credit, the transactions
contemplated herein or therein or any unrelated transaction (including any
underlying transaction between any Borrower or any of its Affiliates and the
beneficiary for which the Letter of Credit was procured);     (iii)   any draft,
demand, certificate or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;     (iv)   payment
by Agent (except as otherwise expressly provided in paragraph (g)(ii)(C) below)
or any L/C Issuer under any Letter of Credit or guaranty

B-4



--------------------------------------------------------------------------------



 



      thereof against presentation of a demand, draft or certificate or other
document that does not comply with the terms of such Letter of Credit or such
guaranty;     (v)   any other circumstance or event whatsoever, that is similar
to any of the foregoing; or     (vi)   the fact that a Default or an Event of
Default has occurred and is continuing.

(g) Indemnification; Nature of Lenders’ Duties

  (i)   In addition to amounts payable as elsewhere provided in the Agreement,
Borrowers hereby agree to pay and to protect, indemnify, and save harmless Agent
and each Lender from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees and allocated costs of internal counsel) that Agent or any Lender may incur
or be subject to as a consequence, direct or indirect, of (A) the issuance of
any Letter of Credit or guaranty thereof, or (B) the failure of Agent or any
Lender seeking indemnification or of any L/C Issuer to honor a demand for
payment under any Letter of Credit or guaranty thereof as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of Agent
or such Lender (as finally determined by a court of competent jurisdiction).    
(ii)   As between Agent and any Lender and Borrowers, Borrowers assume all risks
of the acts and omissions of, or misuse of any Letter of Credit by beneficiaries
of any Letter of Credit. In furtherance and not in limitation of the foregoing,
to the fullest extent permitted by law neither Agent nor any Lender shall be
responsible for: (A) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document issued by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (B) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason; (C) failure of the beneficiary of
any Letter of Credit substantially to comply with conditions required in order
to demand payment under such Letter of Credit; provided that, in the case of any
payment by Agent under any Letter of Credit or guaranty thereof, Agent shall be
liable to the extent such payment was made solely as a result of its gross
negligence or willful misconduct (as finally determined by a court of competent
jurisdiction) in determining that the demand for payment under such Letter of
Credit or guaranty thereof complies on its face with any applicable requirements
for a demand for payment under such Letter of Credit or guaranty thereof;
(D) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
may be in cipher; (E) errors in interpretation of technical terms; (F) any loss
or delay in the transmission or otherwise of

B-5



--------------------------------------------------------------------------------



 



      any document required in order to make a payment under any Letter of
Credit or guaranty thereof or of the proceeds thereof; (G) the credit of the
proceeds of any drawing under any Letter of Credit or guaranty thereof; and
(H) any consequences arising from causes beyond the control of Agent or any
Lender. None of the above shall affect, impair, or prevent the vesting of any of
Agent’s or any Lender’s rights or powers hereunder or under the Agreement.    
(iii)   Nothing contained herein shall be deemed to limit or to expand any
waivers, covenants or indemnities made by Borrowers in favor of any L/C Issuer
in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between or among Borrowers and such L/C
Issuer.

(h)  Reimbursement
Borrowers shall be irrevocably and unconditionally obligated forthwith without
presentment, demand, protest or other formalities of any kind (including for
purposes of the Guaranty and Security Agreement), to reimburse any L/C Issuer on
demand in immediately available funds for any amounts paid by such L/C Issuer
with respect to a Letter of Credit, including all reimbursement payments, fees,
Charges, costs and expenses paid by such L/C Issuer. Borrowers hereby authorize
and direct Agent, at Agent’s option, to debit Borrowers’ account (by increasing
the outstanding principal balance of the Revolving Credit Advances) in the
amount of any payment made by an L/C Issuer with respect to any Letter of
Credit.

B-6



--------------------------------------------------------------------------------



 



ANNEX C (Section 1.8)
to
CREDIT AGREEMENT
CASH MANAGEMENT SYSTEMS
Borrowers shall and shall cause each other Credit Party to establish and
maintain the Cash Management Systems described below:

(a)   On or before the Closing Date, and until the Termination Date, each
Borrower shall (i) establish lock boxes (“Lock Boxes”) or at Agent’s discretion,
blocked accounts (“Blocked Accounts”) at one or more of the banks set forth in
Disclosure Schedule (3.19), and shall request in writing and otherwise take such
reasonable steps to ensure that all Account Debtors (except as set forth below)
forward payment directly to such Lock Boxes, and (ii) deposit and cause its
Subsidiaries to deposit or cause to be deposited promptly, and in any event no
later than the first Business Day after the date of receipt thereof, all cash,
checks, drafts or other similar items of payment relating to or constituting
payments made in respect of any and all Collateral (whether or not otherwise
delivered to a Lock Box) into one or more Blocked Accounts in such Borrower’s
name or any such Subsidiary’s name and at a bank identified in Disclosure
Schedule (3.19)(each, a “Relationship Bank”). At the request of Agent, each
Borrower shall have established a concentration account in its name (each a
“Concentration Account” and collectively, the “Concentration Accounts”) at the
bank which shall be designated as the Concentration Account bank for such
Borrower in Disclosure Schedule (3.19) (the “Concentration Account Bank” and,
collectively, the “Concentration Account Banks”) which bank shall be reasonably
satisfactory to Agent and such Borrower. No Credit Party shall maintain a
deposit account that is not subject to a Blocked Account Agreement, except with
the consent of the Agent.

(b)   Each Borrower may maintain, in its name, an account (each a “Disbursement
Account” and collectively, the “Disbursement Accounts”) at a bank reasonably
acceptable to Agent into which Agent shall, from time to time, deposit proceeds
of Revolving Credit Advances and Swing Line Advances made to such Borrower
pursuant to Section 1.1 for use by such Borrower solely in accordance with the
provisions of Section 1.4. No Credit Party shall maintain any deposit account
other than a deposit account that is subject to a Blocked Account Agreement,
except with the consent of the Agent.

(c)   On or before the Closing Date (or such later date as Agent shall consent
to in writing), each Concentration Account Bank, each bank where a Disbursement
Account is maintained and all other Relationship Banks, shall have entered into
tri-party blocked account agreements with Agent, for the benefit of itself and
Lenders, and the applicable Credit Party and Subsidiaries thereof, as
applicable, in form and substance reasonably acceptable to Agent, which shall
become operative on or prior to the Closing Date (a “Blocked Account
Agreement”). Each such blocked account agreement shall provide, among other
things, that (i) all items of payment deposited in

C-1



--------------------------------------------------------------------------------



 



    such account and proceeds thereof deposited in the applicable Concentration
Account are held by such bank as agent or bailee-in-possession for Agent, on
behalf of itself and Lenders, (ii) the bank executing such agreement has no
rights of setoff or recoupment or any other claim against such account, as the
case may be, other than for payment of its service fees and other charges
directly related to the administration of such account and for returned checks
or other items of payment, and (iii) from and after the Closing Date (A) with
respect to banks at which a Blocked Account is maintained, such bank agrees,
from and after the receipt of a notice (an “Activation Notice”) from Agent
(which Activation Notice may be given by Agent at any time at which (1) a
Default or Event of Default has occurred and is continuing or (2) a Cash
Dominion Event has occurred and is continuing (any of the foregoing being
referred to herein as an “Activation Event”)), to forward immediately all
amounts in each Blocked Account to such Borrower’s Concentration Account Bank
and to commence the process of daily sweeps from such Blocked Account into the
applicable Concentration Account and (B) with respect to each Concentration
Account Bank, such bank agrees from and after the receipt of an Activation
Notice from Agent upon the occurrence of an Activation Event, to immediately
forward all amounts received in the applicable Concentration Account to the
Collection Account through daily sweeps from such Concentration Account into the
Collection Account. From and after the date Agent has delivered an Activation
Notice to any bank with respect to any Blocked Account(s), no Credit Party
shall, or shall cause or permit any Subsidiary thereof to, accumulate or
maintain cash in Disbursement Accounts or payroll accounts as of any date of
determination in excess of checks outstanding against such accounts as of that
date and amounts necessary to meet minimum balance requirements.

(d)   So long as no Default or Event of Default or Cash Dominion Event has
occurred and is continuing, Credit Parties may amend Disclosure Schedule (3.19)
to add or replace a Relationship Bank, Lock Box or Blocked Account or to replace
any Concentration Account or any Disbursement Account; provided, that (i) Agent
shall have consented in writing in advance to the opening of such account or
Lock Box with the relevant bank and (ii) prior to the time of the opening of
such account or Lock Box, the applicable Credit Party or its Subsidiaries, as
applicable, and such bank shall have executed and delivered to Agent a tri-party
blocked or Lock Box account agreement, in form and substance reasonably
satisfactory to Agent. Each Credit Party shall close any of its accounts (and
establish replacement accounts in accordance with the foregoing sentence)
promptly and in any event within thirty (30) days following notice from Agent
that the creditworthiness of any bank holding an account is no longer acceptable
in Agent’s reasonable judgment, or as promptly as practicable and in any event
within sixty (60) days following notice from Agent that the operating
performance, funds transfer or availability procedures or performance with
respect to accounts or Lock Boxes of the bank holding such accounts or Agent’s
liability under any tri-party blocked or Lock Box blocked account agreement with
such bank is no longer acceptable in Agent’s reasonable judgment.

(e)   The Lock Boxes, Blocked Accounts, Disbursement Accounts and the
Concentration Accounts shall be cash collateral accounts, with all cash, checks
and other similar items of payment in such accounts securing payment of the
Loans and all other Obligations, and in which the applicable

C-2



--------------------------------------------------------------------------------



 



    Credit Party and each Subsidiary thereof shall have granted a Lien to Agent,
on behalf of itself and Lenders, pursuant to the Guaranty and Security
Agreement.

(f)   All amounts deposited in the Collection Account shall be deemed received
by Agent in accordance with Section 1.6 and shall be applied (and allocated) by
Agent in accordance with Section 1.7. In no event shall any amount be so applied
unless and until such amount shall have been credited in immediately available
funds to the Collection Account.

(g)   Each Credit Party shall and shall cause its Related Persons to (i) hold in
trust for Agent, for the benefit of itself and Lenders, all checks, cash and
other items or payment constituting proceeds of Collateral received by such
Credit Party or any such Related Person, and (ii) within one (1) Business Day
after receipt by such Credit Party or any such Related Person of any checks,
cash or other items or payment, deposit the same into a Blocked Account of such
Credit Party. Each Credit Party and each Related Person thereof acknowledges and
agrees that all cash, checks or other items of payment constituting proceeds of
Collateral are part of the Collateral. All proceeds of the sale or other
disposition of any Collateral, shall be deposited directly into the applicable
Blocked Accounts.

C-3



--------------------------------------------------------------------------------



 



ANNEX D (Section 2.2(a))
to
CREDIT AGREEMENT
CLOSING CHECKLIST
In addition to, and not in limitation of, the conditions described in
Section 2.1 of the Agreement, pursuant to Section 2.1(a), the following items
must be received by Agent in form and substance satisfactory to Agent on or
prior to the Closing Date (each capitalized term used but not otherwise defined
herein has the meaning ascribed thereto in Annex A to the Agreement):

(A)   Appendices

    All Appendices to the Agreement, in form and substance satisfactory to
Agent.

(B)   Revolving Notes and Swing Line Note

    Duly executed originals of the Revolving Notes and Swing Line Notes for each
applicable Lender, dated the Closing Date, if requested by the respective
Lenders.

(C)   Insurance

    Satisfactory evidence that the insurance policies required by Section 5.4
are in full force and effect, together with appropriate evidence showing loss
payable and/or additional insured clauses or endorsements, as requested by
Agent, in favor of Agent, on behalf of Lenders.

(D)   Security Documents

    A Guaranty and Security Agreement, substantially in the form attached hereto
as Exhibit D, amending and restating the Security Agreements, Pledge Agreements
and Guaranties (as each of such terms is defined in the Original Credit
Agreement), together with such additional amendments, confirmations and
assumptions of or relating to the Collateral Documents and such additional
security, pledge and similar documents as Agent may reasonably request.

(E)   Perfection Certificates

    Perfection certificates as to each Credit Party, in form and substance
satisfactory to Agent, executed by each Credit Party.

(F)   Omitted

(G)   Security Interests and Code Filings

  (a)   Evidence satisfactory to Agent that Agent (for the benefit of itself and
Lenders) has a valid and perfected first priority security interest in the
Collateral, including (i) such

D-1



--------------------------------------------------------------------------------



 



      documents duly executed by each Credit Party (including financing
statements under the Code and other applicable documents under the laws of any
jurisdiction with respect to the perfection of Liens) as Agent may request in
order to perfect its security interests in the Collateral and (ii) copies of
Code search reports listing all effective financing statements that name any
Credit Party as debtor, together with copies of such financing statements, none
of which shall cover the Collateral, except for Permitted Encumbrances.

  (b)   Evidence satisfactory to Agent, including copies, of all UCC-1 and other
financing statements filed in favor of any Credit Party with respect to each
location, if any, at which Parts and Tools Inventory or Equipment Inventory may
be consigned.

  (c)   Control Letters from (i) all issuers of uncertificated securities and
financial assets held by any Borrower, (ii) all securities intermediaries with
respect to all securities accounts and securities entitlements of any Borrower
other than any securities accounts which are solely and directly linked to a
deposit account that is subject to a Blocked Account Agreement, and (iii) all
futures commission agents and clearing houses with respect to all commodities
contracts and commodities accounts held by any Borrower.

  (d)   Evidence that Agent has been named as lien-holder or secured party on
all certificates of title for all Title Vehicles owned by Credit Parties, other
than Titled Vehicles constituting Equipment Inventory (except that Agent must be
named as lien-holder on Titled Vehicles constituting Equipment Inventory of the
type listed on Disclosure Schedule (3.24)).

(H)   Borrowing Base Certificate

    Duly executed originals of a Borrowing Base Certificate from each Borrower,
dated June 30, 2010, reflecting information concerning Eligible Accounts,
Eligible Rentals, Eligible Parts and Tools Inventory, Eligible Rolling Stock and
Eligible Equipment Inventory of Borrowers.

(I)   Omitted

(J)   Omitted

(K)   Cash Management System; Blocked Account Agreements

    Evidence satisfactory to Agent that, as of the Closing Date, Cash Management
Systems complying with Annex C to the Agreement have been established and are
currently being maintained in the manner set forth in such Annex C, together
with copies of duly executed tri-party blocked account and lock box agreements,
reasonably satisfactory to Agent, with the banks as required by Annex C.

(L)   Certificate of Formation and Good Standing

    For each Credit Party, (a) its articles or certificate of incorporation or
certificate of formation, as applicable, and all amendments thereto, (b) good
standing certificates (including verification of

D-2



--------------------------------------------------------------------------------



 



    tax status) in its state of incorporation or formation, as applicable, and
(c) good standing certificates (including verification of tax status) and
certificates of qualification to conduct business in each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, each dated a recent date prior to the Closing Date and certified
by the applicable Secretary of State or other authorized Governmental Authority.

(M)   By-laws and Resolutions

    For each Credit Party, (a) its by-laws or operating agreement, as
applicable, together with all amendments thereto and (b) resolutions of such
Person’s Board of Directors or Board of Members, as applicable, approving and
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and the transactions to be consummated in connection
therewith, each certified as of the Closing Date by such Person’s secretary or
an assistant secretary as being in full force and effect without any
modification or amendment.

(N)   Incumbency Certificates

    For each Credit Party, signature and incumbency certificates of the officers
of such Person executing any of the Loan Documents, certified as of the Closing
Date by such Person’s secretary or an assistant secretary as being true,
accurate, correct and complete.

(O)   Opinions of Counsel

    Duly executed originals of opinions of Dechert LLP, New York, Delaware and
California counsel for the Credit Parties, together with opinions of Washington,
Montana and Virginia counsel, each in form and substance reasonably satisfactory
to Agent and its counsel, dated the Closing Date, and each accompanied by a
letter addressed to such counsel from the Credit Parties, authorizing and
directing such counsel to address its opinion to Agent, on behalf of Lenders,
and to include in such opinion an express statement to the effect that Agent and
Lenders are authorized to rely on such opinion.

(P)   GE Capital Fee Letter

    Duly executed originals of the GE Capital Fee Letter in form and substance
satisfactory to GE Capital.

(Q)   Officer’s Certificate

    Duly executed originals of a certificate of an Authorized Officer of each
Credit Party, dated the Closing Date, stating that, (i) since December 31, 2009
(a) no event or condition has occurred or is existing which could reasonably be
expected to have a Material Adverse Effect; (b) no Litigation has been commenced
against such Credit Party which, if successful, would have a Material Adverse
Effect or could challenge any of the transactions contemplated by the Agreement
and the other Loan Documents; and (c) there has been no material increase in
liabilities, liquidated or contingent, and no material decrease in assets of any
Borrower or any of

D-3



--------------------------------------------------------------------------------



 



    its Subsidiaries and (ii) no default or event of default has occurred under
any material contract to which any Borrower is a party which could reasonably be
expected to have a Material Adverse Effect.

(R)   Waivers

    Landlord waivers and consents, bailee letters and mortgagee agreements in
form and substance reasonably satisfactory to Agent, in each case as required
pursuant to Section 5.9, provided that Agent may waive this condition as to any
one or more locations as contemplated by Section 5.9 and the various borrowing
base definitions.

(S)   Omitted

(T)   Omitted

(U)   Audited Financials; Financial Condition

    The Financial Statements, Projections and other materials set forth in
Section 3.4, certified by an Authorized Officer of Borrower Representative, in
each case in form and substance reasonably satisfactory to Agent, and Agent
shall be satisfied, in its sole discretion, with all of the foregoing. Agent
shall have further received a certificate of an Authorized Officer of each
Borrower, based on such Financial Statements and Projections, to the effect that
(a) the Credit Parties, taken as a whole, will be Solvent upon the consummation
of the transactions contemplated herein; (b) the Projections are based upon
estimates and assumptions stated therein, all of which such Borrower believes to
be reasonable and fair in light of current conditions and current facts known to
such Borrower and, as of the Closing Date, reflect such Borrower’s good faith
and reasonable estimates of its future financial performance and of the other
information projected therein for the period set forth therein; and
(c) containing such other statements with respect to the solvency of such
Borrower and matters related thereto as Agent shall request.

(V)   Other Documents

    Such other certificates, documents and agreements respecting any Credit
Party as Agent may, in its sole discretion, request.

D-4



--------------------------------------------------------------------------------



 



ANNEX E (Section 4.1(a))
to
CREDIT AGREEMENT
FINANCIAL STATEMENTS AND PROJECTIONS — REPORTING
Each Borrower shall deliver or cause to be delivered to Agent or to Agent and
Lenders, as indicated, the following:

  (a)   Monthly Financials

      To Agent, within thirty (30) days after the end of each Fiscal Month,
financial information regarding H&E Delaware and its Subsidiaries, certified by
an Authorized Officer of Borrower Representative, consisting of consolidated and
consolidating, if applicable (i) unaudited balance sheets as of the close of
such Fiscal Month (including a summary of the outstanding balance of all
Intercompany Notes as of the last day of such Fiscal Month) and the related
statements of income and cash flow and shareholders’ equity for that portion of
the Fiscal Year ending as of the close of such Fiscal Month and (ii) unaudited
statements of income, cash flows and shareholders’ equity for such Fiscal Month,
setting forth in comparative form the figures for the corresponding period in
the prior year and the figures contained in the Projections for such Fiscal
Year, all prepared in accordance with GAAP (subject to normal year-end
adjustments). Such financial information shall be accompanied by (A) a statement
in reasonable detail (each, a “Compliance Certificate”) showing the calculations
used in determining compliance with each Financial Covenant which is tested on a
monthly basis as of the end of such Fiscal Quarter, and (B) the certification of
an Authorized Officer of Borrower Representative that (i) such financial
information presents fairly in accordance with GAAP (subject to normal year-end
adjustments) the financial position and results of operations of H&E Delaware
and its Subsidiaries, on a consolidated and consolidating basis, if applicable,
in each case as at the end of such Fiscal Month and for that portion of the
Fiscal Year then ended and (ii) any other information presented is true, correct
and complete in all material respects and that there was no Default or Event of
Default in existence as of such time or, if a Default or Event of Default has
occurred and is continuing, describing the nature thereof and all efforts
undertaken to cure such Default or Event of Default.

  (b)   Quarterly Financials

      To Agent, within forty-five (45) days after the end of each Fiscal
Quarter, consolidated and consolidating, if applicable, financial information
regarding H&E Delaware and its Subsidiaries, certified by an Authorized Officer
of Borrower Representative, including (i) unaudited balance sheets as of the
close of such Fiscal Quarter and the related

E-1



--------------------------------------------------------------------------------



 



      statements of income and cash flow for that portion of the Fiscal Year
ending as of the close of such Fiscal Quarter and (ii) unaudited statements of
income and cash flows for such Fiscal Quarter, in each case setting forth in
comparative form, the figures for the corresponding period in the prior year and
the figures contained in the Projections for such Fiscal Year, all prepared in
accordance with GAAP (subject to normal year-end adjustments). Such financial
information shall be accompanied by (A) a Compliance Certificate in respect of
each of the Financial Covenants that are tested on a quarterly basis as at the
end of such Fiscal Quarter and (B) the certification of an Authorized Officer of
Borrower Representative that (i) such financial information presents fairly in
accordance with GAAP (subject to normal year-end adjustments) the financial
position, results of operations and statements of cash flows of H&E Delaware and
its Subsidiaries, on both a consolidated and consolidating basis, if applicable,
as at the end of such Fiscal Quarter and for that portion of the Fiscal Year
then ended, (ii) any other information presented is true, correct and complete
in all material respects and that there was no Default or Event of Default in
existence as of such time or, if a Default or Event of Default has occurred and
is continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default. In addition, Borrowers shall deliver to Agent
and Lenders, within forty-five (45) days after the end of each Fiscal Quarter, a
management discussion and analysis that includes a comparison to budget for that
Fiscal Quarter and a comparison of performance for that Fiscal Quarter to the
corresponding period in the prior year.

  (c)   Operating Plan

      To Agent, as soon as available, but not later than forty-five (45) days
after the end of each Fiscal Year, an annual operating plan for H&E Delaware and
its Subsidiaries, on a consolidated and consolidating basis, approved by the
Board of Directors of H&E Delaware, (a) for the first Fiscal Year following the
Closing Date, which (i) includes a statement of all of the material assumptions
on which such plan is based and (ii) includes monthly balance sheets, a monthly
budget, income statements and statements of cash flow for the following year and
(b) for the four Fiscal Years thereafter, which (i) includes a statement of all
of the material assumptions on which such plan is based and (ii) includes
monthly balance sheets, a monthly budget, income statements and statements of
cash flow for the following year, and in each such case, integrates sales, gross
profits, operating expenses, operating profit, cash flow projections and
Borrowing Availability projections, all prepared on the same basis and in
similar detail as that on which operating results are reported (and in the case
of cash flow projections, representing management’s good faith estimates of
future financial performance based on historical performance), and including
plans for personnel, P&E Capital Expenditures and facilities.

E-2



--------------------------------------------------------------------------------



 



  (d)   Annual Audited Financials

      To Agent, within ninety (90) days after the end of each Fiscal Year,
audited Financial Statements for H&E Delaware and its Subsidiaries on a
consolidated and (unaudited) consolidating basis, if applicable, consisting of
balance sheets and statements of income and retained earnings and cash flows,
setting forth in comparative form in each case the figures for the previous
Fiscal Year which Financial Statements shall be prepared in accordance with GAAP
and certified without qualification, by an independent certified public
accounting firm of national standing or otherwise acceptable to Agent. Such
Financial Statements shall be accompanied by (i) a statement prepared in
reasonable detail showing the calculations used in determining compliance with
each of the Financial Covenants as of the end of such Fiscal Year and (ii) the
certification of an Authorized Officer of Borrower Representative that all such
Financial Statements present fairly in all material respects in accordance with
GAAP the financial position, results of operations and statements of cash flows
of H&E Delaware and its Subsidiaries on a consolidated and consolidating basis,
if applicable, as at the end of such Fiscal Year and for the period then ended,
and that there was no Default or Event of Default in existence as of such time
or, if a Default or Event of Default has occurred and is continuing, describing
the nature thereof and all efforts undertaken to cure such Default or Event of
Default.

  (e)   Management Letters

      To Agent, within ten (10) Business Days after receipt thereof by any
Credit Party, copies of all management letters, exception reports or similar
letters or reports received by such Credit Party from its independent certified
public accountants.

  (f)   Default Notices

      To Agent and Lenders, as soon as practicable, and in any event within five
(5) Business Days after an executive officer of any Credit Party has actual
knowledge of the existence of any Default, Event of Default or other event that
has had a Material Adverse Effect, telephonic or telecopied notice specifying
the nature of such Default or Event of Default or other event, including the
anticipated effect thereof, which notice, if given telephonically, shall be
promptly confirmed in writing on the next Business Day.

  (g)   Omitted

  (h)   Subordinated Debt, Senior Unsecured Notes and Equity Notices

      To Agent, as soon as practicable, copies of all material written notices
given or received by any Credit Party with respect to any Subordinated Debt with
an original principal amount in excess of $2,000,000, the Senior Unsecured Notes
or Stock of such Credit Party, and, within two (2) Business Days after such
Credit Party obtains knowledge of

E-3



--------------------------------------------------------------------------------



 



      any matured or unmatured event of default with respect to any Subordinated
Debt with an original principal amount in excess of $2,000,000 or the Senior
Unsecured Notes notice of such event of default.

  (i)   Supplemental Schedules

      To Agent, supplemental disclosures, if any, required by Section 5.6.

  (j)   Litigation

      To Agent in writing, promptly upon learning thereof, written notice of any
Litigation commenced or threatened against any Credit Party that would
reasonably be expected to have a Material Adverse Effect.

  (k)   Insurance Notices

      To Agent, disclosure of losses or casualties required by Section 5.4.

  (l)   Default and Other Notices

      To Agent, within five (5) Business Days after receipt thereof, copies of
(i) any and all default notices received under or with respect to any leased
location or public warehouse where Collateral is located, and (ii) such other
notices or documents as Agent may reasonably request.

  (m)   Lease Amendments

      To Agent, promptly upon request therefor, copies of all material
amendments to any of the five (5) largest real estate leases (by the value of
annual payments of the real estate so leased) or to any real estate lease to
which John Engquist is a lessor.

  (n)   Other Documents

      To Agent, such other financial and other information respecting any Credit
Party’s business or financial condition as Agent or any Lender shall, from time
to time, reasonably request.

Promptly after receipt thereof, Agent will distribute the items set forth in the
foregoing clauses (a) through (f) to the Lenders (which distribution may be made
via posting to Intralinks® or any other E-System approved by or set up by or at
the direction of Agent). Promptly after request therefor by any lender, Agent
will distribute any of the other items received pursuant to this Annex E to such
lender (which distribution may be made via posting to Intralinks® or any other
E-system approved by or set up by or at the direction of Agent).

E-4



--------------------------------------------------------------------------------



 



ANNEX F (Section 4.1(b))
to
CREDIT AGREEMENT
COLLATERAL REPORTS
Each Borrower shall deliver or cause to be delivered the following:

(a)   To Agent, upon its request, and in the case of clauses (i) through (iii),
in no event less frequently than ten (10) Business Days after the end of each
Fiscal Month (together with a copy of all or any part of the following reports
requested by any Lender in writing after the Closing Date), each of the
following reports, each of which shall be prepared by such Borrower as of the
last day of the immediately preceding Fiscal Month or the date two (2) days
prior to the date of any such request:

     (i) a Borrowing Base Certificate with respect to each Borrower, in each
case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;
     (ii) with respect to such Borrower, a summary of Parts and Tools Inventory
and Equipment Inventory by branch location and type with a supporting perpetual
Parts and Tools Inventory and Equipment Inventory report, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;
     (iii) with respect to such Borrower, a monthly trial balance showing
Accounts and Rentals outstanding aged from invoice due date as follows: 1 to
30 days, 31 to 60 days, 61 to 90 days and 91 days or more, accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion; and
     (iv) a report describing outstanding Equipment Inventory rentals for such
period and the Equipment Inventory subject thereto.

(b)   To Agent, on a monthly basis or at such more frequent intervals as Agent
may request from time to time (together with a copy of all or any part of such
delivery requested by any Lender in writing after the Closing Date), collateral
reports with respect to such Borrower, including all additions and reductions
(cash and non-cash) with respect to Accounts and Rentals of such Borrower, in
each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion each of which shall be prepared
by such Borrower as of the last day of the immediately preceding week or the
date two (2) days prior to the date of any such request;

F-1



--------------------------------------------------------------------------------



 



(c)   To Agent, (x) in the case of clauses (i), (iii) and (iv), at the time of
delivery of each of the monthly Financial Statements delivered pursuant to Annex
E and (y) in the case of clause (ii), promptly upon request:

     (i) a reconciliation of the Accounts trial balance of such Borrower to such
Borrower’s most recent Borrowing Base Certificate, general ledger and monthly
Financial Statements delivered pursuant to Annex E, in each case accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;
     (ii) a reconciliation of the perpetual inventory by branch location of such
Borrower to such Borrower’s most recent Borrowing Base Certificate, general
ledger and monthly Financial Statements delivered pursuant to Annex E, in each
case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;
     (iii) an aging of accounts payable and a reconciliation of that accounts
payable aging to such Borrower’s general ledger and monthly Financial Statements
delivered pursuant to Annex E, in each case accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion; and
     (iv) a reconciliation of the outstanding Loans as set forth in the monthly
loan statement provided by Agent to such Borrower’s general ledger and monthly
Financial Statements delivered pursuant to Annex E, in each case accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;

(d)   To Agent, promptly upon Agent’s request, (i) a listing of government
contracts of such Borrower subject to the Federal Assignment of Claims Act of
1940; and (ii) a list of any applications for the registration of any Patent,
Trademark or Copyright filed by any Credit Party with the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in the prior Fiscal Quarter;

(e)   At its own expense and promptly upon Agent’s request, to Agent the results
of each physical verification, if any, that such Borrower or any of its
Subsidiaries may in their discretion have made, or caused any other Person to
have made on their behalf, of all or any portion of their Parts and Tools
Inventory or Equipment Inventory (and, if an Event of Default has occurred and
is continuing, such Borrower shall, upon the request of Agent, conduct, and
deliver the results of, such physical verifications as Agent may require);

(f)   At its own expense, to Agent monthly, a fleet utilization report for such
Borrower, prepared on a “units rented” basis, or on such other basis or format
as is reasonably acceptable to the Agent;

(g)   At its own expense, to Agent the Equipment Inventory Appraisal for such
Borrower, the P&E Appraisal and such other appraisals of its assets as Agent may
request at any time after the occurrence and during the continuance of a Default
or an Event of Default, such appraisals to be conducted by an appraiser, and in
form and substance, reasonably satisfactory to Agent; and

F-2



--------------------------------------------------------------------------------



 



(h)   To agent, on a weekly basis at any time when Excess Availability is less
than $40,000,000, the schedule set forth as Exhibit F, updated from the most
recent Borrowing Base Certificate delivered to Agent, but updated only for the
following items: (i) accounts receivable per aging, (ii) 100% of net book value
of rental fleet, (iii) new inventory per perpetual, (iv) used inventory per
perpetual, (v) parts and tools inventory per perpetual and (vi) gross rolling
stock.   (i)   Such other reports, statements and reconciliations with respect
to the Borrowing Base, Collateral or Obligations of such Borrower or any other
Credit Party as Agent shall from time to time request in its reasonable
discretion.

Promptly after receipt thereof, Agent will distribute the items set forth in the
foregoing clauses (a), (c), (g) and (h) to the Lenders (which distribution may
be made via posting to Intralinks® or any other E-System approved by or set up
by or at the direction of Agent). Promptly after request therefor by any lender,
Agent will distribute any of the other items received pursuant to this Annex F
to such Lender (which distribution may be made via posting to Intralinks® or any
other E–System approved by or set up by at the direction of Agent).

F-3



--------------------------------------------------------------------------------



 



ANNEX G (Section 6.10)
to
CREDIT AGREEMENT
FINANCIAL COVENANTS
Neither H&E Delaware nor any Subsidiary thereof shall breach or fail to comply
with any of the following financial covenants, each of which shall be calculated
in accordance with GAAP consistently applied:

(a)   Minimum Fixed Charge Coverage Ratio

    So long as a Covenant Liquidity Event is continuing, H&E Delaware and its
Subsidiaries shall have on a consolidated basis at the end of each period of
twelve (12) consecutive Fiscal Months, a Fixed Charge Coverage Ratio for each
such period (beginning with as to any Covenant Liquidity Event, the period of
twelve consecutive Fiscal Months ending with the Fiscal Month for which
financial statements have been delivered pursuant to Annex E most recently prior
to the occurrence or continuance of such Covenant Liquidity Event) of not less
than 1.10 to 1.00.

(b)   Maximum Leverage Ratio

    So long as a Covenant Liquidity Event is continuing, H&E Delaware and its
Subsidiaries shall have on a consolidated basis at the end of each period of
twelve (12) consecutive Fiscal Months, a Leverage Ratio for each such period
(beginning with as to any Covenant Liquidity Event, the period of twelve
consecutive Fiscal Months ending with the Fiscal Month for which financial
statements have been delivered pursuant to Annex E most recently prior to the
occurrence or continuance of such Covenant Liquidity Event) of not greater than
5.00 to 1.00.

G-1